Exhibit 10.1

EXECUTION VERSION

 

 

TERM LOAN AGREEMENT

Dated as of November 20, 2015

among

TRINITY ACQUISITION LIMITED,

as Borrower,

WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY,

as Parent,

BARCLAYS BANK PLC,

as Administrative Agent,

and

The Other Lenders Party Hereto

SUNTRUST BANK,

as Syndication Agent

BARCLAYS BANK PLC, SUNTRUST ROBINSON HUMPHREY, INC., J.P. MORGAN SECURITIES LLC,
LLOYDS SECURITIES INC., WELLS FARGO SECURITIES, LLC and HSBC BANK PLC

as Joint Lead Arrangers and Joint Bookrunners

and

J.P. MORGAN SECURITIES LLC, LLOYDS SECURITIES INC., WELLS FARGO BANK, N.A., BANK
OF TOKYO-MITSUBISHI UFJ, LTD., BANK OF MONTREAL, CITIBANK, N.A., HSBC BANK PLC,
M&T BANK and PNC BANK, N.A.

as Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I.  

    DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

 

Defined Terms

   1

1.02

 

Other Interpretive Provisions

   26

1.03

 

Accounting Terms

   27

1.04

 

Rounding

   28

1.05

 

Exchange Rates; Currency Equivalents

   28

1.06

 

[Intentionally Omitted]

   28

1.07

 

Change of Currency

   28

1.08

 

Times of Day

   28 ARTICLE II.  

    THE COMMITMENTS AND BORROWINGS

   29

2.01

 

The Loans

   29

2.02

 

Borrowings, Conversions and Continuations of Loans

   29

2.03

 

[Intentionally Omitted]

   30

2.04

 

[Intentionally Omitted]

   30

2.05

 

Prepayments and Mandatory Commitment Reductions

   30

2.06

 

Optional Termination or Reduction of Commitments

   32

2.07

 

Repayment of Loans

   32

2.08

 

Interest

   32

2.09

 

Fees

   32

2.10

 

Computation of Interest and Fees

   33

2.11

 

Evidence of Debt

   33

2.12

 

Payments Generally; Administrative Agent’s Clawback

   33

2.13

 

Sharing of Payments by Lenders

   35

2.14

 

[Intentionally Omitted]

   35

2.15

 

[Intentionally Omitted]

   36

2.16

 

Defaulting Lenders

   36 ARTICLE III.  

    TAXES, YIELD PROTECTION AND ILLEGALITY

   37

3.01

 

Taxes

   37

3.02

 

Illegality

   43

3.03

 

Inability to Determine Rates

   43

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

   44

3.05

 

Compensation for Losses

   45

3.06

 

Mitigation Obligations; Replacement of Lenders

   46

3.07

 

Survival

   46 ARTICLE IV.  

    CONDITIONS PRECEDENT

   46

4.01

 

Conditions to Effectiveness

   46

4.02

 

Conditions to Borrowing of the Tranche A Term Loans

   48

4.03

 

Conditions to Borrowing of the Tranche B Term Loans

   48

4.04

 

 

Conditions to all Borrowings

 

  

48

 

 

i



--------------------------------------------------------------------------------

ARTICLE V.  

    REPRESENTATIONS AND WARRANTIES

   49

5.01

 

Organization; Powers

   49

5.02

 

Authorization; Enforceability

   49

5.03

 

Governmental Approvals; No Conflicts

   49

5.04

 

Financial Condition; No Material Adverse Change

   49

5.05

 

Properties

   50

5.06

 

Litigation and Environmental Matters

   50

5.07

 

Compliance with Laws; Absence of Default

   50

5.08

 

Investment Company Status

   50

5.09

 

Taxes

   50

5.10

 

ERISA

   50

5.11

 

Disclosure

   51

5.12

 

Subsidiaries

   51

5.13

 

Solvency

   51

5.14

 

Use of Proceeds

   52

5.15

 

Pari Passu

   52

5.16

 

Deduction of Tax

   52

5.17

 

OFAC; USA PATRIOT Act; FCPA; UK Bribery Act

   52 ARTICLE VI.  

    AFFIRMATIVE COVENANTS

   53

6.01

 

Financial Statements; Ratings Change and Other Information

   53

6.02

 

Notices of Material Events

   55

6.03

 

Existence; Conduct of Business

   55

6.04

 

Payment of Taxes

   56

6.05

 

Maintenance of Properties; Insurance

   56

6.06

 

Books and Records; Inspection Rights

   56

6.07

 

Compliance with Laws

   56

6.08

 

Use of Proceeds

   56

6.09

 

Gras Savoye Acquisition

   57 ARTICLE VII.  

    NEGATIVE COVENANTS

   57

7.01

 

Subsidiary Indebtedness

   57

7.02

 

Liens

   58

7.03

 

Investments

   59

7.04

 

Fundamental Changes

   59

7.05

 

Asset Sales

   60

7.06

 

Sale and Leaseback Transactions

   61

7.07

 

Restricted Payments

   61

7.08

 

Financial Covenants

   61

7.09

 

Amendments to the Towers Watson Facility

   62

7.10

 

Sanctions; Use of Proceeds

   62 ARTICLE VIII.  

    EVENTS OF DEFAULT AND REMEDIES

   62

8.01

 

Events of Default

   62

8.02

 

Remedies Upon Event of Default

   64

8.03

 

 

Application of Funds

 

  

64

 

 

ii



--------------------------------------------------------------------------------

ARTICLE IX.  

    ADMINISTRATIVE AGENT

   65

9.01

 

Appointment and Authorization of Agents

   65

9.02

 

Rights as a Lender

   65

9.03

 

Exculpatory Provisions

   65

9.04

 

Reliance by Administrative Agent

   66

9.05

 

Delegation of Duties

   66

9.06

 

Resignation of Administrative Agent

   66

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

   67

9.08

 

Duties of Other Agents

   67

9.09

 

Administrative Agent May File Proofs of Claim

   67

9.10

 

Withholding

   68

9.11

 

Guaranty Matters

   68

9.12

 

Survival

   68 ARTICLE X.  

    MISCELLANEOUS

   68

10.01

 

Amendments, Etc.

   68

10.02

 

Notices; Effectiveness; Electronic Communications

   70

10.03

 

No Waiver; Cumulative Remedies; Enforcement

   72

10.04

 

Expenses; Indemnity; Damage Waiver

   72

10.05

 

Payments Set Aside

   74

10.06

 

Successors and Assigns

   74

10.07

 

Treatment of Certain Information; Confidentiality

   79

10.08

 

Right of Setoff

   80

10.09

 

Interest Rate Limitation

   80

10.10

 

Counterparts; Integration; Effectiveness

   81

10.11

 

Survival of Representations and Warranties

   81

10.12

 

Severability

   81

10.13

 

Replacement of Lenders

   81

10.14

 

Governing Law; Jurisdiction; Etc.

   82

10.15

 

Waiver of Jury Trial

   83

10.16

 

No Advisory or Fiduciary Responsibility

   83

10.17

 

Electronic Execution of Assignments and Certain Other Documents

   84

10.18

 

USA PATRIOT Act

   84

10.19

 

Judgment Currency

   84 SIGNATURES      S-1

SCHEDULES

 

1.01(b)    Guarantors 2.01    Commitments and Applicable Percentages 3.01   
Status of Lenders 3.01(i)    HMRC DT Treaty Passport Scheme Lenders 3.01(j)   
UK Non-Bank Lenders 5.06    Disclosed Matters 5.12    Subsidiaries 7.02   
Existing Liens 7.06    Specified Properties 10.02    Administrative Agent’s
Office; Certain Addresses for Notices

 

iii



--------------------------------------------------------------------------------

EXHIBITS

Form of

 

A    Borrowing Request B    Note C    Compliance Certificate D-1    Assignment
and Assumption D-2    Administrative Questionnaire E    Guaranty Agreement F   
Prepayment Notice G    Gras Savoye Acquisition Certificate H-1    Opinion of
Weil, Gotshal & Manges LLP H-2    Opinion of Matheson Ormsby Prentice H-3   
Opinion of Weil, Gotshal & Manges H-4    Opinion of Baker & McKenzie Amsterdam
N.V. H-5    Opinion of Appleby (Bermuda) Limited

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (this “Agreement”) is entered into as of November 20,
2015, among TRINITY ACQUISITION LIMITED, a company formed under the laws of
England and Wales having company number 03588435 (the “Borrower”), WILLIS GROUP
HOLDINGS PUBLIC LIMITED COMPANY, a company incorporated under the laws of
Ireland having company number 475616 (the “Parent”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BARCLAYS BANK PLC, as Administrative Agent.

PRELIMINARY STATEMENTS:

The Parent and the Borrower have requested that the Lenders extend credit to the
Borrower in the form of delayed draw Term Loans (a) in an aggregate principal
amount not in excess of €550,000,000 under the Tranche A Facility and (b) in an
aggregate principal amount not in excess of $400,000,000 under the Tranche B
Facility, in each case, to be made at any time on or after the Effective Date
during the Availability Period for such Facility. The proceeds of the Tranche A
Facility are to be used solely to fund the acquisition of the remaining Equity
Interests of Gras Savoye not owned by the Parent and its Subsidiaries, including
to repay certain Indebtedness of Gras Savoye and its Subsidiaries and the
proceeds of the Tranche B Facility are to be used solely to (i) to repay certain
existing Indebtedness of Towers Watson and its Subsidiaries, (ii) to pay the
costs and expenses incurred by the Borrower in connection with the transactions
contemplated by this Agreement and (iii) for working capital, capital
expenditures, other permitted acquisitions and other lawful corporate purposes
of the Parent and its Subsidiaries.

In furtherance of the foregoing, the Lenders are willing to make available the
Facilities on the terms and subject to the conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below: “Acquired EBITDA” means, with respect to any
Acquired Entity or Business or any Sold Entity or Business (any of the
foregoing, a “Pro Forma Entity”) for any period, the portion of Consolidated Net
Income for such period attributable to such Pro Forma Entity plus (a) without
duplication and to the extent deducted in determining such portion of
Consolidated Net Income for such Pro Forma Entity, the sum of (i) consolidated
interest expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any extraordinary losses and non-recurring charges for such period,
(v) any non-cash charges (including the non-cash portion of pension expense) for
such period, (vi) losses on asset sales outside the ordinary course of business
for such period, (vii) restructuring charges or provisions for such period,
(viii) any expenses or charges incurred in connection with any issuance of debt
or equity securities for such period and (ix) any deduction for minority
interest expense for such period with respect to a Subsidiary that is not wholly
owned by the Parent (provided that (A) the amount added to Consolidated Net
Income pursuant to this subclause (ix) for any period shall not exceed 5% of the
amount of Consolidated EBITDA computed in accordance with this definition for
such period and (B) the Indebtedness and interest expense of such Subsidiary are
included in the calculation of Indebtedness and Consolidated Cash Interest
Expense to the same extent as would be required if such Subsidiary were wholly
owned by the Parent), and minus (b) without duplication and to the extent
included in determining such portion of Consolidated Net Income (i) any
extraordinary gains and non-recurring gains for such period, (ii) any non-cash
gains for such period and (iii) any gains on asset sales outside the ordinary
course of business for such period, all determined on a consolidated basis for
such Pro Forma Entity in accordance with GAAP.



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.

“Administrative Agent” means Barclays in its capacity as administrative agent
under any of the Loan Documents, or any successor thereof in such capacity.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, in relation to The Royal Bank of Scotland plc,
the term “Affiliate” shall not include (a) the UK government or any member or
instrumentality thereof, including Her Majesty’s Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (b) any persons or entities controlled by or under common control with the UK
government or any member or instrumentality thereof (including Her Majesty’s
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiaries or subsidiary
undertakings.

“Agency Fee Letter” means the agency fee letter agreement dated as of
October 15, 2015, among the Parent, the Borrower and Barclays.

“Agent-Related Persons” means each Agent together with its Related Persons.

“Agents” means, collectively, the Administrative Agent, each Arranger, each
Bookrunner, the Syndication Agent and the Documentation Agents.

“Aggregate Commitments” means the aggregate amount of the Commitments of all the
Lenders. The Aggregate Commitments in respect of the Tranche A Facility on the
Effective Date are €550,000,000 and the Aggregate Commitments in respect of the
Tranche B Facility on the Effective Date are $400,000,000.

“Agreement” means this Term Loan Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Tranche A Facility or
the Tranche B Facility, as applicable, represented by (i) at any time prior to
the Borrowing of the Term Loans under such Facility, such Lender’s Commitment
under such Facility at such time subject to adjustment as provided in
Section 2.16 and (ii) thereafter, the principal amount of Term Loans under such
Facility held by such Lender at such time. If the Aggregate Commitments have
been terminated pursuant to Section 8.02 or have expired, then the Applicable
Percentage of each Lender under each Facility shall be determined based on the
Applicable Percentage of such Lender for such Facility most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender for each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing Level

   Debt Ratings
S&P/Moody’s    Ticking Fee     Eurocurrency
Rate     Base
Rate  

1

   BBB+/Baa1 or better      0.200 %      1.250 %      0.250 % 

2

   BBB/Baa2      0.225 %      1.375 %      0.375 % 

3

   BBB-/Baa3      0.250 %      1.500 %      0.500 % 

4

   BB+/Ba1      0.300 %      1.750 %      0.750 % 

5

   BB/Ba2 or worse      0.350 %      2.000 %      1.000 % 

provided, however, that on the date that is 180 days after the Initial Funding
Date, 0.50% will be added to the Eurocurrency Rate and the Base Rate at each
Pricing Level to calculate the Applicable Rate.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”), as applicable, of
the Parent’s guaranteed, senior unsecured long-term debt; provided that (a) if
the respective Debt Ratings issued by foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Parent has only
one Debt Rating, the Pricing Level for such Debt Rating shall apply; (d) if the
Parent does not have any Debt Rating (other than as a result of both S&P and
Moody’s ceasing to be engaged in the business of rating debt, in which case the
provisions of the next sentence shall apply), then Pricing Level 5 will apply.
If either the rating system of S&P or Moody’s shall change in a manner that
directly and materially impacts the pricing grid set forth above, or if both S&P
and Moody’s shall cease to be engaged in the business of rating debt, then in
either such case the Parent, the Borrower and the Lenders shall negotiate in
good faith to amend the references to Debt Ratings in the table above to reflect
such changed rating system or to replace such rating system with an alternative
measurement scheme, as applicable, and pending the effectiveness of any such
amendment, the ratings of such rating agency (or both rating agencies, if
applicable) most recently in effect prior to such change or cessation shall be
employed in determining the Applicable Rate.

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating (other than as a result of a change in the rating system of S&P
or Moody’s) shall be effective during the period commencing on the date of the
public announcement thereof, irrespective of when notice of such change shall
have been furnished by the Parent or Borrower to the Administrative Agent and
the Lenders pursuant to Section 6.01(f) or otherwise, and ending on the date
immediately preceding the effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger Fee Letter” means the arranger fee letter agreement dated as of
October 15, 2015, among the Parent, the Borrower, Barclays, STRH and SunTrust.

 

3



--------------------------------------------------------------------------------

“Arrangers” means Barclays, STRH, JPM, WFS, Lloyds and HSBC, each in its
capacity as a joint lead arranger of the Facilities.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

“Attributable Indebtedness” in respect of a sale and leaseback transaction
means, as of the time of determination, the present value (discounted at the
implicit interest rate for such sale and leaseback transaction, compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such sale and leaseback transaction
(including any period for which such lease has been extended).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2014, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

“Availability Period” means, with respect to any Tranche, the period from and
including the Effective Date to the earliest of (a), with respect to the Tranche
A Facility, February 28, 2016, or with respect to the Tranche B Facility,
March 31, 2016, (b) the date of termination of the Aggregate Commitments under
the applicable Tranche pursuant to Sections 2.05 or 2.06 and (c) the date of
termination of the commitment of each Lender to make Loans pursuant to
Section 8.02.

“Bank of Tokyo” means the Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Barclays” means Barclays Bank PLC and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the Prime Rate in effect on
such day; and (c) the Eurocurrency Rate for an Interest Period of one month plus
1.00%. The “Prime Rate” is a rate set by Barclays based upon various factors
including Barclays’ costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such Prime
Rate announced by Barclays shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“BMO” means the Bank of Montreal.

“Bookrunners” means Barclays, STRH, JPM, WFS and Lloyds and HSBC, each in its
capacity as a joint bookrunner.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing of Term Loans.

 

4



--------------------------------------------------------------------------------

“Borrowing Request” means a request with respect to (a) each Borrowing of the
Term Loans, (b) a conversion of Term Loans from one Type to the other or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Business Day” means (i) any day excluding Saturday, Sunday or any other day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
Law to close, (ii) with respect to all notices, determinations, fundings and
payments in connection with the Eurocurrency Rate or any Eurocurrency Rate Loans
denominated in Dollars, the term “Business Day” shall mean any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market and (iii) with
respect to all notices, determinations, fundings and payments in connection with
any Eurocurrency Rate Loans denominated in Euro, the term “Business Day” shall
mean any day which is a Business Day described in clause (i) and which is also a
TARGET Day.

“Capital Lease Obligations” of any Person means, subject to Section 1.03(b), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital or finance leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Borrower or the Parent nor (ii) appointed by directors
so nominated; (c) the failure of the Parent to own, directly or indirectly, at
least 80% of the outstanding Equity Interests of WNA; (d) the failure of the
Parent to own, directly or indirectly, at least 80% of the outstanding Equity
Interests of the Borrower; or (e) the failure of the Parent to own, directly or
indirectly, at least 80% of the outstanding Equity Interests of WGL.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Citibank” means Citibank, N.A.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender at any given time, its obligation
hereunder to make Loans to the Borrower.

 

5



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Cash Interest Coverage Ratio” means, on any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Parent ended on such date to (b) Consolidated Cash Interest Expense for such
period.

“Consolidated Cash Interest Expense” means, for any period, for the Parent and
its Subsidiaries, on a consolidated basis, all cash interest, premium payments,
debt discount, fees, charges and related cash expenses of the Parent and its
Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets and net cash costs under Swap Contracts in
respect of interest rates to the extent that such net cash costs are allocable
to such period, in each case to the extent treated as interest in accordance
with GAAP, minus cash interest income of the Parent and its Subsidiaries on a
consolidated basis for such period (including all net cash gains under Swap
Contracts in respect of interest rates to the extent that such net cash gains
are allocable to such period).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
Consolidated Net Income, the sum of (i) consolidated interest expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary losses and nonrecurring charges for such period, (v) any non-cash
charges (including the non-cash portion of pension expense) for such period,
(vi) losses on asset sales outside the ordinary course of business for such
period, (vii) restructuring charges or provisions for such period, (viii) any
costs incurred in connection with acquisitions (including in connection with
closure and/or consolidation of facilities) in an aggregate amount with respect
to any such acquisition not to exceed 5% of the aggregate consideration for such
acquisition, (ix) any expenses or charges incurred in connection with any
issuance of debt or equity securities for such period and (x) any deduction for
minority interest expense for such period with respect to a Subsidiary that is
not wholly owned by the Parent (provided that (A) the amount added to
Consolidated Net Income pursuant to this subclause (x) for any period shall not
exceed 5% of the amount of Consolidated EBITDA computed in accordance with this
definition for such period and (B) the Indebtedness and interest expense of such
Subsidiary are included in the calculation of Indebtedness and Consolidated Cash
Interest Expense to the same extent as would be required if such Subsidiary were
wholly owned by the Parent) and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) any extraordinary
gains and non-recurring gains for such period, (ii) any non-cash gains for such
period and (iii) any gains on asset sales outside the ordinary course of
business for such period, all determined on a consolidated basis in accordance
with GAAP; provided that for purposes of determining the Consolidated Leverage
Ratio only, (A) there shall be included in determining the Consolidated EBITDA
for any period the Acquired EBITDA of any Person, property, business or asset
acquired outside the ordinary course of business during such period by the
Parent or a Subsidiary, to the extent not subsequently sold, transferred or
otherwise disposed of by the Parent or a Subsidiary during such period (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) and (B) there shall be
excluded in determining Consolidated EBITDA for any period the Acquired EBITDA
of any Person, property, business or asset sold, transferred or otherwise
disposed of outside the ordinary course of business by the Parent or any
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”) based on the actual Acquired
EBITDA of such Sold Entity or Business for such period (including the portion
thereof occurring prior to such sale, transfer or disposition).

“Consolidated Funded Indebtedness” means, as of any date of determination, the
sum of (a) the aggregate principal amount of Indebtedness of the Parent and its
Subsidiaries outstanding as of such date,

 

6



--------------------------------------------------------------------------------

in the amount that would be reflected on the balance sheet of the Parent and its
Subsidiaries prepared as of such date on a consolidated basis in accordance with
GAAP, excluding the principal amount of any Existing Senior Notes following the
issuance of any New Senior Notes, the proceeds of which are to be used to
redeem, repurchase or otherwise retire any such Existing Senior Notes, plus
(b) the aggregate principal amount of obligations for borrowed money that are
outstanding as of such date of Persons other than the Parent and its
Subsidiaries, to the extent Guaranteed by the Parent or any of its Subsidiaries.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, the net income or loss of the
Parent and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that (i) there shall be excluded from such net
income or loss the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Parent or any
Subsidiary or the date that such Person’s assets are acquired by the Parent or
any Subsidiary and (ii) there shall be included in such net income or loss the
net income of any Person that is not a Subsidiary of the Parent and its
Subsidiaries (including, for the avoidance of doubt, joint venture and other
minority Investments (including the minority Investment in Gras Savoye, for so
long as it is a minority Investment)) to the extent of the amount of dividends
or distributions or other payments (including any ordinary course dividends,
distributions or other payments) actually paid to the Parent or any Subsidiary
by such Person in respect of such period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost of Funds Rate” means, as of any day, the rate of interest determined by
the Administrative Agent to be representative of its or the applicable Lenders’
cost of funds, as applicable, to extend or maintain credit under this Agreement
on such day.

“Covenant Reset Request” has the meaning specified in Section 7.08(b).

“Covenant Reset Period” means the four fiscal quarter period following a
Covenant Reset Request by the Borrower (including, for the avoidance of doubt,
the first fiscal quarter for which the Covenant Reset Request was made);
provided, however, that if the Gras Savoye Acquisition occurs during any
Covenant Reset Period, such Covenant Reset Period shall be extended an
additional four fiscal quarters from the commencement of such Covenant Reset
Period, for an aggregate period of eight fiscal quarters.

“CTA” means the United Kingdom Corporation Tax Act 2009.

“Debt Issuance” means the incurrence of Indebtedness of the type specified in
clauses (a) and (b) of the definition of “Indebtedness” by the Parent or its
Subsidiaries, other than, without duplication, (i) all Indebtedness outstanding
on the Effective Date and Refinancing Indebtedness in respect thereof,
(ii) Indebtedness of Subsidiaries that are not Loan Parties and that is
permitted by Section 7.01, (iii) credit extensions under the Existing Credit
Agreement (including pursuant to extensions, modifications or Refinancing
Indebtedness in respect thereof), (iv) cash pooling arrangements entered into in
the ordinary course of business and (v) other Indebtedness in an aggregate
principal amount up to $50,000,000 minus any Refinancing Indebtedness of the
type described in clause (a)(iii) of the definition thereof.

 

7



--------------------------------------------------------------------------------

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, administration, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would, unless
cured or waived, become an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided that with respect to a Eurocurrency Rate Loan (or a Loan bearing
interest at the Cost of Funds Rate), the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due; (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with such Lender’s funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied); (c) has failed, within two Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower); or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other Federal or state regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive absent manifest error, and such Lender shall be deemed to be
a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

“Direction” has the meaning specified in Section 3.01(h).

 

8



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Documentation Agents” means, collectively, JPM, Wells, Lloyds, Bank of Tokyo,
BMO, Citibank, HSBC, M&T and PNC, each in its capacity as co-documentation
agent.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euros or any other applicable currency, the equivalent amount
thereof in Dollars as determined by the Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Euros or other applicable currency.

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials, substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)

 

9



--------------------------------------------------------------------------------

such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means the issuance by the Parent or any Subsidiary of its
Equity Interests (including, equity-linked securities) to any Person other than
(a) pursuant to any stock option or other compensation plans and grants to
employees made in the ordinary course of business, (b) to the Parent or any of
its Subsidiaries, (c) directors’ qualifying shares and/or other nominal amounts
required to be held by persons other than the Parent or its Subsidiaries under
any applicable Laws, (d) to any Person holding Equity Interests in a non-wholly
owned Subsidiary and (e) in connection with the Towers Watson Restructuring
Transactions. The term “Equity Issuance” shall not include any Disposition or
Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure to meet the minimum funding standard of Sections 412 and 430 of
the Code or Sections 302 and 303 of ERISA, in each case, whether or not waived;
(c) a withdrawal by the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (d) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (e) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate.

“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means for any Interest Period as to any Eurocurrency Rate
Loan, (i) for Loans denominated in Dollars, the rate per annum of the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, (ii) for Loans denominated in Euros, the rate per annum of the
offered rate which appears on the page of the Reuters Screen which displays the
Euro interbank offered rate administered by the Banking Federation of the
European Union (such page currently being the EURIBOR01 page) (the “EURIBOR
Rate”) for deposits (for delivery on the first day of such Interest

 

10



--------------------------------------------------------------------------------

Period) with a term equivalent to such Interest Period in Euros determined as of
approximately 11:00 a.m., (London, England time), two Business Days prior to the
commencement of such Interest Period, (iii) in the event the rate referenced in
the preceding clauses (i) or (ii), as the case may be, does not appear on such
page or service or if such page or service shall cease to be available, the rate
reasonably determined by the Administrative Agent to be the offered rate on such
other page or other service which displays the LIBO Rate or EURIBOR Rate, as
applicable, for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in Dollars or Euros, as
applicable, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period or (iv) in the
event the rates referenced in the preceding clauses (i), (ii) and (iii) are not
available, the rate per annum determined by the Administrative Agent to be the
average offered quotation rate by major banks in the London interbank market to
Barclays for deposits (for delivery on the first day of the relevant period) in
Dollars or Euros, as applicable, of amounts in same day funds comparable to the
principal amount of the Eurocurrency Rate Loan for which the Eurocurrency Rate
is then being determined with maturities comparable to such Interest Period as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that (a) if LIBO Rates are
quoted under either of the preceding clauses (i) or (iii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate or (b) if EURIBOR Rates are quoted under either of the
preceding clauses (ii) or (iii), but there is no such quotation for the Interest
Period elected, the EURIBOR Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i), (ii), (iii) or (iv) is below zero, the Eurocurrency Rate will be
deemed to be zero.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
Euros. All Loans denominated in Euros must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” has the meaning assigned to such term in the Guaranty
Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or, if different, the jurisdiction(s) in which that
recipient is treated as resident for Tax purposes or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction in which the Borrower is
located, (c) any backup withholding Tax that is required by the Code to be
withheld from amounts payable to a Lender or Administrative Agent that has
failed to comply with Section 3.01(e)(iv), (d) any Taxes imposed under FATCA
(including as a result of any Lender or Administrative Agent failing to comply
with Section 3.01(e)(v)) and (e) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding Tax that (i) is required to be imposed on amounts payable to such
Lender pursuant to the Laws in force at the time such Lender becomes a party
hereto (or designates a new Lending Office) or (ii) is attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e)(iv), except in each case to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 3.01.
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any Tax Deduction on account of Taxes imposed by the
United Kingdom.

 

11



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 16, 2011 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time), by and among the
Borrower, the Parent, Barclays Bank PLC, as administrative agent, and the
lenders and other financial institutions party thereto.

“Existing Senior Notes” means any or all of (a) the 4.125% senior notes due 2016
issued by the Parent, (b) the 6.20% senior notes due 2017 issued by the Parent,
(c) the 7.00% senior notes due 2019 issued by the Parent, (d) the 5.75% senior
notes due 2021 issued by the Parent, (e) the 4.625% senior notes due 2023 issued
by the Parent and (f) the 6.125% senior notes due 2043 issued by the Parent.

“Facility” means, individually or collectively as the context may indicate, the
Tranche A Facility or the Tranche B Facility.

“FATCA” means (a) Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and (b) any treaty, law, regulation,
rule or practices of any other jurisdiction, relating to or adopted pursuant to
an intergovernmental agreement between the United States and such other
jurisdiction, which (in either case) facilitates the implementation of any law,
regulation or agreement referred to in clause (a) above.

“FCPA” has the meaning specified in Section 5.17(c).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day; and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to the Person acting as the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means (a) the Arranger Fee Letter and (b) the Agency Fee Letter.

“Finance Party” has the meaning specified in Section 3.01(k).

“Financial Officer” means, with respect to the Parent or the Borrower, the chief
executive officer, chief financial officer, principal accounting officer,
treasurer or controller thereof or any director thereof with similar
responsibilities, as applicable.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or

 

12



--------------------------------------------------------------------------------

such other principles as may be in general use by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

“German Person” means any Person qualifies as resident party domiciled in the of
the Federal Republic of Germany within the meaning of the Foreign Trade and
Payments Act (Außenwirtschaftsgesetz).

“Governmental Authority” means the government of the United Kingdom, United
States or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, organization, instrumentality,
regulatory body, department, court, central bank, governmental,
intergovernmental or supranational body or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(h).

“Gras Savoye” means GS & Cie Groupe, a French entity in which the Parent has an
indirect interest.

“Gras Savoye Acquisition” means the acquisition of the full ownership of Gras
Savoye by the Parent or one of its Subsidiaries pursuant to the Gras Savoye
Acquisition Agreement.

“Gras Savoye Acquisition Agreement” means the Securities Transfer Agreement,
dated as of June 25, 2015 (as may be amended to give effect to Section 6.09),
between Willis Europe BV, as purchaser, and the sellers party thereto, with
respect to the sale of shares of Gras Savoye and its Affiliates.

“Gras Savoye Acquisition Date” means the date of the consummation of the Gras
Savoye Acquisition.

“Gras Savoye Funding Date” means the date of the Borrowing of the Tranche A Term
Loan.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

13



--------------------------------------------------------------------------------

“Guarantors” means (a) the Parent, WNA and each other Subsidiary of the Parent
identified on Schedule 1.01(b) and (b) each other Person that, whether at the
option of the Parent, pursuant to Section 4.13 of the Guaranty Agreement or
otherwise, at any time becomes a party to the Guaranty Agreement as a Guarantor
thereunder.

“Guaranty Agreement” means the Guaranty Agreement, substantially in the form of
Exhibit E, among the Borrower, the Guarantors and the Administrative Agent, and
any other agreement entered into from time to time pursuant to which any Person
guarantees any of the Obligations.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic materials, substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“HMRC” means United Kingdom H.M. Revenue & Customs.

“HSBC” means HSBC Bank plc.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (the amount of such Indebtedness shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Lien is granted or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the Person who granted such Lien in good faith), (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. For all purposes hereof, the Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract, to the extent otherwise constituting
Indebtedness, on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Funding Date” means the first date that a Loan is made to the Borrower.

 

14



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of such Loan; provided that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date of any such Base Rate Loan.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or, if available to all of the Lenders under the
applicable Facility, twelve months or, subject to the consent of the
Administrative Agent, and if available to all Lenders, any other longer or
shorter period that may be requested by the Borrower), as selected by the
Borrower in its Borrowing Request; provided that:

 

  (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

  (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

  (iii) no Interest Period shall extend beyond the Maturity Date.

“Interpolated Rate” means,

 

  (i) in relation to the LIBO Rate, the rate which results from interpolating on
a linear basis between:

 

  (A) the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and

 

  (B) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

 

  (ii) in relation to the EURIBOR Rate, the rate which results from
interpolating on a linear basis between:

 

  (A) the applicable EURIBOR Rate for the longest period (for which that EURIBOR
Rate is available) which is less than the Interest Period of that Loan; and

 

  (B) the applicable EURIBOR Rate for the shortest period (for which that
EURIBOR Rate is available) which exceeds the Interest Period of that Loan,

in each case as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period of that Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any Equity Interests of another

 

15



--------------------------------------------------------------------------------

Person; (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees the Indebtedness of such other Person; or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ITA” means the United Kingdom Income Tax Act 2007.

“JPM” means J.P. Morgan Securities LLC and its successors.

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption
(other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Lloyds” means Lloyds Securities Inc. and its successors.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.

“Loan Documents” means this Agreement, each Note, the Fee Letters and the
Guaranty Agreement.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“M&T” means M&T Bank.

 

16



--------------------------------------------------------------------------------

“Majority Tranche Lenders” means, with respect to any Tranche, the holders of
more than 50% of the Dollar Equivalent of the aggregate unpaid principal amount
of the outstanding Loans of such Tranche (or prior to the termination of all of
the Commitments under such Tranche, the holders of more than 50% of the
outstanding Commitments under such Tranche; provided that any Commitments held
or deemed held by a Defaulting Lender shall be excluded for purposes of making a
determination of Majority Tranche Lenders at any time).

“Marketing Information” means (a) the form 10-K of the Parent filed with the SEC
for the fiscal year ended December 31, 2014, (b) the form 10-Q of the Parent
filed with the SEC for the period ended September 30, 2015, and (c) the
Confidential Information Memorandum of the Borrower and the Parent dated October
2015 and provided to the Lenders in connection with the syndication of the
Facilities.

“Material Acquisition” means an acquisition by the Parent or any of its
Subsidiaries of any Person, property, business or asset outside the ordinary
course of business for total consideration in excess of $50,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, financial position, property or results of
operations of the Parent and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Indebtedness” means any Indebtedness (other than the Loans) of any one
or more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.

“Material Swap Obligations” means obligations in respect of one or more Swap
Contracts with an aggregate Swap Termination Value exceeding $50,000,000.

“Maturity Date” means the date that is 364 days following the Initial Funding
Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan as defined in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions (excluding any foreign plans of
Parent or any of its ERISA Affiliates).

“Net Cash Proceeds” means proceeds received by the Parent or any of its
Subsidiaries after the Initial Funding Date in cash or cash equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, and casualty insurance settlements and condemnation
awards, but in each case only as and when received) from any (a) Disposition
(other than a Disposition permitted under Section 7.05(a), (b), (c) or (e)), net
of (i) the costs, fees and expenses actually incurred in connection therewith
(including, without limitation, attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees), (ii) Taxes paid or reasonably
estimated to be payable (including pursuant to a Tax sharing arrangement or Tax
distribution) as a result thereof, (iii) any amount required to be paid or
prepaid on Indebtedness secured by the assets subject to such Disposition
(including any associated premium or penalty), and (iv) any reserve for
adjustment in respect of (A) the sale price of such asset or assets established
in accordance with GAAP and (B) any liabilities

 

17



--------------------------------------------------------------------------------

associated with such asset or assets and retained by the Parent or any of its
Subsidiaries after such sale or other disposition thereof, including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, with it being understood that “Net
Cash Proceeds” shall include, without limitation, any cash or cash equivalents
(1) received upon the Disposition of any non-cash consideration received by the
Parent or any of its Subsidiaries in any such Disposition and (2) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (iv) above; or (b) any
Debt Issuance or Equity Issuance, net of underwriting discounts, brokers’ and
advisors’ fees and other costs and expenses incurred in connection with such
transaction.

“Net Worth” means, as of any date, (a) the amount of total assets of the Parent
and its Subsidiaries minus (b) the amount of total liabilities of the Parent and
its Subsidiaries, in each case, that would be reflected on a balance sheet of
the Parent and its Subsidiaries prepared as of such date on a consolidated basis
in accordance with GAAP.

“New Senior Notes” means any issuance of senior notes by the Parent after the
date hereof, the proceeds of which are intended to be used, in whole or in part,
to redeem, repurchase or otherwise retire any Existing Senior Notes.

“Non-US Subsidiary” means any Subsidiary incorporated or organized under the
laws of a jurisdiction outside of the United States.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees with respect
thereto that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that the Obligations of any
Guarantor shall not include any Excluded Swap Obligations.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable organizational documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable organizational documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp, registration or documentary
Taxes or duties or any other excise or property Taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document (but excluding any such Tax in respect of
the assignment or transfer (other than pursuant to a written request by or
notice from a Loan Party or any request or notice delivered pursuant to
Section 3.01(e)(ii) or Section 3.06(a)) by any Lender of any of its rights and
obligations under this Agreement or any other Loan Document).

 

18



--------------------------------------------------------------------------------

“Outstanding Amount” means with respect to Term Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Term Loans
occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation; and (b) with respect to any amount denominated in
Euros, the rate of interest per annum at which overnight deposits in Euros, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of
Barclays in the applicable offshore interbank market for such currency to major
banks in such interbank market.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Parent and Borrower Materials” has the meaning specified in Section 6.01.

“Participant” has the meaning specified in Section 10.06(e).

“Participant Register” has the meaning specified in Section 10.06(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years (excluding any foreign pension plans
of Parent or any of its ERISA Affiliates).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits and other Liens (limited solely to Liens on consideration owing
under the contracts and other like obligations the performance of which is
secured thereby) to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

19



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(i); and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.01.

“PNC” means PNC Bank, N.A.

“Prime Rate” means (a) the rate of interest publicly announced, from time to
time, by the Administrative Agent at its principal office in New York City as
its “prime rate,” with the understanding that the “prime rate” is one of the
Administrative Agent’s base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto and is evidenced by the recording thereof
after its announcement in such internal publications as the Administrative Agent
may designate or (b) if the Administrative Agent has no “prime rate,” the rate
of interest last quoted by The Wall Street Journal as the “prime rate” in the
U.S. or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as reasonably determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as reasonably determined by the
Administrative Agent).

“Public Lender” has the meaning specified in Section 6.01.

“Recipient” has the meaning specified in Section 3.01(k).

“Refinancing Indebtedness” means, any Indebtedness refinancing, refunding or
replacing any Indebtedness outstanding on the Effective Date (and any subsequent
Refinancing Indebtedness in respect thereof); provided that:

(a) the principal amount of such Indebtedness does not exceed the principal
amount of the Indebtedness being refinanced, refunded or replaced, except by
(i) an amount equal to unpaid accrued interest and premiums (including tender
premiums) thereon plus underwriting discounts, other reasonable and customary
fees, commissions and expenses (including upfront fees, original issue discount
or initial yield payments) incurred in connection with the relevant refinancing,
refunding or replacement, (ii) an amount equal to any existing commitments
unutilized thereunder and (iii) additional amounts available under clause (v) of
the definition of Debt Issuance,

(b) such Indebtedness is not guaranteed by any Person other than the Guarantors,

(c) such Indebtedness is incurred solely to refinance, in whole or part, the
Indebtedness being refinanced, refunded or replaced (except for interest,
premiums, costs,

 

20



--------------------------------------------------------------------------------

expenses, unused commitments and other amounts described in clauses (a)(i) and
(ii) above and, with respect the additional amount permitted in clause (a)(iii)
above, for investments, acquisitions and other general corporate purposes), and
the proceeds thereof shall first be substantially contemporaneously applied to
prepay such Indebtedness, interest and any premium (if any) thereon, and fees
and expenses in connection with such Refinancing Indebtedness, and

(d) such Indebtedness has a final maturity no earlier, and a Weighted Average
Life to Maturity no shorter, than the Indebtedness being refinanced, refunded or
replaced.

“Register” has the meaning specified in Section 10.06(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice requirement has been waived
under the applicable regulations.

“Required Lenders” means, as of any date of determination, but subject to
Section 2.16(a)(i), the holders of more than 50% of (a) until the Effective
Date, the Aggregate Commitments then in effect and (b) thereafter, (y) if the
Commitments have not been terminated, the sum of (i) the Dollar Equivalent
amount of the aggregate Outstanding Amount of all Term Loans and (ii) the
Aggregate Commitments then in effect or (z) if the Commitments have been
terminated, the Dollar Equivalent amount of the aggregate Outstanding Amount of
all Term Loans; provided that the portion of the Commitments and Loans, as
applicable, held or deemed held by a Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders at any time.

“Requisite Qualified Acquisition Threshold” means, as of any date, an
acquisition or series of acquisitions (whether related or not) during the
previous fifteen (15) month period by the Parent or any of its Subsidiaries of
any Persons, properties, businesses or assets outside the ordinary course of
business for aggregate consideration of $250,000,000 or more.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or (to the extent
such Person is permitted to take any applicable action pursuant to the
Organization Documents of such Loan Party) director or other authorized
signatory of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Parent’s or the Borrower’s stockholders, partners
or members (or the equivalent Person thereof).

“Revaluation Date” means, with respect to any Loan, each of the following:
(a) the date of Borrowing of the Tranche A Term Loans, (b) each date of a
continuation of a Eurocurrency Rate Loan denominated in the Euros or any other
alternative currency pursuant to Section 2.02, and (c) such other dates on which
a Dollar Equivalent is required to be determined hereunder.

 

21



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State, or (b) the
European Union or Her Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (presently Cuba, Iran, North Korea,
Sudan, Syria, and the Crimea region of Ukraine).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the European Union or any EU member state, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.

“SPC” has the meaning specified in Section 10.06(h).

“Specified Representations” mean the representations and warranties set forth in
Section 5.01(a) (solely as it relates to organizational existence of the Loan
Parties), Section 5.01(b) (solely as it relates to organizational power and
authority of the Loan Parties in connection with the due authorization,
execution, delivery and performance of the Loan Documents), Section 5.02 (solely
as it relates to the due authorization, execution, delivery, performance by the
Loan Parties and enforceability of the Loan Documents), Section 5.03(b)(ii)
(solely as it relates to no conflicts of the applicable Loan Documents with the
applicable Organization Documents of the Loan Parties), Section 5.08,
Section 5.14, Section 5.17(a)(ii), Section 5.17(b) and Section 5.17(c)(i).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“STRH” means SunTrust Robinson Humphrey, Inc. and its successors.

“Subject Party” has the meaning specified in Section 3.01(k).

“Subject Proceeds” has the meaning specified in Section 2.05(b)(iii).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management

 

22



--------------------------------------------------------------------------------

of which is otherwise Controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

“SunTrust” means SunTrust Bank and its successors.

“Supplier” has the meaning specified in Section 3.01(k).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent of the Subsidiaries shall be a Swap Contract.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the termination value(s) for such Swap
Contract, as determined in accordance therewith as if such Swap Contract had
been closed out on such date and each counterparty thereto were an “Affected
Party” (or similar term) thereunder.

“Syndication Agent” means SunTrust in its capacity as syndication agent.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment hereunder or under any other Loan Document.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means, at any time, the Tranche A Term Loan and/or the Tranche B
Term Loan, as the case may be or as the context requires.

 

23



--------------------------------------------------------------------------------

“Towers Watson” means Towers Watson & Co., a Delaware corporation (or, following
the Towers Watson Restructuring Transactions, WTW Delaware Holdings, LLC, a
Delaware limited liability company).

“Towers Watson Facility” means the credit agreement to be entered into by and
among Towers Watson Delaware, Inc., as borrower, Bank of America, N.A., as
agent, and the other parties thereto.

“Towers Watson Funding Date” means the date of the Borrowing of the Tranche B
Term Loan.

“Towers Watson Merger Agreement” means that certain Agreement and Plan of
Merger, dated June 29, 2015 (as amended by that certain Amendment No. 1, dated
as of November 19, 2015), by and among Parent, Citadel Merger Sub, Inc. and
Towers Watson & Co.

“Towers Watson Merger” means the Merger under and as defined in the Towers
Watson Merger Agreement.

“Towers Watson Restructuring Transactions” means the Restructuring Transactions
(and transactions related thereto) under and as defined in the Towers Watson
Merger Agreement.

“Tranche” means, when used in reference to any Commitments, Loans or Borrowing,
refers to whether such Commitments are in respect of the Tranche A Facility or
the Tranche B Facility or whether such Loans, or the Loans comprising such
Borrowing, are Tranche A Term Loans or Tranche B Term Loans, as applicable.

“Tranche A Facility” means the Outstanding Amount of, or Commitments in respect
of, the Tranche A Term Loans of all Lenders and the provisions herein related to
the Tranche A Term Loans.

“Tranche A Term Loan” has the meaning set forth in Section 2.01.

“Tranche B Facility” means the Outstanding Amount of, or Commitments in respect
of, the Tranche B Term Loans of all Lenders and the provisions herein related to
the Tranche B Term Loans.

“Tranche B Term Loan” has the meaning set forth in Section 2.01.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UK Bribery Act” has the meaning specified in Section 5.17(c).

“UK Non-Bank Lender” means (a) where a Lender becomes a party hereto on the day
on which this Agreement is entered into, a Lender listed in Schedule 3.01(j),
and (b) where a Lender becomes a party hereto after the day on which this
Agreement is entered into, a Lender which gives a UK Tax Confirmation in the
Assignment and Assumption which it executes on becoming a party hereto.

“UK Pension Plan” means the Willis Pension Scheme.

“UK Pensions Regulator” means the pensions regulator established in the United
Kingdom by section 1 of the Pensions Act 2004.

“UK Qualifying Lender” means (a) a Lender (other than a Lender within clause
(b) below) which is beneficially entitled to interest payable to that Lender in
respect of an advance hereunder or under any other Loan Document and is (i) a
Lender (A) which is a bank (as defined for the purpose of section 879 of

 

24



--------------------------------------------------------------------------------

the ITA) making an advance hereunder or under any other Loan Document and is
within the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance or would be within such charge as
respects such payment apart from Section 18A of the CTA or (B) in respect of an
advance made hereunder or under any other Loan Document by a Person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance, (ii) a Lender
which is (A) a company resident in the United Kingdom for United Kingdom tax
purposes, (B) a partnership each member of which is (1) a company so resident in
the United Kingdom, or (2) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA or
(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company or (iii) a
UK Treaty Lender, or (b) a Lender which is a building society (as defined for
the purposes of section 880 of the ITA) making an advance hereunder or under any
other Loan Document.

“UK Tax Confirmation” means a confirmation by a Lender that the Person
beneficially entitled to interest payable to that Lender in respect of an
advance hereunder or under any other Loan Document is either (a) a company
resident in the United Kingdom for United Kingdom tax purposes, (b) a
partnership each member of which is (i) a company so resident in the United
Kingdom, or (ii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA, or (c) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the CTA) of that company.

“UK Treaty” has the meaning given to it in the definition of “UK Treaty State”
below.

“UK Treaty Lender” means a Lender which (a) is treated as a resident of a UK
Treaty State for the purposes of the UK Treaty, (b) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender’s
participation in the relevant Loan is effectively connected and (c) fulfills any
other condition that must be fulfilled under the relevant UK Treaty by residents
of the relevant UK Treaty State for such residents to be entitled to obtain full
exemption from tax imposed by the United Kingdom on interest (subject to the
completion of any necessary procedural formalities and/or the granting of
exemption by any relevant taxing authority).

“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Underwritten Securities” means debt, equity and/or equity-linked securities
that are underwritten and/or initially purchased for the purpose of placement
with or distribution to third parties.

“United States” and “U.S.” mean the United States of America.

“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

25



--------------------------------------------------------------------------------

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a), or imposed elsewhere.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wells” means Wells Fargo Bank, N.A. and its successors.

“WFS” means Wells Fargo Securities, LLC and its successors.

“WGL” means Willis Group Limited, a company formed under the laws of England and
Wales having company number 00621757.

“WNA” means Willis North America, Inc., a Delaware corporation and an indirect
Subsidiary of the Parent.

“WSI” means Willis Securities, Inc., a Delaware corporation and an indirect
Subsidiary of the Parent that is a licensed broker-dealer.

“WSI Credit Agreement” means that certain Revolving Note and Cash Subordination
Agreement, dated as of March 3, 2014 (as amended, restated, amended and
restated, supplemented, extended, renewed or otherwise modified or replaced from
time to time), between WSI, as borrower, certain lenders from time to time
parties thereto, SunTrust Bank, as administrative agent, and the other agents
party thereto.

“WTWB” means WTW Bermuda Holdings Ltd., a company formed under the laws of
Bermuda.

“WTWS” means Willis Towers Watson Sub Holdings Limited, a company formed under
the laws of Ireland with company number 567171.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and

 

26



--------------------------------------------------------------------------------

Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

(c) Article and Section headings and the Table of Contents used herein and in
the other Loan Documents are included for convenience of reference only, are not
part of this Agreement or any other Loan Document and shall not affect the
construction or interpretation of this Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower and the Parent shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. For the purposes of the definition of Capital Lease
Obligations, operating leases that are required to be reclassified as capital
leases as a result of any change in GAAP shall remain classified as operating
leases and shall not be included within the definition of Capital Lease
Obligations.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent

 

27



--------------------------------------------------------------------------------

and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Parent is
required to consolidate pursuant to FASB Interpretation No. 46 (revised December
2003) - Consolidation of Variable Interest Entities: an interpretation of ARB
No. 51 (January 2003) as if such variable interest entity were a Subsidiary as
defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents. The Administrative Agent shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Borrowings and Outstanding Amounts denominated in
Euros. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Loan Parties hereunder and
calculating financial covenants hereunder, and, except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

1.06 [Intentionally Omitted].

1.07 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

28



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender has severally agreed to make a single loan (the “Tranche A Term Loan”) to
the Borrower in Euros on the Gras Savoye Funding Date and a single loan (the
“Tranche B Term Loan”) in Dollars on the Towers Watson Funding Date, from time
to time, on any Business Day during the applicable Availability Period, in an
aggregate amount not to exceed the amount of such Lender’s Commitment under the
Tranche A Facility or Tranche B Facility, as applicable. Amounts borrowed under
this Section 2.01 and repaid or prepaid may not be reborrowed. The Borrower may
specify that Term Loans may be Eurocurrency Rate Loans or Base Rate Loans
pursuant to a Borrowing Request delivered in accordance with Section 2.02.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of (A) any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or
(B) any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans and (ii) one Business Day prior to the requested date of any
Borrowing of Base Rate Loans in Dollars. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Request, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans or Base Rate Loans shall be in a
principal amount of (x) $5,000,000 or any whole multiple of $1,000,000 in excess
thereof or (y) €5,000,000 or any whole multiple of €1,000,000 in excess thereof,
as applicable. Each Borrowing Request (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto and (vi) the currency of the Loans to
be borrowed. If the Borrower fails to specify a Type of Loan in a Borrowing
Request or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made or continued, as
applicable, as Eurocurrency Rate Loans with an Interest Period of one month. Any
automatic conversion to Base Rate Loans or continuation as Eurocurrency Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Borrowing Request, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.

(b) Following receipt of a Borrowing Request, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans (in
the case of Tranche B Term Loans) or continuation as Eurocurrency Rate Loans
with an Interest Period of one month (in the case of Tranche A Term Loans), in
each case as described in the preceding subsection. Each Lender shall make the
amount of its Loan available to the Administrative Agent in same day funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m. (New York City time), in the case of any Loan denominated in Dollars,
and not later than 10:30 a.m. (New York City time), in the case of any Loan in
Euros, in each case on the Business Day specified in the applicable Borrowing
Request. Upon satisfaction of the applicable conditions set forth in Article IV,
the

 

29



--------------------------------------------------------------------------------

Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Barclays with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. If a Default or Event of Default exists and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, so long as such Default or Event of Default exists, (i) no Loans
denominated in Dollars may be requested as, converted to or continued as
Eurocurrency Rate Loans and in the case of Eurocurrency Rate Loans denominated
in Dollars, shall be automatically converted to Base Rate Loans at the
conclusion of the then-applicable Interest Period and (ii) in the case of
Eurocurrency Rate Loans denominated in Euros, no Loans denominated in Euros may
be continued as Eurocurrency Rate Loans, other than with an Interest Period of
one month at the conclusion of the then-applicable Interest Period).

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Barclays’ prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect at any time.

2.03 [Intentionally Omitted].

2.04 [Intentionally Omitted].

2.05 Prepayments and Mandatory Commitment Reductions.

(a) Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent substantially in the form of Exhibit F hereto, at any time or from time to
time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must specify the Tranche or Tranches thereof to be
prepaid and the respective principal amounts thereof and must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans and (B) one Business Day prior
to the date of prepayment of Base Rate Loans; and (ii) any prepayment of Loans
shall be in a principal amount of (A) $10,000,000 or any whole multiple of
$1,000,000 in excess thereof or (B) €10,000,000 or any whole multiple of
€1,000,000 in excess thereof, as applicable, or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each applicable Lender
of its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Applicable Percentage of the
relevant Tranche). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of any Tranche of Term Loans pursuant to this Section 2.05(a) shall
be paid to the Lenders in accordance with the Lenders’ respective Applicable
Percentages of the relevant Tranches.

 

30



--------------------------------------------------------------------------------

(b) Mandatory Prepayments and Commitment Reductions.

(i) Dispositions. If the Parent or any of its Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by
Section 7.05(a), (b), (c) or (e)), in one or a series of related transactions,
which results in the realization by such Person of aggregate Net Cash Proceeds
(or the Dollar Equivalent thereof) in excess of $10,000,000, then the Borrower
shall prepay the Term Loans an aggregate amount equal to the amount of such Net
Cash Proceeds in excess of such amount in accordance with Section 2.05(b)(iii);
provided that, notwithstanding the foregoing, at the election of the Borrower
(as notified by the Borrower to the Administrative Agent within ten Business
Days from the date of such Disposition), and so long as no Event of Default
shall have occurred and be continuing, the Parent or such Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in assets useful in the
business of the Parent and its Subsidiaries so long as within 365 days after the
receipt of such Net Cash Proceeds, such reinvestment shall have been consummated
(or committed to be reinvested within 180 days); and provided, further, that any
such Subject Proceeds not so applied within such period shall be immediately
applied to the prepayment of the Term Loans as set forth in
Section 2.05(b)(iii).

(ii) Issuance of Indebtedness and Equity Interests. In the event that the Parent
or any of its Subsidiaries receives any Net Cash Proceeds resulting from any
Debt Issuance or Equity Issuance (other than the exercise price on stock options
issued as part of compensation) then the Borrower shall prepay the Term Loans in
an aggregate amount equal to 100% of such Net Cash Proceeds in accordance with
Section 2.05(b)(iii).

(iii) Manner of Prepayment; Notice. In the event that the Parent or any of its
Subsidiaries receives any Net Cash Proceeds resulting from any Disposition, Debt
Issuance or Equity Issuance which gives rise to a mandatory prepayment pursuant
to clauses (i) or (ii) above (the amount of such mandatory prepayment resulting
from receipt of such Net Cash Proceeds, the “Subject Proceeds”), (A) during the
period commencing on the Initial Funding Date and ending on the last day of the
Availability Period for any undrawn Facility, then 100% of such Subject Proceeds
shall be applied by the Borrower to prepay the applicable Tranche of Term Loans
not later than ten Business Days following the receipt by the Parent or its
Subsidiaries of such Subject Proceeds until repaid in full and (B) after the
Availability Period has ended with respect to both Facilities, then 100% of such
Subject Proceeds shall be applied by the Borrower to prepay the Term Loans not
later than ten Business Days following the receipt by the Parent or its
Subsidiaries of such Subject Proceeds. The Borrower shall promptly notify the
Administrative Agent of the receipt by the Parent or its Subsidiaries of any
such Subject Proceeds and the Administrative Agent will promptly notify each
Lender of its receipt of each such notice. Each mandatory prepayment of Term
Loans pursuant to clause (B) above shall be due and payable in respect of each
Tranche of the Term Loans on a pro rata basis by calculating the Dollar
Equivalent amount of Outstanding Amount of all Term Loans.

(iv) Prepayment if Gras Savoye Acquisition Not Consummated. The Borrower shall,
within seventeen (17) days of the Gras Savoye Funding Date, make a prepayment in
accordance with Section 6.09 if the Gras Savoye Acquisition is not consummated
within fourteen (14) days of the Gras Savoye Funding Date.

(v) Termination of Commitments. The Aggregate Commitments in respect of each
Facility shall be automatically and permanently reduced to zero on the earlier
of (A) the last day of the Availability Period for such Facility (if no
Borrowing is made pursuant to Section 2.01) and (B) the day on which the Term
Loans for such Facility have been advanced in accordance with Section 2.01.

 

31



--------------------------------------------------------------------------------

2.06 Optional Termination or Reduction of Commitments. The Borrower may, at its
option and upon notice to the Administrative Agent, terminate either Facility,
or from time to time permanently reduce in part the Commitments under either
Facility; provided that (i) any such notice shall be received by the
Administrative Agent not later than two Business Days prior to the date of
termination or reduction and (ii) any such partial reduction shall be in an
aggregate amount of (A) $10,000,000 or any whole multiple of $1,000,000 in
excess thereof or (B) €10,000,000 or any whole multiple of €1,000,000 in excess
thereof, as applicable. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the applicable
Commitments. Any reduction of the Commitments under any Facility shall be
applied to the Commitments of each Lender according to its Applicable Percentage
under such Facility.

2.07 Repayment of Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Lenders the aggregate principal amount of all
Loans outstanding on the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount payable by any Loan Party under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Ticking Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage of the
Aggregate Commitments attributable to each Facility, a ticking fee equal to the
Applicable Rate times the actual daily amount of the Aggregate Commitments
attributable to such Facility. The ticking fees set forth above shall accrue, in
respect of each Facility, at all times during the Availability Period for such
Facility, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable on the earlier of (x) the
date of Borrowing of such Facility and (y) on the last day of the Availability
Period for such Facility. If there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

32



--------------------------------------------------------------------------------

(b) Other Fees. The Borrower shall pay (A) to the Arrangers for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the Arranger Fee Letter and (B) to the Administrative Agent for its own
account, in Dollars, fees in the amounts and at the times specified in the
Agency Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever, except, with respect to the Agency Fee
Letter, as specified therein.

(c) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans based on the “Prime Rate” pursuant to clause (b) of the definition of
“Base Rate” shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11 Evidence of Debt. The Term Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. All
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in the currency which such payment is
owed and in same day funds not later than 1:00 p.m. (New York City time) (with
respect to payments in Dollars) or 10:30 a.m. (New York City time) (with respect
to payments in Euros) on the date specified herein. If, for any reason, the
Borrower is prohibited by any Law from making any required payment hereunder in
Euros, the Borrower shall make such payment in Dollars in the Dollar Equivalent
of the Euros payment amount. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage of the relevant Tranche (or other
applicable share as provided herein) of such payment in like

 

33



--------------------------------------------------------------------------------

funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after the above-mentioned cut-off times
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in same day
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans (in the case of Loans denominated in
Dollars) or the Cost of Funds Rate plus the Applicable Rate for Eurocurrency
Rate Loans (in all other cases). If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. A notice of the Administrative Agent to any Lender with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each Lender severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender in same day funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate. A notice of the Administrative Agent to the
Borrower with respect to any amount owing under this subsection (c) shall be
conclusive, absent manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Borrowing set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall promptly
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

34



--------------------------------------------------------------------------------

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 10.04(c), are several
and not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(i) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (x) the Dollar Equivalent amount of such Obligations with respect
to any Tranche due and payable to such Lender at such time to (y) the aggregate
Dollar Equivalent amount of the Obligations due and payable to all Lenders
holding Loans of such Tranche hereunder and under the other Loan Documents at
such time) of payments on account of the Obligations due and payable to all
Lenders under the applicable Tranche hereunder and under the other Loan
Documents at such time obtained by all the Lenders under the applicable Tranche
at such time or (ii) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (x) the Dollar Equivalent amount
of such Obligations with respect to any Tranche owing (but not due and payable)
to such Lender at such time to (y) the aggregate Dollar Equivalent amount of the
Obligations owing (but not due and payable) to all Lenders holding Loans of such
Tranche hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations owing (but not due and payable) to all Lenders of
the applicable Tranche hereunder and under the other Loan Documents at such time
obtained by all of the Lenders of the applicable Tranche at such time, then the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the applicable Tranche of Loans of the other Lenders of such Tranche, as
applicable, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate Dollar Equivalent amount of Obligations then due
and payable to the Lenders of such Tranche or owing (but not due and payable) to
the Lenders, as the case may be; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant.

(b) The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 [Intentionally Omitted].

 

35



--------------------------------------------------------------------------------

2.15 [Intentionally Omitted].

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent with respect to this Agreement for
the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to or received by the Administrative Agent from such Defaulting Lender
pursuant to Section 10.08) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and, sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay Dollar Equivalent amount of the Loans of all the
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this clause (ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
ticking fees payable under Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent, each
in its sole discretion, agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may

 

36



--------------------------------------------------------------------------------

determine to be necessary to cause the Loans of any Tranche to be held pro rata
by the Lenders in accordance with their Commitments with respect to such Tranche
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower or any Guarantor hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction, withholding or deduction for or on account of any Taxes. If, however,
any amount for or on account of Taxes is required to be withheld or deducted
under any applicable Law, such amount for or on account of Taxes shall be
withheld or deducted in accordance with such Laws. For purposes of this
Section 3.01, “applicable Law” includes FATCA.

(ii) If any amount for or on account of Taxes is required to be withheld or
deducted from any such payment under any applicable Law, then (A) the Borrower,
the Guarantor or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions in the minimum amount required by such Laws,
(B) the Borrower, the Guarantor or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount so withheld or deducted
by it to the relevant Governmental Authority in accordance with such Laws, and
(C) to the extent that the withholding or deduction is made for or on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower or the
Guarantor, as applicable, shall (subject to Section 3.01(h)) be increased as
necessary so that after any required withholding or the making of all required
deductions (including withholdings or deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, but subject to subsection (c)(ii) below, the Borrower shall,
and does hereby, indemnify the Administrative Agent, and each Lender and shall
make payment in respect thereof within ten days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent or such Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after written demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the

 

37



--------------------------------------------------------------------------------

Administrative Agent as required by Section 9.10. A certificate as to the amount
of any such payment or liability delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(ii) Subsection (c)(i) above shall not apply to the extent that the amount of
such Indemnified Taxes or Other Taxes (A) is compensated for by an increased
payment under subsection (a)(ii)(C) above or (B) would have been compensated for
by an increased payment under subsection (a)(ii)(C) above, but was not so
compensated solely because one of the exclusions in Section 3.01(h) applied.

(d) Evidence of Payments. Within thirty days of making either a Tax Deduction or
any payment required in connection with that Tax Deduction, the Borrower shall
deliver to the Administrative Agent for the Lender entitled to the relevant
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to such Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant Governmental Authority.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall indicate, in the
case of a Lender party hereto as of the date of this Agreement, on Schedule 3.01
hereto, or in the case of any Lender which becomes a party hereto after the date
of this Agreement, in the Assignment and Assumption which it executes on
becoming a party hereto, and for the benefit of the Administrative Agent and
without liability to any Loan Party, which of the following categories it falls
in (A) not a UK Qualifying Lender, (B) a UK Qualifying Lender (other than a UK
Treaty Lender), or (C) a UK Treaty Lender. If a Lender fails to indicate its
status in accordance with this clause (e)(i) then such Lender shall be treated
for the purposes of this Agreement (including by each Loan Party) as if it is
not a UK Qualifying Lender until such time as it notifies the Administrative
Agent which category applies (and the Administrative Agent, upon receipt of such
notification, shall promptly inform the Borrower). For the avoidance of doubt,
neither this Agreement nor an Assignment and Assumption shall be invalidated by
any failure of a Lender to comply with this clause (e)(i).

(ii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which does, or is reasonably likely to,
modify or render invalid any claimed exemption from or reduction of Tax
(including any exemption from Taxes required to be withheld or deducted from any
payments hereunder or under any other Loan Document), and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that the
Borrower, any Guarantor or the Administrative Agent make any withholding or
deduction for or on account of Taxes imposed by the United Kingdom from amounts
payable to such Lender hereunder or under any other Loan Document.

(iii) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Effective Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the Laws
of any jurisdiction, duly executed and completed by the Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.

 

38



--------------------------------------------------------------------------------

(iv) In addition, each Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number as shall be requested by the recipient) on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the expiration of any previously
delivered form or upon the request of the Borrower or the Administrative Agent)
executed originals of IRS Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Each Lender that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code and
that is entitled under the Code or any applicable treaty to an exemption from or
reduction of United States federal withholding Tax with respect to payments
hereunder shall deliver to the Borrower and the Administrative Agent (in such
number as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the expiration of any previously delivered form or upon the
request of the Borrower or the Administrative Agent, but only if such Lender is
legally entitled to do so), whichever of the following is applicable:

(A) executed originals of IRS Form W-8BEN or W-8BEN-E claiming eligibility for
benefits of an income tax treaty to which the United States is a party;

(B) executed originals of IRS Form W-8ECI;

(C) executed originals of IRS Form W-8IMY and all required supporting
documentation;

(D) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (x) a certificate to the effect that
such Lender is not (I) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (II) a “10-percent shareholder” of WNA within the meaning of section
881(c)(3)(B) of the Code or (III) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E; or

(E) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(v) If a payment made to a Lender hereunder or under any other Loan Document
would be subject to Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subsection (e)(v), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

39



--------------------------------------------------------------------------------

Each Lender shall promptly notify the Borrower and the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion acting in good faith, that it has received a refund or credit (in
lieu of such refund) of any Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall pay to such Loan Party an
amount equal to such refund or credit (in lieu of such refund) (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section with respect to the Taxes or Other Taxes giving rise to
such refund or credit (in lieu of such refund); provided that such payment to
the relevant Loan Party shall not leave the Administrative Agent or any Lender,
as the case may be, in a worse after-Tax position than it would have been in had
the indemnity payment, or additional amount, not been required to be paid), net
of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the relevant Loan Party, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to the relevant Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
paragraph (f) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent
or such Lender would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.

(g) Notification by Borrower. The Borrower shall promptly upon becoming aware
that it must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Administrative Agent.

(h) UK Qualifying Lenders. A payment shall not be increased under subsection
(a) above by reason of a Tax Deduction on account of Tax imposed by the United
Kingdom, if on the date on which the payment falls due (i) the payment could
have been made to the relevant Lender without such a Tax Deduction if the Lender
had been a UK Qualifying Lender, but on that date that Lender is not or has
ceased to be a UK Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or UK Treaty or any published
practice or published concession of any relevant taxing authority, (ii) the
relevant Lender is a UK Qualifying Lender solely by virtue of clause (a)(ii) of
the definition of UK Qualifying Lender and (A) an officer of HMRC has given (and
not revoked) a direction (a “Direction”) under section 931 of the ITA which
relates to the payment and that Lender has received from the Loan Party making
the payment a certified copy of that Direction, and (B) the payment could have
been made to the Lender without such a Tax Deduction if that Direction had not
been made, (iii) the relevant Lender is a UK Qualifying Lender solely by virtue
of clause (a)(ii) of the definition of UK Qualifying Lender and (A) the

 

40



--------------------------------------------------------------------------------

relevant Lender has not given a UK Tax Confirmation to the Borrower, and (B) the
payment could have been made to the Lender without such a Tax Deduction if the
Lender had given a UK Tax Confirmation to the Borrower, on the basis that the UK
Tax Confirmation would have enabled the Borrower to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the ITA or (iv) the relevant Lender is a UK Treaty Lender and the Loan Party
making the payment is able to demonstrate that the payment could have been made
to the Lender without such a Tax Deduction had that Lender complied with its
obligations under subsection (i) below.

(i) UK Treaty Lenders. (i) Subject to clause (ii) below, a UK Treaty Lender and
each Loan Party which makes a payment to which that UK Treaty Lender is entitled
shall co-operate in completing any procedural formalities necessary for that
Loan Party to obtain authorization to make any payment to which such UK Treaty
Lender is entitled without a Tax Deduction on account of Tax imposed by the
United Kingdom.

(ii) Nothing in clause (i) above shall require a UK Treaty Lender to
(A) register under the HMRC DT Treaty Passport scheme, (B) apply the HMRC DT
Treaty Passport scheme to any Commitment or Loan if it has so registered, or
(C) file UK Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with clause (iii) or (v) below and the Borrower has not complied with
its obligations under clause (iii) or (v) below.

(iii) (A) A UK Treaty Lender which becomes a party hereto on the day on which
this Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to any Loan Party) by including its scheme reference
number and its jurisdiction of tax residence opposite its name in Schedule
3.01(i).

(B) Where a Lender includes the indication described in clause (A) above in
Schedule 3.01(i), the Borrower shall, to the extent that that Lender is a Lender
under a Commitment or Loan made available to the Borrower pursuant to this
Agreement, file a duly completed form DTTP2 in respect of such Lender with HMRC
(1) within 30 days of the date of this Agreement or (2) in the case of any
Borrower which becomes a party hereto after the date of this Agreement, within
30 days of it becoming a Borrower, and, in each case, shall promptly provide the
Lender with a copy of such filing.

(iv) If a Lender has not included an indication to the effect that it wishes the
HMRC DT Treaty Passport Scheme to apply to this Agreement in accordance with
clause (iii) above or clause (v) below, no Loan Party shall file any form
relating to the HMRC DT Treaty Passport Scheme in respect of that Lender’s
Commitment or its participation in any Loans unless that Lender otherwise
agrees.

(v) (A) A Lender which becomes a party hereto after the date of this Agreement
that is a UK Treaty Lender that holds a passport under the HMRC DT Treaty
Passport scheme, and that wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to any Loan Party) in the Assignment and Assumption
which it executes by including its scheme reference number and its jurisdiction
of tax residence in that Assignment and Assumption.

(B) Where a Lender which becomes a party hereto after the date of this Agreement
includes the indication described in clause (A) above in the relevant

 

41



--------------------------------------------------------------------------------

Assignment and Assumption, the Borrower shall, to the extent that that Lender
becomes a Lender under a Commitment or Loan which is made available to the
Borrower pursuant to this Agreement, file a duly completed form DTTP2 in respect
of such Lender with HMRC (1) within 30 days of the date on which that Lender
becomes a party hereto or (2) in the case of any Borrower which becomes a party
hereto after the date on which the Lender becomes a party hereto, within 30 days
of it becoming a Borrower, and shall, in each case, promptly provide the Lender
with a copy of such filing.

(j) UK Non-Bank Lenders. A UK Non-Bank Lender which becomes a party hereto on
the day on which this Agreement is entered into gives a UK Tax Confirmation to
each Loan Party by entering into this Agreement. A UK Non-Bank Lender shall
notify the Borrower and the Administrative Agent if there is any change in the
position from that set out in the UK Tax Confirmation.

(k) VAT. (i) All amounts set out or expressed in a Loan Document to be payable
by any party to the Administrative Agent or any Lender (each, a “Finance Party”
for the purposes of this subsection (k)) which (in whole or in part) constitute
the consideration for a supply or supplies for VAT purposes shall be deemed to
be exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to clause (ii) below, if VAT is or becomes chargeable on
any supply made by any Finance Party to any party hereto under this Agreement or
any other Loan Document, that party shall pay to the Finance Party (in addition
to and at the same time as paying any other consideration for such supply) an
amount equal to the amount of such VAT (and such Finance Party shall promptly
provide an appropriate VAT invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under this
Agreement or any other Loan Document, and any party hereto other than the
Recipient (the “Subject Party”) is required by the terms of this Agreement or
any other Loan Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration), the Subject Party shall also pay to the Supplier
(in addition to and at the same time as paying such amount) an amount equal to
the amount of such VAT. The Recipient will promptly pay to the Subject Party an
amount equal to any credit or repayment obtained by the Recipient from the
relevant tax authority which the Recipient reasonably determines is in respect
of such VAT.

(iii) Where this Agreement or any other Loan Document requires any party hereto
to reimburse or indemnify a Finance Party for any cost or expense, that party
shall reimburse or indemnify (as the case may be) such Finance Party for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

(iv) Any reference in this subsection (k) to any Person shall, at any time when
such Person is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group (the term “representative member” to have
the same meaning as in the United Kingdom Value Added Tax Act 1994), or any
substantially similar concept in the case of a group for non-United Kingdom VAT
purposes, at such time.

(l) Solely for United States income tax purposes, all parties to this Agreement
agree that payments by or on account of any obligation of the Borrower or any
Guarantor hereunder shall be treated as payments from sources within the United
States.

 

42



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or Euros), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or Euros in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), either
prepay or convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans (in the case of Loans denominated in Dollars) or to Loans bearing interest
at the Cost of Funds Rate plus the Applicable Rate for Eurocurrency Rate Loans
(in the case of any other Loan), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates.

(a) If prior to the commencement of the Interest Period for any proposed
Borrowing of Eurocurrency Rate Loans (x) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for determining the Eurocurrency Rate for the
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or (y) if such
Borrowing is of a particular Tranche of Loans, the Administrative Agent is
advised by the Majority Tranche Lenders with respect to such Tranche that the
Eurocurrency Rate for the requested Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their
respective Loans included in such Borrowing for such Interest Period, then the
Administrative Agent shall give notice thereof to the Borrower and the Lenders
as promptly as practicable thereafter and, until the Administrative Agent (in
the case of clause (y), upon the instruction of the Majority Tranche Lenders of
the affected Tranche of Loans) notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request (a) for a Borrowing
of (or conversion to) Base Rate Loans in the amount specified therein, in the
case of Loans denominated in Dollars, or (b) for a Borrowing of (or conversion
to) a Loan bearing interest at the Cost of Funds Rate plus the Applicable Rate
with respect to Eurocurrency Rate Loans, in the case of any other Loan.

(b) If any event described in the first sentence of Section 3.03(a) occurs and
results in the application of the Cost of Funds Rate, then at the request of the
Administrative Agent, the Parent or the Borrower, the Administrative Agent, the
Parent and the Borrower shall enter into negotiations for a period of no more
than 30 days for the purpose of agreeing to a substitute basis for determining
the rate of interest to be applied to the applicable Borrowing (and, to the
extent required, any future Borrowings). Any substitute basis agreed upon shall
be, with the consent of all Lenders, binding on all of the parties to this
Agreement.

 

43



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) except as specifically provided in the last sentence of this
Section 3.04(a), subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement or any Eurocurrency Rate Loan made by it, or change
the basis of Taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
For the avoidance of doubt, subsections (i) through (iv) above shall not apply
to the extent any increased costs are (A) attributable to a Tax Deduction
required by law to be made by any Loan Party or (B)(1) compensated for by
Section 3.01(c) or (2) would have been compensated for by Section 3.01(c) but
were not so compensated solely because (a) the relevant Tax is an Excluded Tax,
(b) the loss, liability or cost is compensated for by an increased payment under
Section 3.01(a) or (c) the loss, liability or cost would have been compensated
for by an increased payment under Section 3.01(a) but was not so compensated
solely because one of the exclusions in Section 3.01(h) applied.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered

 

44



--------------------------------------------------------------------------------

more than nine months prior to the date that such Lender notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan; provided the Borrower shall have
received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan (or interest due
thereon) on its scheduled due date or any payment thereof in a different
currency than the currency in which it was borrowed; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

45



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any circumstance
exists under the last paragraph of Section 10.01 that gives the Borrower the
right to replace a Lender as a party hereto, the Borrower may replace such
Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. The effectiveness of this Agreement and the
Commitments of each Lender hereunder are subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or other electronic format (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer (or, with respect to any Loan Party other than the Borrower, by a
Secretary or other Person duly appointed as an attorney-in-fact by a power of
attorney granted by, or pursuant to an authorization of, the board of directors
or similar body of such Loan Party) of the signing Loan Party, each dated the
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty Agreement,
sufficient in number for distribution to each Agent and the Borrower;

(ii) Notes executed by the Borrower in favor of each Lender that requested Notes
at least two Business Days prior to the Effective Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may

 

46



--------------------------------------------------------------------------------

reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(iv) such documents and certifications as the Administrative Agent or its
counsel may reasonably request to evidence that each Loan Party is duly
organized or formed, validly existing and in good standing in its jurisdiction
of organization; and

(v) a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of (A) Weil, Gotshal & Manges LLP, New
York counsel to the Borrower and the other Loan Parties, substantially in the
form of Exhibit H-1, (B) Matheson, local counsel to the Parent and WTWS,
substantially in the form of Exhibit H-2, (C) Weil, Gotshal & Manges, local
counsel to the Loan Parties organized or existing under the laws of England and
Wales, substantially in the form of Exhibit H-3, (D) Baker & McKenzie Amsterdam
N.V., local counsel to Willis Netherlands Holdings B.V., substantially in the
form of Exhibit H-4, and (E) Appleby (Bermuda) Limited, local counsel to WTWB,
substantially in the form of Exhibit H-5, and, in the case of each such opinion
required by this clause (v), covering such other matters relating to the Loan
Parties, the Loan Documents or the transactions contemplated hereby as the
Required Lenders shall reasonably request, and the Parent and the Borrower
hereby request such counsel to deliver such opinions.

(b) The representations and warranties of (i) the Parent and the Borrower
contained in Article V and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith shall be true and correct in all material respects (or, if
such representation or warranty is itself modified by materiality or Material
Adverse Effect, it shall be true and correct in all respects) on and as of the
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

(c) No Default or Event of Default shall exist.

(d) Since December 31, 2014 there shall not have occurred any events or changes
that, individually or in the aggregate, have had or could reasonably be expected
to have a Material Adverse Effect.

(e) (i) All fees required to be paid to any Agent on or before the Effective
Date shall have been paid and (ii) all fees required to be paid to the Lenders
on or before the Effective Date shall have been paid.

(f) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel, if requested by the Administrative Agent) to
the extent invoiced prior to the Effective Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(g) Upon the reasonable request of any Lender made at least five Business Days
prior to the Effective Date, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the USA PATRIOT Act, in each case at least three Business Days prior to the
Effective Date.

 

47



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

4.02 Conditions to Borrowing of the Tranche A Term Loans. The obligation of each
Lender to make its Tranche A Term Loans available to the Borrower hereunder is
subject to satisfaction of the following conditions precedent in addition to
those specified in Section 4.04:

(a) To the knowledge of the Parent, as of the Gras Savoye Funding Date, the
representations and warranties made by or on behalf of the sellers party to the
Gras Savoye Acquisition Agreement pursuant thereto which are material to the
interest of the Lenders in their capacities as such and the failure of which to
be true shall permit the Willis Europe BV not to consummate the transactions
thereunder, shall be true and correct in all respects on the Completion Date (as
defined in the Gras Savoye Acquisition Agreement), except where expressly
specified otherwise therein.

4.03 Conditions to Borrowing of the Tranche B Term Loans. The obligation of each
Lender to make its Tranche B Term Loans available to the Borrower hereunder is
subject to satisfaction of the following conditions precedent in addition to
those specified in Section 4.04:

(a) The representations and warranties made by or on behalf of Towers Watson in
the Towers Watson Merger Agreement which are material to the interest of the
Lenders in their capacities as such and the failure of which to be true shall
permit the Parent not to consummate the transactions thereunder, shall be true
and correct in all respects.

(b) The Towers Watson Merger shall be consummated on the Towers Watson Funding
Date by the Parent and its Affiliates.

4.04 Conditions to all Borrowings. The obligation of each Lender to honor any
Borrowing Request (other than a Borrowing Request requesting only a conversion
of Loans to the other Type, or a continuation of Eurocurrency Rate Loans) is
subject to the following conditions precedent:

(a) The Specified Representations shall be true and correct in all material
respects on and as of the date of such proposed Borrowing (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date).

(b) The Administrative Agent shall have received evidence reasonably
satisfactory to it that such proposed Borrowing under the applicable Facility
and the use of proceeds thereof is permitted under the Existing Credit Agreement
and the WSI Credit Agreement.

(c) No Event of Default under Sections 8.01(a), (f) or (g) shall exist or would
result from such proposed Borrowing or the proceeds thereof.

(d) The Administrative Agent shall have received a Borrowing Request in
accordance with the requirements hereof.

 

48



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Organization; Powers. Each of the Parent and its Subsidiaries is (a) duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and (c) except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

5.02 Authorization; Enforceability. The transactions contemplated hereby to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action. This Agreement has been duly executed and delivered by the
Parent and the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Parent, the
Borrower or such other Loan Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.03 Governmental Approvals; No Conflicts. The transactions contemplated hereby
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate (i) any
material applicable Law, (ii) the charter, by-laws or other Organization
Documents of the Parent or any Subsidiary or (iii) any order of any Governmental
Authority, (c) will not violate or result in a default under any material
indenture, agreement or other material instrument binding upon the Parent or any
Subsidiary or its assets, or give rise to a right thereunder to require any
payment to be made by the Parent or any Subsidiary and (d) will not result in
the creation or imposition of any Lien on any asset of the Parent or any
Subsidiary pursuant to the terms of such material indenture, agreement or other
material instrument.

5.04 Financial Condition; No Material Adverse Change.

(a) The Parent has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2014, reported on by Deloitte LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2015, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2014, there has not occurred any event or change that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

5.05 Properties.

(a) Each of the Parent and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
good title or valid leasehold interests, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

(b) Each of the Parent and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Parent and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

5.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings (including investigative
proceedings) by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Parent or the Borrower, threatened against
or affecting the Parent or any Subsidiary, that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters).

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or
(iii) has received notice of any claim with respect to any Environmental
Liability.

5.07 Compliance with Laws; Absence of Default. Each of the Parent and its
Subsidiaries is in compliance with all Laws applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

5.08 Investment Company Status. Neither the Parent nor any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

5.09 Taxes. Each of the Parent and its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Parent or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

5.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Accounting Standards Codification no. 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Pension Plan, and the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for

 

50



--------------------------------------------------------------------------------

purposes of Accounting Standards Codification no. 715) did not, as of the date
of the most recent audited financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Pension Plans, in
each case, by an amount that has had, or would reasonably be expected to have, a
Material Adverse Effect.

(b) The present value of all projected benefit obligations under the UK Pension
Plan (based on the assumptions used for purposes of Accounting Standards
Codification no. 715) did not, as of the date of the most recent audited
financial statements reflecting such amounts, exceed the fair market value of
the assets of the UK Pension Plan, except where any underfunding of the UK
Pension Plan (based on the assumptions used for the purposes of Accounting
Standards Codification no. 715) as of the date of the most recent audited
financial statements would not reasonably be expected to have a Material Adverse
Effect.

(c) Except for the UK Pension Plan, as of the Effective Date neither Parent nor
any of its Subsidiaries is an employer (for the purposes of sections 38 to 51 of
the Pensions Act 2004) of a UK occupational pension scheme which is not a money
purchase scheme (both such terms as defined in the Pension Schemes Act 1993) or
is “connected” with or an “associate” of (as those terms are used in sections 38
and 43 of the Pensions Act 2004) such an employer, save where being an employer
or being connected with or an associate of such an employer would not reasonably
be expected to have a Material Adverse Effect.

(d) Neither the Parent nor any Subsidiary has been issued with a contribution
notice or financial support direction by the UK Pensions Regulator or received
any written communication from the UK Pensions Regulator that on its face is
preparatory to the issue of a contribution notice or financial support
direction.

5.11 Disclosure. Neither the Marketing Information nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Parent or the Borrower to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered on or prior to
the Effective Date hereunder (as modified or supplemented by other information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Parent and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.12 Subsidiaries. Schedule 5.12 sets forth the name and jurisdiction of
organization of, and the direct or indirect ownership interest of the Parent in,
each Subsidiary, and identifies each Subsidiary that is a Guarantor, in each
case as of the Effective Date.

5.13 Solvency. Immediately after the consummation of the transactions to occur
on the Effective Date, (a) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (d) each Loan Party will not have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Effective Date; (e) no Loan Party,
by reason of actual or anticipated financial difficulties, has commenced or
intends to commence negotiations with one or more of its creditors with a view
to rescheduling any of its

 

51



--------------------------------------------------------------------------------

Indebtedness; and (f) no moratorium has been declared and, in the opinion of the
Parent and the Borrower, no moratorium is reasonably likely to be declared in
the foreseeable future, in each case, in respect of any Indebtedness of any Loan
Party.

5.14 Use of Proceeds. No Loan Party is engaged, and none of them will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock or to
refinance indebtedness originally incurred for such purpose.

5.15 Pari Passu. The Obligations rank at least pari passu with all other senior
unsecured Indebtedness of the Loan Parties.

5.16 Deduction of Tax. The Borrower is not required to make any Tax Deduction
from any payment under any Loan Document to a Lender which is (a) a UK
Qualifying Lender (i) falling within clause (a)(i) of the definition of UK
Qualifying Lender, (ii) except where a Direction has been given under section
931 of the ITA in relation to the payment concerned, falling within clause
(a)(ii) of the definition of UK Qualifying Lender, or (iii) falling within
clause (b) of the definition of UK Qualifying Lender, or (b) a UK Treaty Lender
and the payment is one specified in a direction given by the Commissioners of
Revenue & Customs under Regulation 2 of the United Kingdom Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

5.17 OFAC; USA PATRIOT Act; FCPA; UK Bribery Act. (a) (i) None of the Parent or
any of its Subsidiaries or, to the knowledge of the Parent, any director or
officer of any of the foregoing is a Sanctioned Person or otherwise the target
of Sanctions; (ii) none of the Parent or any of its Subsidiaries will, directly
or indirectly, use the proceeds of the Loans or otherwise make available such
proceeds for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country; (iii) the Parent and each Subsidiary of the Parent are in compliance
with any Sanctions applicable to the Parent or such Subsidiary in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Parent or its Subsidiaries being designated as a
Sanctioned Person pursuant to any Sanctions applicable to such Person and
(iv) the Parent and each of its Subsidiaries has implemented and maintains in
effect and enforces policies and procedures reasonably designed to ensure
compliance by the Parent, its Subsidiaries and their respective directors,
officers, employees and agents with Sanctions applicable to such Persons.

(b) To the extent applicable, each Loan Party is in compliance, in all material
respects, with the USA PATRIOT Act.

(c) (i) No part of the proceeds of any Loan, will be used, directly or, to the
knowledge of the Parent or the Borrower, indirectly either for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the U.S. Foreign Corrupt Practices Act of 1977 (the
“FCPA”) or for payments which would, if any relevant act or omission took place
in the United Kingdom, constitute an offense under the U.K. Bribery Act 2010
(the “UK Bribery Act”) and (ii) neither the Parent nor any of its Subsidiaries
is otherwise in violation of the FCPA or the UK Bribery Act in any material
respect

(d) The representations and warranties in clauses (iii) and (iv) of
Section 5.17(a) above made by or on behalf of any German Person are only made if
and to the extent that benefiting from these representations does not result in
a violation of or conflict with Section 7 German Foreign Trade Regulation
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/1996
or any similar anti-boycott statute.

 

52



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Parent and the
Borrower covenant and agree with the Lenders that:

6.01 Financial Statements; Ratings Change and Other Information. The Parent will
furnish to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 120 days (or, if earlier, the
date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each fiscal year of the Parent, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any material qualification or exception as to the scope of
such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) as soon as available and in any event within 60 days (or, if earlier, the
date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Parent as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of the
Parent (i) certifying as to whether a Default that has not been disclosed in any
prior Compliance Certificate (unless such Default exists anew or continues to
exist at such time, in which case it shall be included on such Compliance
Certificate) has occurred and, if such Default has occurred or exists,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed quarterly calculations
of the financial covenants set forth in, and demonstrating compliance with,
Sections 7.08(a) and (b), (iii) stating whether any Material Acquisition has
occurred during the period covered by such financial statements and, if so,
setting forth the changes to the amounts referred to in Section 7.05(d) as a
result of each such Material Acquisition, together with a reasonably detailed
explanation of the calculation of such changes and (iv) stating whether any
change in GAAP or in the application thereof that has not been disclosed in any
prior Compliance Certificate has occurred since the date of the Audited
Financial Statements referred to in Section 5.04 that would be relevant in the
calculation of any of the financial covenants set forth in Sections 7.08(a) and
(b) and, if any such change has occurred, specifying the effect of such change
on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a report from the accounting firm that reported on such financial
statements, stating that (i) the financial information in the certificate
prepared by a Financial Officer of the Parent pursuant to clause (c) above

 

53



--------------------------------------------------------------------------------

has been accurately extracted from the sources identified therein and, where
applicable, agrees with the underlying accounting records, (ii) the calculations
of the financial covenants in Sections 7.08(a) and (b) set forth in such
certificate are arithmetically correct and (iii) the financial information set
forth in such certificate is, as to elements and composition, presented in
accordance with the relevant accounting definitions set forth in Section 1.01;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Parent to its shareholders generally, as the
case may be;

(f) promptly after S&P or Moody’s shall have announced a change in the Debt
Rating, written notice of such change;

(g) promptly following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent or the Borrower posts
such documents, or provides a link thereto on the Parent’s or the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such materials are publicly available as posted on the Electronic Data
Gathering, Analysis and Retrieval system (EDGAR); or (iii) on which such
documents are posted on the Parent’s or the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent or the Borrower, as
applicable, shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon the written request of such Person and until a written
request to cease delivering paper copies is given by such Person and (ii) the
Parent or the Borrower, as applicable, shall notify the Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Parent and the Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.01(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent or the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each of the Parent and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or one or more of the Agents will make available to the
Lenders materials and/or information provided by or on behalf of the Parent or
the Borrower, as applicable, hereunder and under the other Loan Documents
(collectively, the “Parent and Borrower Materials”) by posting the Parent and
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive

 

54



--------------------------------------------------------------------------------

material non-public information with respect to the Parent, the Borrower or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each of the Parent and the
Borrower hereby agrees that (w) all Parent and Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Parent and Borrower
Materials “PUBLIC,” the Parent and the Borrower shall be deemed to have
authorized the Agents, the Lenders to treat such Parent and Borrower Materials
as not containing any material non-public information with respect to the
Parent, the Borrower or their respective securities for purposes of United
States Federal and state securities Laws (provided that to the extent such
Parent and Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Parent and Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Agents shall be entitled to
treat any Parent and Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Notwithstanding the foregoing, the Borrower shall not be
under any obligation to mark any Parent and Borrower Materials “PUBLIC”.

6.02 Notices of Material Events. The Parent or the Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that would reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event or imposition of a contribution notice or
financial support direction on the Parent or any of its Subsidiaries by the UK
Pensions Regulator that, alone or together with any other ERISA Events that have
occurred and are continuing, would reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Parent or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

6.03 Existence; Conduct of Business.

(a) The Parent and the Borrower will, and will cause each of the other Loan
Parties to, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.04.

(b) The Parent and the Borrower will, and will cause each of the other
Subsidiaries to, continue to engage (including after giving effect to any
acquisition) only in a business of the type that does not represent a
fundamental change in the character of the business of the Parent and its
Subsidiaries, taken as a whole, conducted by the Parent and its Subsidiaries on
the date of this Agreement, and businesses reasonably related thereto.

 

55



--------------------------------------------------------------------------------

6.04 Payment of Taxes. The Parent and the Borrower will, and will cause each of
the other Subsidiaries to, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and for which the
Parent, the Borrower or such other Subsidiary, as applicable, has set aside on
its books adequate reserves with respect thereto in accordance with GAAP or
(b) the failure to make payment would not reasonably be expected to result in a
Material Adverse Effect.

6.05 Maintenance of Properties; Insurance. The Parent and the Borrower will, and
will cause each of the other Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain in full force and effect, with
insurance companies that the Parent and the Borrower believe (in the good faith
judgment of the management of the Parent and the Borrower) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts and against at least such risks (and with
such risk retentions) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

6.06 Books and Records; Inspection Rights. The Parent and the Borrower will, and
will cause each of the other Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made in all material
respects of all dealings and transactions in relation to its business and
activities. The Parent will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

6.07 Compliance with Laws. The Parent and the Borrower will, and will cause each
of the other Subsidiaries to, comply with, and not commit any offense under, all
Laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including to the extent applicable to it or its property,
(a) Environmental Laws and the USA PATRIOT Act, and (b) Sanctions, the FCPA and
the UK Bribery Act) other than compliance with any such Law where the failure to
comply, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, with the exception of compliance with
Sanctions, the FCPA and the UK Bribery Act (to the extent each are applicable to
such Person), compliance with which shall be in all material respects. The
undertaking above with respect to Sanctions made by or on behalf of any German
Person is only made if and to the extent that benefiting from these undertakings
does not result in a violation of or conflict with Section 7 German Foreign
Trade Regulation (Außenwirtschaftsverordnung), any provision of Council
Regulation (EC) 2271/1996 or any similar anti-boycott statute.

6.08 Use of Proceeds. The proceeds of (a) the Tranche A Facility are to be used
solely to fund the acquisition of the remaining equity interests of Gras Savoye
not owned by the Parent and its Subsidiaries, including to repay certain
Indebtedness of Gras Savoye and its Subsidiaries and (b) the Tranche B Facility
are to be used solely to (i) to repay certain Indebtedness of Towers Watson and
its Subsidiaries, (ii) to pay the costs and expenses incurred by the Borrower in
connection with the transactions contemplated by this Agreement and (iii) for
working capital, capital expenditures, other permitted acquisitions and other
lawful corporate purposes of the Parent and its Subsidiaries. Notwithstanding
anything to the contrary in this Section or in any other Loan Document, the
Parent and the Borrower agree that they will ensure, and will cause their
Subsidiaries to ensure, that no part of the proceeds of any Loan will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

56



--------------------------------------------------------------------------------

6.09 Gras Savoye Acquisition.

(a) After funding of the Tranche A Term Loan, the Borrower and the other
Subsidiaries of the Parent shall retain direct ownership and control of the
proceeds thereof at all times prior to the Gras Savoye Acquisition Date.

(b) The Parent and the Borrower will either (i) consummate the Gras Savoye
Acquisition in accordance with this Section 6.09 no later than fourteen
(14) days following the Gras Savoye Funding Date or (ii) make a mandatory
prepayment in the Outstanding Amount of the Tranche A Term Loans in respect of
such Tranche A Term Loans, together with all accrued and unpaid interest
thereon, no later than seventeen (17) days after the Gras Savoye Funding Date.

(c) On the Gras Savoye Acquisition Date, the Parent will deliver a certificate
to the Administrative Agent in the form of Exhibit G signed by a Responsible
Officer of the Parent and the certifications contained therein shall be true in
all respects.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Parent and the
Borrower covenant and agree with the Lenders that:

7.01 Subsidiary Indebtedness. The Parent will not permit any Subsidiary that is
not a Loan Party to create, incur, assume or permit to exist any Indebtedness
(including pursuant to any Guarantee of Indebtedness of the Parent or another
Subsidiary), except:

(a) Indebtedness owing to the Parent or another Subsidiary;

(b) Guarantees of Indebtedness of another Subsidiary that is not a Loan Party,
to the extent such Indebtedness is permitted by this Section 7.01;

(c) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) in the case of any other such
Indebtedness, such Indebtedness shall not be Guaranteed by the Parent or any
other Subsidiary, except Indebtedness that, in the aggregate, but without
duplication, does not exceed $25,000,000 may be Guaranteed;

(d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (d) shall not exceed
$25,000,000 at any time outstanding;

(e) Indebtedness incurred in relation to arrangements made in the ordinary
course of business to facilitate the operation of bank accounts on a net balance
basis;

 

57



--------------------------------------------------------------------------------

(f) short term Indebtedness from banks incurred in the ordinary course of
business pursuant to a facility required in order to comply with rules and
regulations issued from time to time by regulatory authorities; provided that
such compliance is required for the applicable Subsidiary to remain licensed to
conduct its business;

(g) Indebtedness incurred by WSI the proceeds of which are used to make
Investments in any Underwritten Securities in the ordinary course of WSI’s
business in an aggregate principal amount not to exceed $800,000,000 at any time
outstanding minus the cost of Investments made pursuant to Section 7.03 that
were not made using the proceeds of Indebtedness;

(h) other Indebtedness in an aggregate principal amount (for all such
Subsidiaries combined, but without duplication) not exceeding $200,000,000
(provided that if the Towers Watson Merger occurs, at any time there is any
Indebtedness outstanding under the Towers Watson Facility, such aggregate
principal amount shall not exceed $100,000,000) at any time outstanding; and

(i) Indebtedness outstanding under the Towers Watson Facility; provided that
such Indebtedness shall not be guaranteed by the Parent or any other Subsidiary
(other than Towers Watson and its Subsidiaries).

7.02 Liens. The Parent and the Borrower will not, and will not permit any other
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Parent or any Subsidiary existing
on the date hereof and set forth in Schedule 7.02; provided that (i) such Lien
shall not apply to any other property or asset of the Parent or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary after the date hereof or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Parent or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary; provided that (i) such security interests secure only
Indebtedness incurred to finance the acquisition, construction or improvement of
such fixed or capital assets (including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of such assets) and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Parent or any Subsidiary;

 

58



--------------------------------------------------------------------------------

(e) charges or Liens in favor of a regulatory authority or a third party, in
each case, as contemplated by the rules or regulations issued by a regulatory
authority and with which the applicable Subsidiary is required to comply in
order to remain licensed to conduct its business;

(f) Liens over credit balances created in favor of any bank in order to
facilitate the operation of bank accounts on a net balance basis or in
connection with any Bankers Automated Clearing Services facility used in the
ordinary course of business;

(g) Liens comprised by escrow arrangements entered into in connection with asset
sales, transfers or other dispositions permitted by Section 7.04; and

(h) other Liens; provided that the sum of the aggregate principal amount of
obligations secured by such Liens plus the aggregate amount of Attributable
Indebtedness in respect of sale and leaseback transactions permitted by
Section 7.05(c) shall not, at any time, exceed 10% of Net Worth.

7.03 Investments. The Parent and the Borrower will not permit WSI or any other
Subsidiary that is a licensed broker-dealer to make Investments in any
Underwritten Securities in the ordinary course of WSI’s or such Subsidiary’s
business in an aggregate amount exceeding at any one time outstanding
$800,000,000 (including the Investments made with the proceeds of Indebtedness
incurred pursuant to Section 7.01(g)); provided that such Investments shall not
be made or maintained using proceeds of Borrowings of the Loans in an aggregate
amount exceeding $400,000,000 at any one time outstanding.

7.04 Fundamental Changes. The Parent and the Borrower will not, and will not
permit any other Loan Party to, either (x) merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or (y) liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

(a) any Subsidiary may merge with or into the Parent, the Borrower or any other
Loan Party in a transaction in which the Parent, the Borrower or such Loan
Party, as the case may be, is the surviving entity; provided that (i) the Parent
and the Borrower will not merge with or into each other and (ii) if the Parent
or the Borrower merges with any other Loan Party, the Parent or the Borrower, as
the case may be, must be the surviving entity; and

(b) any Person may merge or consolidate with or into the Parent, the Borrower or
any other Loan Party in a transaction in which the Parent, the Borrower or such
Loan Party, as the case may be, is not the surviving entity; provided that
(i)(A) in the case of a Person merging or consolidating with or into the
Borrower, the Person formed by or surviving any such merger or consolidation
shall be a corporation organized or existing under the laws of the jurisdiction
in which the Borrower is organized and (B) in the case of a Person merging or
consolidating with or into the Parent or any other Loan Party other than the
Borrower, the Person formed by or surviving any merger or consolidation shall be
a corporation organized or existing under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof or, in the case
of a merger or consolidation involving the Parent, the laws of the jurisdiction
in which the Parent is organized (such Person being herein referred to as the
“Successor Entity”), (ii) the Successor Entity shall expressly assume all the
obligations of the Parent, the Borrower or the applicable Loan Party, as the
case may be, under the Loan Documents to which the Parent, the Borrower or such
Loan Party, as applicable, is a party, pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) if
such merger or consolidation involves the Borrower, then each Guarantor, unless
it is the other party to such merger or consolidation, shall have (by a
supplement to the Guaranty Agreement) confirmed that its Guarantee shall apply
to all of the Successor Entity’s obligations under this Agreement, (iv) if
requested by the Administrative Agent, the Administrative Agent shall have
received an opinion of counsel reasonably satisfactory to the

 

59



--------------------------------------------------------------------------------

Administrative Agent to the effect that the applicable Loan Documents are legal,
valid, binding and enforceable obligations of the Successor Entity and (v) this
clause (b) shall not be construed to permit the Borrower to merge with or into
the Parent.

In the case of any such merger of the Parent or the Borrower in accordance with
clause (b) above, the Successor Entity shall be deemed to be the Parent or the
Borrower, as applicable, for all purposes of the Loan Documents. Notwithstanding
anything to the contrary herein, the Parent will not engage, and will not permit
the Borrower to engage, in any transaction that would reduce the percentage of
Equity Interests owned by the Parent in the Borrower, except for (x) sales,
transfers and other disposals of such Equity Interests to directors, officers or
employees of the Borrower pursuant to any employee stock ownership plan or
similar plan for the benefit of directors, officers or employees of the Borrower
and (y) the issuance of such Equity Interests as consideration for any
acquisition from a third party; provided that following any such issuance of
Equity Interests to a third party, no Change in Control shall have occurred and
the majority of the seats (other than vacant seats) on the board of directors of
the Borrower shall be occupied by Persons nominated by the board of directors of
the Borrower or the Parent or appointed by directors so nominated.

7.05 Asset Sales. The Parent and the Borrower will not, and will not permit any
other Subsidiary to, Dispose of any asset, including any Equity Interest owned
by it, except:

(a) Dispositions in the ordinary course of business;

(b) Dispositions to the Parent or a Subsidiary; provided that in the case of a
Disposition by a Loan Party to a Subsidiary that is not a Loan Party, such
Disposition shall be on fair and reasonable terms substantially as favorable to
the Loan Party and such Subsidiary as would be obtainable by the Loan Party and
such Subsidiary at the time in a comparable arm’s-length transaction with a
Person other than an Affiliate;

(c) Dispositions pursuant to sale and leaseback transactions permitted by
Section 7.06(a);

(d) Dispositions of assets that are not permitted by any other clause of this
Section 7.05; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed in reliance upon this clause (d) shall not
exceed $1,100,000,000 during any fiscal year and shall not exceed $2,750,000,000
during the period from and including the Effective Date to but excluding the
Maturity Date; provided, further that in the event, and on each occasion, that
any Material Acquisition is consummated after the Effective Date, each of the
two amounts set forth in the immediately preceding proviso shall be increased by
an amount equal to 25% of the value of the assets acquired pursuant to such
Material Acquisition (valued based upon the amount at which such assets would be
reflected on a balance sheet of the Parent and its Subsidiaries prepared on a
consolidated basis in accordance with GAAP after giving effect to such Material
Acquisition); and

(e) Any Disposition as part of the Towers Watson Restructuring Transactions.

provided that all Dispositions permitted hereby (other than those permitted by
clause (a) or (b) above) shall be made for full fair value and on an arm’s
length basis, as reasonably determined in good faith by the Parent or the
Borrower, taking into account all relevant considerations. Any merger or
consolidation of a Subsidiary with or into any other Person that results in such
Subsidiary ceasing to be a Subsidiary or the Parent owning a reduced percentage
of the Equity Interests in such Subsidiary shall, in each case, be treated as a
Disposition of such Subsidiary (or the relevant portion thereof) for purposes of
this Section 7.05.

 

60



--------------------------------------------------------------------------------

7.06 Sale and Leaseback Transactions. The Parent and the Borrower will not, and
will not permit any other Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except:

(a) any such sale of any fixed or capital assets that is made for cash
consideration in an amount not less than the cost of such fixed or capital asset
and is consummated within 180 days after the Parent or such Subsidiary acquires
or completes the construction of such fixed or capital asset;

(b) any such sale of the property listed on Schedule 7.06; and

(c) any other such sale if, after giving effect thereto, the Attributable
Indebtedness in respect of the applicable sale and leaseback transaction is
within the limits set forth in Section 7.02(h) (after giving effect to all such
sale and leaseback transactions and applicable Liens).

7.07 Restricted Payments. The Parent and the Borrower will not, and will not
permit any other Subsidiary to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Parent or another
Subsidiary, and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b) the Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Parent and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) the Parent may declare or pay ordinary (as opposed to special) cash
dividends to its stockholders in the ordinary course of business; and

(e) the Parent and its Subsidiaries may make other Restricted Payments that are
not otherwise permitted by any other clause of this Section 7.07 in an unlimited
amount so long as, both before and after giving effect to any such Restricted
Payment (and any Indebtedness incurred or repaid in connection therewith) the
pro forma Consolidated Leverage Ratio is no greater than 3.00 to 1.00.

7.08 Financial Covenants.

(a) Consolidated Cash Interest Coverage Ratio. The Parent and the Borrower will
not permit the Consolidated Cash Interest Coverage Ratio as of the end of any
fiscal quarter of the Parent to be less than 4.00 to 1.00.

(b) Consolidated Leverage Ratio. The Parent and the Borrower will not permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Parent to
be greater than 3.25 to 1.00; provided that, upon the written request of the
Borrower (such request, which shall include a listing of the acquisitions so
made, a “Covenant Reset Request”), but without any action on the part of the
Administrative Agent or any Lender, at any time where during the prior fifteen
(15) month period the

 

61



--------------------------------------------------------------------------------

Borrower can demonstrate that it and/or any other Subsidiaries of the Parent
have made acquisitions whose aggregate consideration equals or exceeds the
Requisite Qualified Acquisition Threshold (without duplication of any
acquisition that was included in any previous Covenant Reset Request), the
maximum Consolidated Leverage Ratio permitted under this Section 7.08(b) shall
be automatically increased from 3.25 to 1.00 to 3.50 to 1.00 for the last day of
each fiscal quarter of the Covenant Reset Period related to such Covenant Reset
Request; provided, further, that the Borrower shall provide to the
Administrative Agent such details with respect to such acquisitions as the
Administrative Agent, in its reasonable discretion, shall request; provided,
further, that after the end of each Covenant Reset Period, the Borrower shall
deliver to the Administrative Agent an executed Compliance Certificate that
shall evidence the Borrower’s compliance with a Consolidated Leverage Ratio of
3.25 to 1.00 for a full fiscal quarter following the end of such Covenant Reset
Period before becoming entitled to make an additional Covenant Reset Request
(which, for the avoidance of doubt, must nonetheless comply with the other
requirements of this Section 7.08(b)).

7.09 Amendments to the Towers Watson Facility. The Parent shall not permit
Towers Watson or any of its Subsidiaries to amend the Towers Watson Facility in
any manner materially adverse to the interests of the Lenders in their
capacities as such without the consent of the Required Lenders.

7.10 Sanctions; Use of Proceeds. None of the Parent, its Subsidiaries or the
Borrower will, directly or indirectly, use the proceeds of the Loans or
otherwise make available such proceeds (a) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (b) in any manner that would
result in the violation of Sanctions by any Person, including any Person
participating in the Loans.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Either (i) the Borrower shall fail to pay any principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise or (ii) the
Borrower shall fail to pay any interest on any Loan, or any fee or any other
amount (other than an amount referred to in subclause (i) of this clause (a))
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
or

(b) Specific Covenants. The Parent or the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.02, 6.03
(with respect to the existence of the Parent or the Borrower), 6.08 or 6.09 or
in Article VII; or

(c) Other Defaults. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a) or (b) of this Article), and, if such failure is
capable of remedy, such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender); or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Parent, the Borrower or any other Subsidiary
in or in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect (or, with respect to any
representation or warranty modified by materiality or Material Adverse Effect,
in any respect) when made or deemed made; or

 

62



--------------------------------------------------------------------------------

(e) Cross-Default. Either (i) the Parent or any Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness or Material Swap Obligations, when and as
the same shall become due and payable or (ii) any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (e) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness; or

(f) Involuntary Insolvency Proceedings, Etc. An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief (including the suspension of payments or a
moratorium of any indebtedness) in respect of the Parent or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
administrator, conservator or similar official for the Parent or any Subsidiary
or for a substantial part of its assets, and, in any such case, if such
proceeding or petition has been commenced under Federal or state bankruptcy,
insolvency, receivership or similar law, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; or

(g) Voluntary Insolvency Proceedings, Etc. The Parent or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization, administration or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(f) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Parent or any Subsidiary or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing; or

(h) Inability to Pay Debts. The Parent or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; or

(i) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance provided
by a carrier that is not disputing coverage) shall be rendered against the
Parent, any Subsidiary or any combination thereof and the same shall remain
unpaid or undischarged, in each case for a period of 60 consecutive days during
which period execution shall not be effectively stayed; or any formal legal
process has been commenced by a judgment creditor to attach or levy upon any
material assets of the Parent or any Subsidiary to enforce any such judgment; or

(j) ERISA. An ERISA Event shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;
or

 

63



--------------------------------------------------------------------------------

(k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Parent or any Subsidiary (including any
Loan Party) contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;

(l) Change in Control. There occurs any Change in Control; or

(m) Gras Savoye. If the Gras Savoye Acquisition is consummated, the operations
of the Sudan branch of Gras Savoye Egypt SAE (the “Sudan Branch”) are not
completely shut down or divested from the operations of Gras Savoye or its
Subsidiaries prior to the consummation of the Gras Savoye Acquisition such that
upon and after such consummation, the Parent or any of its Subsidiaries holds at
any time any legal or beneficial ownership, whether directly or indirectly, in
the Sudan Branch.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Parent and the Borrower; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.16, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

64



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Agents. Each of the Lenders hereby
irrevocably appoints Barclays to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agents and the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between independent contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent hereunder, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as such Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Parent or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and the duties of the
Administrative Agent hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, no Agent shall: (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) have any duty to take any discretionary action or
exercise any discretionary powers, except (in the case of the Administrative
Agent) discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders or, with respect to any matter that
affects only one Tranche, the Majority Tranche Lenders of that Tranche (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender

 

65



--------------------------------------------------------------------------------

in violation of any Debtor Relief Law; and (iii) except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Parent,
the Borrower or any of their respective Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders or,
with respect to any matter that affects only one Tranche, the Majority Tranche
Lenders of that Tranche (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Article VIII and
Sections 10.01 and 10.03), or (ii) in the absence of its own gross negligence or
willful misconduct to the extent that such determination is made by a final and
non-appealable judgment of a court of competent jurisdiction. The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default unless and until the Administrative Agent shall have received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Default and stating that such notice is a “notice of default.”

(c) No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than (in the
case of the Administrative Agent) to confirm receipt of items expressly required
to be delivered to it

9.04 Reliance by Administrative Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to any Borrowing that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to any such Borrowing. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower or the Parent), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation,

 

66



--------------------------------------------------------------------------------

the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders, appoint, in consultation
with the Borrower, a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent may (but shall not be obligated to) continue
to hold such Cash Collateral until such time as a successor Administrative Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 Duties of Other Agents. None of the Agents (other than the Administrative
Agent) shall have any rights, powers, obligations, liabilities, responsibilities
or duties under this Agreement or any of the other Loan Documents, except in its
capacity as a Lender.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file

 

67



--------------------------------------------------------------------------------

such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due to the Lenders and the Administrative Agent under Sections 2.09 and
10.04) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Withholding. To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any Tax. If the IRS or any other Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, Tax ineffective or for any other reason, or if
the Administrative Agent reasonably determines that a payment was made to a
Lender pursuant to this Agreement without deduction of applicable withholding
Tax from such payment, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
reasonable costs and out-of-pocket expenses (including reasonable fees and
expenses of counsel) incurred in connection therewith.

9.11 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty Agreement if such Person ceases to be a
Subsidiary of the Parent as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty Agreement pursuant to this Section 9.11.

9.12 Survival. All provisions of this Article IX shall survive termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations hereunder.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (or, with respect to any matter that affects only one
Tranche, the Majority Tranche Lenders of that Tranche) (or the

 

68



--------------------------------------------------------------------------------

Administrative Agent with the consent of the Required Lenders (or, with respect
to any matter that affects only one Tranche, the Majority Tranche Lenders of
that Tranche)) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c), which may be waived solely by the Person to whom any such amounts are
due) without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (v) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate or (ii) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or to reduce any fee payable
hereunder;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or “Majority Tranche Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender directly affected thereby;

(g) release all or substantially all of the value of the Guaranty Agreement
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.11 (in which case such release
may be made by the Administrative Agent acting alone);

(h) impose any greater restriction on the ability of any Lender under a Tranche
to assign any of its rights or obligations hereunder without the written consent
of the Majority Tranche Lenders of such Tranche; or

(i) waive any condition set forth in Section 4.02, 4.03 or 4.04 as to any
Borrowing after the Effective Date without the written consent of the Majority
Tranche Lenders with respect to the applicable Tranche;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other

 

69



--------------------------------------------------------------------------------

modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended, the maturity of any of its Loans may not be extended, the rate of
interest on any of its Loans may not be reduced and the principal amount of any
of its Loans may not be forgiven, in each case, without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
similarly situated Lender or such Lender and that has been approved by the
Required Lenders or the Majority Tranche Lenders, as applicable, the Borrower
may replace such non-consenting Lender in accordance with Section 10.13;
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrower to be made pursuant to this
paragraph).

In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of any Loan Document, then the Administrative Agent and the Borrower
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within ten Business Days following receipt
of notice thereof.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or (subject to
subsection (b) below) email as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Parent, the Borrower or the Administrative Agent to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

70



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II, if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE PARENT
AND BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT AND BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE PARENT AND BORROWER MATERIALS OR THE
PLATFORM. In no event shall any Agent-Related Person have any liability to the
Parent, the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Parent’s, the Borrower’s or the Administrative
Agent’s transmission of Parent and Borrower Materials through the Internet
(including the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Person; provided
that in no event shall any Agent-Related Person have any liability to the
Parent, the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Parent, the Borrower and the
Administrative Agent may change its address, telecopier, e-mail or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier, e-mail or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and e-mail address to which notices and other communications
may be sent and (ii) accurate wire instructions for such Lender. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Parent and
Borrower Materials that are not made available through the “Public Side

 

71



--------------------------------------------------------------------------------

Information” portion of the Platform and that may contain material non-public
information with respect to the Parent or the Borrower or their respective
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Parent or the Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Parent and the Borrower shall each indemnify the Administrative Agent, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Parent or the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Agents and each of their respective Affiliates
(including the actual, reasonable and documented fees, charges and disbursements
of one counsel for the Agents, taken as a whole, and, solely in the case of a
conflict of interest, one additional counsel for each group of similarly
affected Persons taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant material jurisdiction or one special counsel in any
relevant area of expertise for all such similarly affected Persons taken as a
whole)), in connection with the syndication of the Facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the

 

72



--------------------------------------------------------------------------------

transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) Indemnification by the Borrower. Each of the Parent and the Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
actual, reasonable and documented fees, charges and disbursements of one counsel
to the Indemnitees, taken as a whole and, solely in the case of a conflict of
interest, one additional counsel to each group of similarly affected
Indemnitees, taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant material jurisdiction or one special counsel in any
relevant area of expertise to each group of similarly affected Indemnitees,
taken as a whole) and settlement costs) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Parent or any of its Subsidiaries, or any Environmental
Liability related in any way to the Parent or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) result from
a dispute solely amongst the Indemnitees (other than claims against an
Indemnitee in its capacity as Administrative Agent or as an Arranger) not
arising out of any act or omission of the Parent, the Borrower, or any
Subsidiary; provided further that this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Parent and the Borrower for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined using the Dollar Equivalent amount of the aggregate amount of Term
Loans and Commitments outstanding as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(e).

 

73



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, none of the Parent, the Borrower, the Administrative Agent or
any Lender shall assert, and each of them hereby waives, any claim against any
Person party to this Agreement or against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that such waiver of special,
indirect, consequential or punitive damages shall not limit the indemnification
obligations of the Borrower under this Section, to the extent such damages would
otherwise be subject to indemnification. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (x) neither the Borrower
nor the Parent may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender; provided that a merger or consolidation that complies with Section 7.04
shall not be construed as an assignment or transfer for purposes of this clause
(x) and (y) no Lender may assign or otherwise

 

74



--------------------------------------------------------------------------------

transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (e) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section or (iv) to an SPC in
accordance with the provisions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(e) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans; provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Tranche and the Loans at the time owing to it
under any Tranche, or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided that the Borrower will be deemed to have consented to such
assignment if its response is not received by the Administrative Agent within
five days of its receipt of notice of such assignment) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment under any Facility to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

75



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Following receipt by it of an Assignment and Assumption, the
Administrative Agent shall promptly, and in any event within 10 days of receipt,
deliver to the Borrower a fully executed copy of such Assignment and Assumption.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent, the Borrower or any of the Parent’s or Borrower’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, and
each other Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage of the relevant Facility. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder

 

76



--------------------------------------------------------------------------------

arising from such Lender having been a Defaulting Lender. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c) Limitations on Rights of Eligible Assignees. If (i) a Lender assigns or
transfers any of its rights or obligations under this Agreement or under any
other Loan Document or changes its applicable Lending Office and (ii) as a
result of circumstances existing at the date of the assignment, transfer or
change, the Borrower would be obliged to make a payment to the relevant
assignee, transferee or Lender acting through its new Lending Office pursuant to
Section 3.01 or Section 3.04, then the relevant assignee, transferee or Lender
acting through its new Lending Office is only entitled to receive payment under
those Sections as a result of those circumstances to the same extent as the
assignor, transferor or Lender acting through its previous Lending Office would
have been if the assignment, transfer or change had not occurred. For the
avoidance of doubt, this subsection (c) shall not limit the Borrower’s
obligations to make payments pursuant to Section 3.01 or 3.04 in respect of
Taxes or a Tax Deduction arising as a result of a Change in Law after the date
of the relevant assignment, transfer or change in applicable Lending Office.

(d) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and stated interest of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Parent, the Borrower, the Agents and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Parent, the Borrower and any Lender (but only, in the case of a Lender, at
the Administrative Agent’s Office and with respect to any entry relating to such
Lender’s Commitments, Loans and other Obligations), at any reasonable time and
from time to time upon reasonable prior notice.

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, or the Parent, the
Borrower or any of the Parent’s or Borrower’s Affiliates or Subsidiaries, or a
Person that the Administrative Agent has identified in a notice to the Lenders
as a Defaulting Lender) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Parent, the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided, that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the U.S. Treasury regulations. The

 

77



--------------------------------------------------------------------------------

entries in each Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, consent or
waiver in respect of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, consent, waiver or other
modification requiring the consent of each Lender or the consent of each Lender
affected thereby that affects such Participant. Subject to subsection (f) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) and, if
applicable, Section 3.01(i) as though it were a Lender. For the avoidance of
doubt, any Lender selling a participation shall, in accordance with
Section 3.01(e)(ii), promptly notify the Borrower and the Administrative Agent
if that participation modifies or renders invalid (or is reasonably likely to
modify or render invalid) any claimed exemption from or reduction of Tax
(including any treaty clearance to which that Lender may be entitled in respect
of the payments made to it by any Loan Party under any Loan Document).

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(c). Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes,

 

78



--------------------------------------------------------------------------------

including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC. A SPC shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Granting Lender would have been
entitled to receive with respect to the participation sold to such SPC, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A SPC shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
SPC and such SPC agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) and, if applicable, Section 3.01(i) as though it were a Granting
Lender. For the avoidance of doubt, any Granting Lender selling a participation
shall, in accordance with Section 3.01(e)(ii), promptly notify the Borrower and
the Administrative Agent if that participation modifies or renders invalid (or
is reasonably likely to modify or render invalid) any claimed exemption from or
reduction of Tax (including any treaty clearance to which that Granting Lender
may be entitled in respect of the payments made to it by any Loan Party under
any Loan Document).

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory or tax
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the Parent
or its Subsidiaries or the Facilities, (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities or (iii) any credit insurance provider, (h) with
the consent of the Borrower or the Parent or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower or the Parent.

For purposes of this Section, “Information” means all information received from
the Parent, the Borrower or any Subsidiary relating to the Parent, the Borrower
or any Subsidiary or any of their

 

79



--------------------------------------------------------------------------------

respective businesses, other than any such information that is available to the
Administrative Agent, any Lender on a non-confidential basis prior to disclosure
by the Parent, the Borrower or any Subsidiary; provided that, in the case of
information received from the Parent, the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent,
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

80



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any circumstance
exists under the last paragraph of Section 10.01 that gives the Borrower the
right to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

81



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) the Borrower or such Eligible Assignee shall have received all consents
required in accordance with Section 10.06;

(e) if applicable, the replacement Eligible Assignee or Eligible Assignees shall
consent to such amendment or waiver, and such amendment or waiver shall, after
giving effect to such consent(s), be consummated; and

(f) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Notwithstanding anything in this Section to the contrary, the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 9.06.

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 10.13.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

82



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Parent acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and the Lenders are arm’s-length
commercial transactions between the Parent, the Borrower and their respective
Affiliates, on the one hand, and the Agents and the Lenders, on the other hand,
(B) each of the Borrower and the Parent has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each of the Borrower and the Parent is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the Agents
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, the
Parent or any of their respective Affiliates, or any other Person and (B) none
of the Agents nor the Lenders has any obligation to the Borrower, the Parent or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the Parent and their respective Affiliates,
and none of the Agents nor the Lenders has any obligation to disclose any of
such interests to the Borrower, the Parent or any of their respective
Affiliates. To the fullest extent permitted by Law, each of the Borrower and the
Parent hereby waives and releases any claims that it may have against each Agent
and each Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

83



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower, the Parent and each Guarantor that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, the Parent and each
Guarantor, which information includes the name and address of the Borrower, the
Parent and each Guarantor, and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower, the Parent or
any Guarantor, as applicable, in accordance with the USA PATRIOT Act. Each of
the Borrower and the Parent and each Guarantor shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

[Signature pages follow]

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TRINITY ACQUISITION LIMITED, as Borrower By:  

/s/ Stephen Wood

Name:   Stephen Wood Title:   Director

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

SIGNED AND DELIVERED for and on behalf of and as the deed of WILLIS GROUP
HOLDINGS PUBLIC LIMITED COMPANY, as Parent, by its lawfully appointed attorney
in the presence of:    

/s/ John T. Greene

    Name:   John T. Greene     Title:   Chief Financial Officer

/s/ Alistair C. Peel

      (Witness’ Signature)      

51 Lime Street

     

London E23M 7DQ

      (Witness’ Address)      

Company Secretary

      (Witness’ Occupation)      

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent and Lender By:  

/s/ Samuel Coward

Name:   Samuel Coward Title:   Vice President Executed in London, United Kingdom

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ Debra Basler

Name:   Debra Basler Title:   Managing Director

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, LONDON BRANCH, as a Lender By:   /s/ Tony Ebdon   /s/ Lisa
Rodriguez  

 

Name:   Tony Ebdon   Lisa Rodriguez Title:   Managing Director   MD

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Glenn Schuermann

Name:   Glenn Schuermann Title:   Director

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

CITIBANK NA, LONDON BRANCH, as Lender By:  

/s/ Gavin Westmoreland

Name:   Gavin Westmoreland Title:   Vice President

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Aurora Battaglia

Name:   Aurora Battaglia Title:   Senior Vice President

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

HSBC BANK PLC, as Lender By:  

/s/ Elizabeth Saltor

Name:   Elizabeth Saltor Title:   Director

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ James S. Mintzer

Name:   James S. Mintzer Title:   Vice President

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as a Lender By:  

/s/ Erin Doherty

Name:   Erin Doherty Title:   Assistant Vice President D006 By:  

/s/ Daven Popat

Name:   Daven Popat Title:   Senior Vice President P003

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender By:  

/s/ Ramal Moreland

Name:   Ramal Moreland Title:   Vice President

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Joshua Metcalf

Name:   Joshua Metcalf Title:   2VP

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

PNC BANK, N.A., as Lender By:  

/s/ Nicole Limberg

Name:   Nicole Limberg Title:   Vice President

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ Andrew Roberts

Name:   Andrew Roberts Title:   Director

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

SCOTIABANK (IRELAND) LIMITED, as a Lender By:   /s/ Clive Sinnamon   /s/ Sue
Foster Name:   Clive Sinnamon   Sue Foster Title:   Director   CEO

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ Paula Mueller

Name:   Paula Mueller Title:   Director

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender By:  

/s/ Michelle S. Dagenhart

Name:   Michelle S. Dagenhart Title:   Director

 

Signature Page To Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(B)

GUARANTORS

 

Name of Entity

  

Jurisdiction of Organization

Willis Group Holdings Public Limited Company    Ireland Willis Netherlands
Holdings B.V.    Netherlands Willis Investment UK Holdings Limited    England &
Wales TA I Limited    England & Wales Willis North America Inc.    Delaware, USA
Willis Group Limited    England & Wales WTW Bermuda Holdings Ltd.    Bermuda
Willis Towers Watson Sub Holdings Limited    Ireland



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Name of Lender

   Tranche A
Commitment      Tranche A
Applicable
Percentage     Tranche B
Commitment      Tranche B
Applicable
Percentage  

Barclays Bank PLC

   € 60,500,000         11.000000000 %    $ 44,000,000         11.000000000 % 

SunTrust Bank

   € 60,500,000         11.000000000 %    $ 44,000,000         11.000000000 % 

JPMorgan Chase Bank, N.A.

   € 44,000,000         8.000000000 %    $ 32,000,000         8.000000000 % 

Lloyds Bank plc

   € 44,000,000         8.000000000 %    $ 32,000,000         8.000000000 % 

Wells Fargo Bank, National Association

   € 44,000,000         8.000000000 %    $ 32,000,000         8.000000000 % 

HSBC Bank PLC

   € 44,000,000         8.000000000 %    $ 32,000,000         8.000000000 % 

PNC Bank, N.A.

   € 33,000,000         6.000000000 %    $ 24,000,000         6.000000000 % 

Bank Of Tokyo-Mitsubishi UFJ, Ltd.

   € 33,000,000         6.000000000 %    $ 24,000,000         6.000000000 % 

Citibank, N.A.

   € 33,000,000         6.000000000 %    $ 24,000,000         6.000000000 % 

Manufacturers and Traders Trust Company

   € 33,000,000         6.000000000 %    $ 24,000,000         6.000000000 % 

Bank of Montreal

   € 33,000,000         6.000000000 %    $ 24,000,000         6.000000000 % 

The Royal Bank of Scotland plc

   € 25,000,000         4.550000000 %    $ 18,000,000         4.500000000 % 

Scotiabank (Ireland) Limited

   € 25,000,000         4.550000000 %    $ 18,000,000         4.500000000 % 

Northern Trust Company

   € 25,000,000         4.550000000 %    $ 18,000,000         4.500000000 % 

Comerica Bank

   € 13,000,000         2.350000000 %    $ 10,000,000         2.500000000 %    

 

 

    

 

 

   

 

 

    

 

 

 

Total:

   € 550,000,000         100.000000000 %    $ 400,000,000         100.000000000
%    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.01

STATUS OF LENDERS

 

     Tax Status

Lender Name

   Not a UK Qualifying
Lender    UK Qualifying Lender
(other than a UK Treaty
Lender)    UK Treaty Lender

Barclays Bank PLC

      X   

SunTrust Bank

         X

JPMorgan Chase Bank, N.A.

         X

Lloyds Bank plc

      X   

Wells Fargo Bank, National Association

         X

HSBC Bank PLC

      X   

PNC Bank, National Association

         X

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

         X

Citibank, N.A.

         X

Manufacturers and Traders Trust Company

         X

Bank of Montreal

         X

The Royal Bank of Scotland plc

      X   

Scotiabank (Ireland) Limited

         X

Northern Trust Company

         X

Comerica Bank

         X



--------------------------------------------------------------------------------

SCHEDULE 3.01(i)

HMRC DT TREATY PASSPORT SCHEME LENDERS

 

Lender

  

Scheme Reference Number

  

Jurisdiction of Tax Residence

Comerica Bank    13/C/65903/DTTP    United States Wells Fargo Bank, N.A.   
013/W/61173/DTTP    United States PNC Bank, National Association   
13/P/63904/DTTP    United States The Bank of Tokyo-Mitsubishi UFJ, Ltd.   
43/B/322072/DTTP    Japan JPMorgan Chase Bank, N.A.    013/M/0268710/DTTP   
United States SunTrust Bank    13/S/67712/DTTP    United States Citibank, N.A.
   13/C/62301/DTTP    United States Scotiabank (Ireland) Limited   
12/S/71066/DTTP    Ireland The Northern Trust Company    13/N/60122/DTTP   
United States Manufacturers and Traders Trust Company    13/M/67072/DTTP   
United States



--------------------------------------------------------------------------------

SCHEDULE 3.01(j)

UK NON-BANK LENDERS

None



--------------------------------------------------------------------------------

SCHEDULE 5.06

DISCLOSED MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.12

SUBSIDIARIES

 

Company

  

Status

   Direct or Indirect
Combined
Ownership by
Parent    

Direct Owner

  

Country of

Registration

Willis Netherlands Holdings B.V.    Guarantor      100 %    Willis Group
Holdings Public Limited Company    Netherlands Willis Investment UK Holdings
Limited    Guarantor      100 %    Willis Netherlands Holdings B.V.    England &
Wales TA I Limited    Guarantor      100 %    Willis Investment UK Holdings
Limited    England & Wales Trinity Acquisition Limited    Borrower      100 %   
TA I Limited    England & Wales Willis Group Limited    Guarantor      100 %   
Trinity Acquisition Limited    England & Wales Willis North America Inc.   
Guarantor      100 %    Willis Group Limited    USA WTW Bermuda Holdings Ltd.   
Guarantor      100 %    TA I Limited    Bermuda Willis Towers Watson Sub
Holdings Limited    Guarantor      100 %    Willis Group Holdings Public Limited
Company    Ireland

All Subsidiaries of Willis Group Holdings Public Limited Company are listed on
the attached appendices.



--------------------------------------------------------------------------------

SUBSIDIARIES OF WILLIS NORTH AMERICA INC.    APPENDIX 1 (Subsidiaries are
indented)   

 

%
Owned

   

Company Name

  

HFM
Entity Code

  

Link

Code

  

Auditor

   Trading/
Dormant    Activity
If Trading   

Country of
Registration

 

WILLIS NORTH AMERICA INC.

   US001       D&T    T    Holding Company    U.S.A.   100.0 %   

Willis Services LLC

   US002       D&T    T    Limited Liability    U.S.A.   100.0 %   

WILLIS US HOLDING COMPANY, INC.

   US003       D&T    T    Holding Company    U.S.A.   100.0 %   

Willis HRH Inc.

   US004       D&T    T    Holding Company    U.S.A.   100.0 %   

Freberg Environmental, Inc.

   US005       D&T    T    Insurance Broker    U.S.A.   100.0 %   

PBW LLC

   US008          D    Insurance Broker    U.S.A.   100.0 %   

Premium Funding Associates, Inc.

   US009          T    Premium Funding    U.S.A.   100.0 %   

Smith, Bell & Thompson, Inc.

   US010          T    Insurance Broker    U.S.A.   100.0 %   

Westport HRH, LLC

   US011          T    Insurance Broker    U.S.A.   100.0 %   

Westport Financial Services, LLC

   US012          T    Insurance Broker    U.S.A.   100.0 %   

Willis of Connecticut, LLC

   US013       D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Greater Kansas, Inc.

   US015       D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Oklahoma, Inc.

   US016       D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Virginia, Inc.

   US017       D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Wyoming, Inc.

   US018       D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis Programs of Connecticut Inc.

   US019       D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Michigan, Inc.

   US020       D&T    T    Insurance Broker    U.S.A.   100.0 %   

Queenswood Properties Inc

   US022    N/A    D&T    T    Investment    U.S.A.   100.0 %   

Willis Administrative Services Corporation

   US023    7760    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Colorado, Inc.

   US024    9500    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis Americas Administration, Inc.

   US025    6077    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis Insurance Services of California, Inc.

   US026    6006    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis Insurance Services of Georgia, Inc.

   US027    6030    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis Management (Vermont) Limited

   US028    6079    D&T    T    Insurance Broker    U.S.A   100.0 %   

Willis North American Holding Company

   US029       D&T    T    Holding Company    U.S.A.   100.0 %   

Willis of Alabama, Inc.

   US030    6042    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Arizona, Inc.

   US031    6000    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Illinois, Inc.

   US032    6035    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Louisiana, Inc.

   US033    6043    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Maryland, Inc.

   US034    6056    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Massachusetts, Inc.

   US035    6052    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Minnesota, Inc.

   US037    6040    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Mississippi, Inc.

   US038    N/A    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of New Hampshire, Inc.

   US039    6053    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of New Jersey, Inc.

   US040    6059    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis Giaconia Life, LLC

   US041       D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of New York, Inc.

   US042    6058    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis Personal Lines, LLC

   US043       D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of North Carolina, Inc.

   US045    6033    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Ohio, Inc.

   US046    6066    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Oregon, Inc.

   US047    6017    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Pennsylvania, Inc.

   US048    6057    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Seattle, Inc.

   US050    6015    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Tennessee, Inc.

   US051    6034    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Florida, Inc.

   US052       D&T    T    Insurance Broker    U.S.A.   100.0 %   

Hunt Insurance Group, LLC

   US053          T    Insurance Broker    U.S.A.   100.0 %   

Willis of Texas, Inc.

   US054    6005    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis of Wisconsin, Inc.

   US055    6039    D&T    T    Insurance Broker    U.S.A.   100.0 %   

Willis Processing Services, Inc.

   US056       D&T    T    Processing    U.S.A.   100.0 %   

Willis Re Inc.

   US057    3900    D&T    T    Reinsurance Broker    U.S.A.   100.0 %   

Willis Securities, Inc.

   US058    7677       T    Broker Dealer    U.S.A.   100.0 %   

WTW Delaware Holdings, LLC

            T    Holding Company    USA



--------------------------------------------------------------------------------

OTHER SUBSIDIARIES OF WILLIS GROUP LIMITED    APPENDIX 3 (Subsidiaries are
indented)   

 

%
Owned

   

Company Name

     

HFM
Entity Code

 

Link

Code

  Auditor   Trading/
Dormant  

Activity

If Trading

 

Country of
Registration

  WILLIS GROUP LIMITED     GB014   1550   D&T   T   Holding company     49 %   

Al-Futtaim Willis Co. L.L.C.

  (Held on trust for Willis International)   AE800   3038   E&Y   T  
Insurance Brokers and Consultants   Dubai   99.9 %   

AF Willis Bahrain W.L.L.

    AE800   3038   E&Y   T   Insurance Broker   Bahrain   99.9 %   

AF Willis Bahrain E.C.

    AE800   3038   E&Y   T   Insurance Broker   Bahrain   40.0 %   

Willis Saudi Arabia Company LLC

    AE800       T   Insurance and Reinsurance Broker   Saudi Arabia   90.0 %   

Willis Insurance Brokers Co. Ltd.

  (10% - Shanghai Xin Hui Investment Consultancy Co. Ltd)   CN001   5877   D&T  
T   Insurance Broker   China, PRC   100 %   

Willis Holding GmbH

  (NB Held on trust for WEBV)   DE001   9407   E&Y   T   Insurance Company
Management / Holding   Germany   100.0 %   

Willis Re Beteiligungsgesellschaft mbH

    DE010     D&T   T   complementary of Willis Re KG   Germany   100.0 %   

Willis GmbH & Co., K.G.

    DE002   5874   D&T   T   Insurance Brokers and Consultants   Germany   100
%   

InterRisk Risiko-Management-Beratung GmbH

    DE003     D&T   T   Risk Management Consultant   Germany   100 %   

Willis Assekuranz GmbH

    DE004     D&T   T   complementary of Willis GmbH & Co. KG   Germany   100 % 
 

JWA Marine GmbH

    DE005     D&T   T   Insure Brokers and Consultants   Germany   100 %   

Willis Finanzkonzepte GmbH

    DE006     D&T   T   Insure Brokers and Consultants   Germany   100 %   

Willis Schadensmanagement GmbH

    DE008       T   Insure Brokers and Consultants   Germany   50.1 %   

WMN GmbH

 

49.9% owned by ANGLO

Underwriting GmbH

  DE012         Insure Brokers and Consultants   Germany   50.1 %   

WV Versicherungsmakler GmbH

  49.9% owned by WV Energie AG   DE800           Germany   100 %   

Willis Re GmbH & Co., K.G.

    DE009   5919   D&T   T   Insurance Broker   Germany   66.8 %   

Acappella Group Holdings Limited

  33.2% owned by Ironshore Limited   GB046     D&T   D     England & Wales



--------------------------------------------------------------------------------

  100.0 %   

Acappella Agency Limited

    GB128       D     England & Wales   100.0 %   

Acappella Capital Limited

    GB093       D     England & Wales   100.0 %   

Acappella Syndicate Management Limited

    GB094       T     England & Wales   100.0 %   

Acappella Transactional Real Estate Limited

    GB129       D     England & Wales   100 %   

Willis Finance Limited

    GB111             100 %   

Willis Financial Limited

    GB112             100 %   

Willis Faber Limited

  (see Appendix 7)   GB025   1905   D&T   T   Holding Company   England & Wales
  100.0 %   

Faber & Dumas Limited

    GB016       D     England & Wales   100 %   

Willis Pension Trustees Limited

    GB017   9175     D     England & Wales   100.0 %   

Willis UK Investments

  (unlimited company)   GB018     D&T   T   Investment Company   England & Wales
  100.0 %   

Lees Preston Fairy (Holdings) Limited

    GB104       T   Holding Company   England & Wales   100.0 %   

HRH (London) Limited

    GB105       T   Holding Company   England & Wales   100.0 %   

NIB (Holdings) Limited

    GB106       T   Holding Company   England & Wales   100.0 %   

NIB (UK) Limited

    GB107       T   Insurance Broker   England & Wales   55.0 %   

Barnfield Swift & Keating LLP

  (45% owned by Willis Faber Limited)   GB049       T   Insurance Broker  
England & Wales   100.0 %   

Oakley Holdings Limited

    GB108       T   Holding Company   England & Wales   100.0 %   

HRH Reinsurance Brokers Limited

    GB109       Non-Trading   Reinsurance Broker   England & Wales   100.0 %   

K Evans & Associates Limited

    GB110       Non-Trading   Insurance Introducer   England & Wales   100.0 % 
 

Miller 2015 Limited

  (15% owned by Dawson Capital Limited and individual members)   GB120          
England & Wales   85.0 %   

Miller Insurance Services LLP

    GB121           England & Wales  

Miller Insurance Holdings Limited

    GB122           England & Wales   33.1 %   

Miller do Brasil Corretora de Resseguros Ltda

              Brazil   100.0 %   

Miller Insurance Services (Singapore) Pte. Limited

    SG004           Signapore   100.0 %   

Miller Insurance Services (Labuan) Limited

    MY006           Labuan   100.0 %   

MICAL

    GB126       Active     Gurnsey   100.0 %   

Miller Holdings Limited

    GB123           England & Wales   100.0 %   

Miller Marine Limtied

              England & Wales   100.0 %   

Miller North America Limited

    GB125       Non-Trading     England & Wales   100.0 %   

Miller Reinsurance Brokers Limited

    GB124       Non-Trading     England & Wales   50.0 %   

Six Clerks Insurance Services Limited

    GB127       Trading     England & Wales   100.0 %   

Morton Insurance Company Limited

    BM010           England & Wales   100.0 %   

International Tankers Indemnity Association Limited

    BM011           England & Wales   100.0 %   

Miller Insurance Investments Limited

          Non-Trading     England & Wales  

Miller Bermuda Limited

    BM009             100.0 %   

Miller Financial Services Limited (In liquidation)

          In Liquidation     England & Wales   100 %   

Special Contingency Risks Limited

    GB072   3700   D&T   T   Insurance Broker   England & Wales   100.0 %   

Special Contingency Risks, Inc

    US014     D&T   T   Insurance Broker   U.S.A.



--------------------------------------------------------------------------------

SUBSIDIARIES OF WILLIS LIMITED    APPENDIX 4

(Subsidiaries are indented)

 

%
Owned

   

Company Name

     

HFM
Entity Code

 

Link
Code

  Auditor   Trading/
Dormant  

Activity

If Trading

 

Country of
Registration

 

WILLIS LIMITED

    GB068   3100   D&T   T   Risk Management and insurance brokers     100.0 % 
 

Glencairn UK Holdings Limited

    GB007       T   Holding Company   England & Wales   100.0 %   

Faber Global Limited

  (formerly Glencairn Limited)   GB008       T   Insurance/Reinsurance Broker  
England & Wales   100 %   

W.I.R.E. Limited

    GB073   9250   D&T   D     England & Wales   100 %   

W.I.R.E. Risk Information Limited

    GB074   9250     D     England & Wales   25.0 %   

Erimus Holdings Teesside Limited (shareholding to be reduced shortly)

    GB800           England & Wales   100.0 %   

PPH Limited

    GB115         Holding company   Bermuda   100.0 %   

Prime Professions Limited

    GB117         Insurance Broker   England & Wales   100.0 %   

The CORRE Partnership Holdings Limited

    GB118         Holding company   England & Wales   85.0 %   

CORRE Partnership LLP

    GB116         Risk Consultancy   England & Wales

 

SUBSIDIARIES OF WILLIS UK LIMITED    APPENDIX 5

(Subsidiaries are indented)

 

%
Owned

   

Company Name

 

HFM
Entity Code

 

Link
Code

 

Auditor

  Trading/
Dormant   Activity
If Trading  

Country of
Registration

 

WILLIS UK LIMITED

  GB076   5000   D&T   T   Holding Company   England & Wales   100 %   

Goodhale Limited

  GB077   5611     Non-trading   Wholesale insurance broking   England & Wales  
100 %   

VEAGIS Limited

  GB078   5603     D     England & Wales   100 %   

Willis Corroon (FR) Limited

  GB081   5604   D&T   T   Fiscal Representative   England & Wales



--------------------------------------------------------------------------------

SUBSIDIARIES OF WILLIS INTERNATIONAL LIMITED    APPENDIX 6 (Subsidiaries are
indented)   

 

%
Owned

   

Company Name

     

HFM
Entity Code

 

Link

Code

  Auditor   Trading/
Dormant  

Activity

If Trading

 

Country of
Registration

 

WILLIS INTERNATIONAL LIMITED

    GB086   9412   D&T   T   Holding Company   England & Wales   90.0 %   

Venture Reinsurance Company Limited

  (10% is owned by VR Holdings, a Barbados company whose ultimate parent is
Laurentian Bank of Canada)   BB002   5813   D&T   T   Reinsurance Company  
Barbados   100 %   

Meridian Insurance Company Limited

    BM006   6082   D&T   T   Insurance Company   Bermuda   100 %   

Willis (Bermuda) 2 Limited

    BM007   8250   D&T   Non-trading   Insurance Broker   Bermuda   100.0 %   

Resilience Re Limited

            Reinsurance Company   Bermuda   66.6 %   

Willis Europe B.V.

  (33.42% held by Willis Overseas Investments Limited)   NL002   9115   D&T   T
  Holding Company   Netherlands   100 %   

Willis Overseas Brokers Limited

    GB088   5666   D&T   D     England & Wales   100 %   

Willis Overseas Investments Limited

    GB089   9413   D&T   T   Investment Company   England & Wales   33.4 %   

Willis Europe BV

    NL002   9115   D&T   T   Holding Company   Netherlands   100 %   

Willis Overseas Limited

    GB090   8281   D&T   D     England & Wales   100 %   

Willis Management (Gibraltar) Limited

    GI001   5802   D&T   T   Captive Management   Gibraltar   100 %   

Friars Street Insurance Limited

    GB119   9015   D&T   T   Captive Ins Co   Guernsey   100.0 %   

Trinity Square Insurance Limited

    GI002   9098   D&T   T   Captive Ins Co   Gibraltar   100 %   

Willis Corroon Management (Luxembourg) S.A.

    LU001   5914     D     Luxembourg   60.0 %   

WFD Servicios S.A. de C.V.

  (Willis Europe BV 40%)   MX003   3684   D&T   T   Service Company   Mexico  
100 %   

Willis CIS Insurance Broker LLC

    RU003   5963   D&T   T   Insurance Broker   Russia   100 %   

Asmarin Verwaltungs AG

    CH002   5960   D&T   T   Holding Company   Switzerland   100 %   

Willis AG

    CH003   5960   D&T   T   Insurance Broker   Switzerland   100 %   

Willis Corretaje de Reaseguros S.A.

    VE002   5988   D&T   T   Reinsurance Consultant   Venezuela   100 %   

Willis Insurance Brokers LLC

    UA001       T   Insurance Broker   Ukraine   100.0 %   

Willis (Shanghai) Business Consulting Co., LTD.

            Insurance Broker   China



--------------------------------------------------------------------------------

SUBSIDIARIES OF WILLIS EUROPE BV    APPENDIX 6A (Subsidiaries are indented)   

 

%
Owned

   

Company Name

     

HFM

Entity Code

 

Link
Code

  Auditor   Trading/
Dormant  

Activity

If Trading

 

Country of
Registration

  WILLIS EUROPE BV     NL002   9115           96.0 %   

Willis Corredores de Reaseguros SA

  (4% owned by Willis International Limited)   AR005   3725   D&T   T  
Reinsurance Broker   Argentina   95.0 %   

Willis Argentina S.A.

  (5% owned by Willis International Limited)   AR002   5941   D&T   T  
Insurance Broker   Argentina   95.0 %   

Asifina S.A.

  (5% owned by Willis International Limited)   AR003   5941   D&T   D    
Argentina   95.0 %   

WDF Consultores S.A

  (5% owned by Willis International Limited)   N/A     Deloitte &
E&Y   T   Consultantcy   Argentina   100 %   

Willis Australia Holdings Limited

    AU001   5930   D&T   T   Holding Company   Australia   100.0 %   

Trinity Processing Services (Australia) Pty Limited

    AU002   N/A     T   Processing   Australia   100 %   

Willis Australia Limited

    AU003   5930   D&T   T   Insurance Broker   Australia   100 %   

Richard Oliver International Limited

    GB087       D     England & Wales   100.0 %   

CKA Risk Solutions Pty Limited

              Australia   100.0 %   

Willis Employee Benefits Pty Limited

    AU005     D&T   T   Employee Benefits   Australia   100 %   

Willis Reinsurance Australia Limited

    AU006     D&T   T   Reinsurance Broker   Australia   100 %   

Willis Australia Group Services Pty Limited

    AU007     D&T   T   Risk Management   Australia   100 %   

Richard Oliver Underwriting Managers Pty Limited

    AU008     D&T   T   Underwriting Mngmnt   Australia   100 %   

Willis GmbH

    AT001     D&T   T   Insurance Broker   Austria   100 %   

WFB Corretora de Seguros Ltda

    BR001   9417   D&T   T   Holding Company   Brazil   70.0 %   

Sertec Servicos Tecnicos de Inspecao, Levantamentos e Avaliacoes Ltda

  (30% held by Wilis Corretores de Seguros Ltda)   BR002   N/A   D&T   T  
Service Company   Brazil   99.0 %   

Willis Corretores de Seguros Limitada

  100% Willis Group owned   BR003   5999   D&T   T   Insurance Broker   Brazil  
99.0 %   

Willis Affinity Corretores de Seguros Limitada

  100% Willis Group owned   BR004   N/A   D&T   T   Insurance Broker   Brazil  
100 %   

York Vale Corretora e Administradora de Seguros Limitada

    BR005       D   Process of being dissolved   Brazil   90.0 %   

Willis Administradora de Beneficios Ltda

  10% Willis Affinity Corretores de Seguros Ltda   BR008       D  
Awaiting Regulator Approval   Brazil   100 %   

Willis Corretora de Resseguros Limitada

    BR009   N/A   D&T   T   Reinsurance Broker   Brazil   38 %   

Willis Insurance Brokers (B) Sdn Bhd

    BN800   3028     T   Insurance Broker   Brunei   100 %   

Willis Holding Company of Canada Inc

    CA001   9414   D&T   T   Holding Company   Canada   100 %   

Willis Canada Inc.

    CA003   N/A   D&T   T   Insurance Broker   Canada   100 %   

Willis Re Canada Inc.

    CA007     D&T   T   Reinsurance Broker   Canada



--------------------------------------------------------------------------------

SUBSIDIARIES OF WILLIS EUROPE BV    APPENDIX 6A (Subsidiaries are indented)   
(continued)

 

%
Owned

   

Company Name

     

HFM
Entity Code

 

Link

Code

  Auditor   Trading/
Dormant  

Activity If Trading

 

Country of
Registration

 

WILLIS EUROPE BV

    NL002             95.0 %   

WDF Consultores S.A.

 

(5% held by Willis

International Ltd)

  N/A   5990   D&T   T   Consultancy   Argentina   99 %   

Willis Chile Limitada

 

(1% held by Willis

International Ltd)

  N/A   5990   D&T   D     Chile   99 %   

Willis Corredores de Reaseguro Limitada

  (1% held by Willis Insurance Services S.A.)   CL003   5691   D&T   T  
Reinsurance Broker   Chile   96.0 %   

Willis Insurance Services S.A.

  (4% held by Willis International Limited)   CL002   7749   D&T   T   Insurance
Broker   Chile   94.9 %   

Willis Colombia Corredores de Seguros S.A.

  100% owned by Willis Group   CO001   5916   D&T   T   Insurance Broker  
Colombia   100.0 %   

Willis Consulting S.A.S

          T   Consultancy Services   Colombia   94.9 %   

Willis Corredores de Reaseguros S.A.

  100% owned by Willis Group   CO003     D&T   T   Reinsurance Broker   Colombia
  40.0 %   

J.R.C. Metropolitan Trust Holdings Limited

  (60% owned by Gras Savoye SA)   CY800     Local
auditor   T   Holding Company   Cyprus   100.0 %   

Gras Savoye Willis Net Trust Insurance Brokers SA

    N/A     Local
auditor   T   Insurance Services   Greece   100.0 %   

Willis sro

    CZ001   3045     T   Insurance Broker   Czech Republic   100.0 %   

Willis A/S

    DK001   5907   D&T   D     Denmark   85.0 %   

Willis I/S

    DK002   5925   D&T   T   Insurance Broker   Denmark   85.0 %   

Willis Forsikringsservice I/S

    DK003   5925   D&T   T   Insurance Administration   Denmark   85.0 %   

Willis Finansradgivning I/S

    DK004     D&T   T   Flex Benefit   Denmark   85.0 %   

Willis Føroyar I/S

    N/A       T   Insurance Broker   Faroe Islands   85.0 %   

Willis Tryggingartaenasta Foroyar I/S

    N/A       T   Insurance Administration Company   Faroe Islands   85.0 %   

Willis Insurance Agency I/S

    N/A             100.0 %   

Willis Re Nordic Reinsurance Broking (Denmark) A/S

    DK005     D&T   T   Reinsurance Broker   Denmark   30.4 %   

GS & Cie Groupe

    FR800       T   Holding Company   France   7.9 %   

Dream Management 1

    N/A       T   Managers Company   France   10.6 %   

Dream Management 2

    N/A       T   Managers Company   France   100.0 %   

Willis France Holdings SAS

    FR003       T   Holding Company   France   100.0 %   

Willis Re S.A.

    FR001     D&T   T   Reinsurance Broker   France   40.0 %   

Gras Savoye Willis S.A.

  (owned 59% Gras Savoye SA & 1% Herve Leboucher)   GR800   5901   DRM
Stylianou   T   Insurance Broker   Greece   40.0 %   

Willis Kendriki SA

  (60% owned by Gras Savoye SA)   GR801   5902   DRM
Stylianou   T   Insurance Broker   Greece   100 %   

Willis Hong Kong Limited

    HK001   3021   D&T   T   Insurance Broker   Hong Kong   100.0 %   

Willis Capital Markets & Advisory (Hong Kong) Limited

    HK002       TBC   M & A and Capital Markets Advisory   Hong Kong   100.0 % 
 

Charles Monat Limited

    HK005     D&T       Hong Kong   100.0 %   

Charles Monat Associates Limited

    HK003     D&T       Hong Kong   100.0 %   

Charles Monat Agency Limited

    HK004     D&T       Hong Kong   100.0 %   

Charles Monat Associates Pte. Ltd.

    SG003     PwC       Singapore   100.0 %   

Willis Kft

    HU001   3044   D&T   T   Insurance Broker   Hungary   99.99 %   

Willis Processing Services (India) Pvt. Ltd

  Willis Corroon Nominiees Limited 0.001%   IN001   3050   D&T   T   Service
Centre   India   80.0 %   

PT Willis Indonesia

  (20% held by PT Ciptalima Persada)   ID001     D&T   T   Insurance Broker  
Indonesia   80.0 %   

PT Willis Reinsurance Indonesia

              Indonesia



--------------------------------------------------------------------------------

SUBSIDIARIES OF WILLIS EUROPE BV    APPENDIX 6A (Subsidiaries are indented)   
(continued)

 

%
Owned

   

Company Name

     

HFM
Entity Code

 

Link

Code

  Auditor   Trading/
Dormant  

Activity

If Trading

 

Country of
Registration

 

WILLIS EUROPE BV

    NL002             100.0 %   

Willis Re Southern Europe S.p.A

    IT001   5910   D&T   T   Reinsurance Broker   Italy   100.0 %   

Willis Italia S.p.A

    IT002   5910   D&T   T   Insurance Broker   Italy   100.0 %   

Willis General Agency Srl

    N/A       T   Underwriting Agency   Italy   100.0 %   

Willconsulting Srl

    N/A       T   Service company   Italy   100 %   

Willis Korea Limited

    KP001   5939   D&T   T   Insurance Broker   Korea   49.0 %   

Willis (Malaysia) Sdn Bhd

    MY002   3022   PW   T   Insurance Broker   Malaysia   40.0 %   

WFD Servicios S.A. de C.V.

  (Willis International 60%)   MX003       T   Service company   Mexico   100.0
%   

Willis Mexico Intermediario de Reaseguro S.A. de C.V.

    MX004   3035   D&T   T   Reinsurance Broker   Mexico   100.0 %   

Willis Agente de Seguros y Fianzas, S.A. de C.V.

    MX001   3035   D&T   T   Insurance Broker   Mexico   100.0 %   

Rontarca-Prima Consultores C.A.

    N/A     D&T   T   Consulting   Venezuela   99.96 %   

Carsa Consultores, Agente de Seguros y de Fianzas, S.A. de C.V.

  Willis Overseas Investments 0.04%   MX005           Mexico   33.84 %   

Carsa SP, Agente de Seguros y de Fianzas, S.A. de C.V.

  Carsa Consultores Agente de Seguros y Fianzas, S.A. de C.V. 66.16%   MX005    
      Mexico   99.96 %   

Mercorp, Agente de Seguros y de Fianzas, S.A. de C.V.

  Willis Overseas Investments 0.04%   MX005           Mexico   33.84 %   

APR Consultores, Agente de Seguros y de Fianzas, S.A. de C.V.

  Consultores en Administración de Riesgos y Servicios Actuariales, S.C. 66.16%
  MX005           Mexico   99.99 %   

Consultores en Administración de Riesgos y Servicios Actuariales, S.C.

  Willis Overseas Investments 0.01%   MX005           Mexico   50.00 %   

Carsa Actuarios, S.C.

  Carsa Consultores Agente de Seguros y Fianzas, S.A. de C.V. 50%   MX005      
    Mexico   100 %   

Willis Nederland B.V.

    NL003   9404   D&T   T   Holding Company   Netherlands   100 %   

Willis Consulting Services Private Limited

  (1share held by AV Singh)   IN002       T   Consultancy Service   India   100
%   

Willis B.V.

    NL004   5922   D&T   T   Holding Company   Netherlands   100.0 %   

Willis Global Markets B.V.

    NL005       T   Insurance Broker   Netherlands   100.0 %   

Rontarca Willis, C.A.

    VE001     D&T   T   Insurance Broker   Venezuela   100.0 %   

Plan Administrado Rontarca Salud, C.A.

    N/A     D&T   T   TPA Administrator   Venezuela   100.0 %   

Asesorauto 911, C.A.

    N/A     D&T   D     Venezuela   100.0 %   

C.A. Prima Corretaje de Seguros

  (C.A.Prima Asesoria Tecnica)   N/A       D     Venezuela   100 %   

Scheuer Verzekeringen B.V.

    NL006     D&T   T   Insurance Broker/Holding Company   Netherlands   100.0
%   

Willis New Zealand Limited

    NZ001   5964   D&T   T   Insurance Broker   New Zealand   100.0 %   

Willis AS

    NO001   5969   D&T   T   Insurance Broker   Norway   100.0 %   

Willis Forsikringspartner AS

    NO002     D&T   D     Norway   100.0 %   

Willis Re Nordic Reinsurance Broking (Norway) AS

    NO003     D&T   T   Reinsurance Broker   Norway   100.0 %   

Willis Corredores de Seguros SA

    PE003     D&T   T   Insurance Broker   Peru   100 %   

Willis Corredores de Reaseguros SA

    PE004     D&T   T   Reinsurance Broker   Peru   100.0 %   

Willis Polska S.A.

    PL001   3042   D&T   T   Insurance Broker   Poland   100.0 %   

Willis Services sp. z o.o.

    N/A       T   Insurance Agency   Poland   100.0 %   

Brokerskie Centrum Ubezpieczeniowe AMA SP. Z O.O.

    PL002       T   Insurance Broker   Poland   100 %   

Willis (Singapore) Pte Limited

    SG001   3023   D&T   T   Insurance Broker   Singapore   100 %   

Willis Management (Labuan) Limited

    MY005     Local
auditor   T   Offshore Insurance Underwriting Management   Malaysia   100 %   

Willis Management (Singapore) Pte Ltd

    SG002   N/A   D&T   T   Risk Management   Singapore   100 %   

Willis Management (HK) Pty Limited

    HK006   N/A     D     Hong Kong



--------------------------------------------------------------------------------

SUBSIDIARIES OF WILLIS EUROPE BV    APPENDIX 6A (Subsidiaries are indented)   
(continued)

 

%
Owned

   

Company Name

     

HFM
Entity Code

 

Link

Code

  Auditor   Trading/
Dormant  

Activity

If Trading

 

Country of
Registration

 

WILLIS EUROPE BV

    NL002             74.0 %   

Willis South Africa (Pty) Limited

  (Clorpique 149 )   ZA900   9804   D&T   T   Insurance Broker   South Africa  
22.5 %   

Amabubesi Consulting Services

    ZA900     lucro   T   Employee Benefits   South Africa   51.0 %   

Group Risk Management Services Proprietary Limited

    ZA900       T   Insurance Broker   South Africa   100.0 %   

Willis Re (Pty) Limited

    ZA900     D&T   T   Reinsurance Broker   South Africa   100.0 %   

Motheo Reinsurance Consultants (Pty) Limited

    ZA900     D&T   D     South Africa   100.0 %   

Bolgey Holding S.A.

    ES001     D&T   T   Holding Company   Spain   77.0 %   

Willis Iberia Correduria de Seguros y Reaseguros SA

  13% owned by Gras Savoye & Cie and 10% held by Gras Savoye Eurofinance)  
ES002   5905   D&T   T   Insurance Broker   Spain   100.0 %   

Willis Consulting S.L.

    ES003     D&T   T   Consultancy   Spain   100.0 %   

Willis Affinity SL

          T   Affinity Services   Spain   99.9 %   

Willis Corretores de Seguros SA

    PT001   5903   D&T   T   Insurance Broker   Portugal   79.0 %   

Claim Management Administrator, S.L.

 

(15% - MA.

Mervedano, 3% - J Mattern, 3% - J de Eusebio)

  ES004     D&T   T   Claim Consultant   Spain   100.0 %   

Willis S & C c Correduria de Seguros y Reaseguros SA (Barcelona)

    ES005     D&T   T   Insurance Broker   Spain   50.0 %   

Willis Galicia Correduria de Seguros S.A.

  (50% owned by Corporacion Caixa Galicia)   N/A     PWC   T   Insurance Broker
  Spain   100.0 %   

Willis Holding AB

    SE001     D&T   T   Holding Company   Sweden   100.0 %   

Willis AB

    SE002   5906   D&T   T   Insurance Broker   Sweden   100.0 %   

Willis Management (Stockholm) AB

    SE003     D&T   D     Sweden   76.0 %   

MM Holding AB

    SE004       T   Holding Company   Sweden   50.0 %   

Be My Compensation Management AB

    SE004             50.0 %   

InsClear Holding AB

    SE004             100.0 %   

InsClear AB

    SE004             100.0 %   

Max Matthiessen AB

    SE004       T     Sweden   100.0 %   

PF Pensions- och försäkringskonsult AB

    SE004       T     Sweden   100.0 %   

Max Matthiessen Värdepapper AB

    SE004       T   Investment Firm   Sweden   100.0 %   

Navigera AB

    SE004       T   Fund and AIF-manager   Sweden   100 %   

Willis OY AB

    FI001   5908   D&T   T   Insurance Broker   Finland   100 %   

Willis Faber AG

    CH001   3014     T   Reinsurance Broker   Switzerland   100 %   

Willis (Taiwan) Limited

    TW001   3025   D&T   T   Insurance Broker   Taiwan   100.0 %   

Elite Risk Services Limited

          T   Insurance Broker   Taiwan   25 %   

Multi Risk Consultants (Thailand) Limited

    TH800   3024   D&T   T   Insurance Broker   Thailand   100 %   

Willis Risk Management (Malaysia) Sdn. Bhd.

    MY003     D&T   T   Insurance Broker   Malaysia



--------------------------------------------------------------------------------

OTHER SUBSIDIARIES OF WILLIS FABER LIMITED   (Subsidiaries are indented)  
APPENDIX 7

 

%
Owned

   

Company Name

       

HFM
Entity Code

  

Link

Code

  

Auditor

  

Trading/
Dormant

  

Activity

If Trading

  

Country of
Registration

 

WILLIS FABER LIMITED

      GB025    1900    D&T    T    Holding Company      100 %   

Friars Street Trustees Limited

      GB035    9130       D       England & Wales   100 %   

Johnson Puddifoot & Last Limited

      GB038    3740       D       England & Wales   100 %   

Matthews Wrightson & Co Limited

      GB040    9140       D       England & Wales   100 %   

McGuire Insurances Limited

      GB041    5680       D       Northern Ireland   100.0 %   

Opus Holdings Limited

      GB043          T    Holding Company    England & Wales   100.0 %   

Opus London Market Limited

      GB044          D       England & Wales   100.0 %   

Opus Insurance Services Limited

      GB045          D       England & Wales   100 %   

Run-Off 1997 Limited

      GB047       D&T    T    Consultancy and Project management    England &
Wales   100 %   

RCCM Limited

      GB048    5644       D       England & Wales   45.0 %   

Barnfield Swift & Keating LLP

   (55% owned by NIB UK Limited)    GB049          T    Insurance Broker   
England & Wales

%
Owned

   

Company Name

       

HFM
Entity Code

  

Link

Code

  

Auditor

  

Trading/
Dormant

  

Activity

If Trading

  

Country of
Registration

  WILLIS FABER LIMITED       GB025             Holding Company      100 %   

Stewart Wrightson International Group Limited

      GB050    9150       D       England & Wales   100 %   

Stewart Wrightson (Regional Offices) Limited

      GB053    9030    D&T    D       England & Wales   100 %   

Trinity Processing Services Limited

      GB055    9245    D&T    T    Provision of services for insurance claims
and accounting    England & Wales   100 %   

Willis Asia Pacific Limited

      GB057    3001/917    D&T    T    Management services    England & Wales  
100 %   

Willis Consulting Limited

      GB058       D&T    Non Trading    Risk Mgt Consultants    England & Wales
  100 %   

Willis Capital Markets & Advisory Limited

      GB059    5815    D&T    T    Advisors on merger and acquisition    England
& Wales   100 %   

Willis Japan Limited

      GB060    3860    D&T    T    Holding Company    England & Wales   100 %   

Willis Japan Holdings K.K.

      JP001    5070       T    Holding Company    Japan   100 %   

Willis Japan Services K.K.

      JP002    5070       T    Insurance Agency    Japan   100 %   

Willis Re Japan K.K.

      N/A    5070       T    Reinsurance Broker    Japan   100 %   

Willis Consulting K.K.

      JP004    5070       D       Japan   100 %   

Willis Corroon Licensing Limited

      GB061    9266    D&T    T    Management Services    England & Wales   100
%   

Willis Employee Benefits Limited

   (name change 27/02/2006)    GB062       D&T    T    Employee benefits   
England & Wales   100 %   

Willis Faber & Dumas Limited

      GB063    9020    D&T    D       England & Wales   100 %   

Willis Group Services Limited

   (see Appendix 8)    GB092       D&T    T    Service Company    England &
Wales   100 %   

Willis Corroon Financial Planning Limited

      GB064    5500    D&T    T    Financial Planning    England & Wales   100
%   

Willis Faber UK Group Limited

   (see Appendix 10)    GB101       D&T    T    Holding Company    England &
Wales   100.0 %   

Willis Faber Underwriting Agencies Limited

   (see Appendix 9)    GB097          D       England & Wales   100 %   

Willis International Limited

   (see Appendix 6)    GB086       D&T    T    Holding Company    England &
Wales   100 %   

Willis Limited

   (see Appendix 4)    GB068    3100    D&T    T    Insurance Broker    England
& Wales   100 %   

Willis UK Limited

   (see Appendix 5)    GB076          T    Holding Company    England & Wales  
100 %   

Willis Corporate Director Services Limited

      GB066          D       England & Wales   100 %   

Willis ESOP Management Limited

      GB067    N/A       T    Trustee Manager    Jersey   100.0 %   

Willis Structured Financial Solutions Limited

      GB113          T    Financial risk mitigation solutions    England & Wales



--------------------------------------------------------------------------------

SUBSIDIARIES OF WILLIS GROUP SERVICES LIMITED    (Subsidiaries are indented)   
APPENDIX 8

 

%
Owned

   

Company Name

  

HFM
Entity Code

  

Link
Code

  

Auditor

  

Trading/
Dormant

  

Activity

If Trading

  

Country of
Registration

  100 %   

Willis Corroon Nominees Limited

   GB095    9155       D       England & Wales   100.0 %   

Willis Group Medical Trust Limited

   GB096          D       England & Wales

 

SUBSIDIARIES OF WILLIS FABER UNDERWRITING AGENCIES LIMITED    APPENDIX 9
(Subsidiaries are indented)   

 

%
Owned

   

Company Name

  

HFM
Entity Code

  

Link
Code

  

Auditor

  

Trading/
Dormant

  

Activity

If Trading

  

Country of
Registration

 

WILLIS FABER UNDERWRITING AGENCIES LIMITED

   GB097    8530       D         100 %   

Devonport Underwriting Agency Limited

   GB098    8520       D       England & Wales   100 %   

Willis Faber (Underwriting Management) Limited

   GB099    8500    D&T    Non-trading    Underwriting Mngmnt    England & Wales
  100 %   

Willis Faber Underwriting Services Limited

   GB100    8535       D       England & Wales

 

SUBSIDIARIES OF WILLIS FABER UK GROUP LIMITED   (Subsidiaries are indented)  
APPENDIX 10

 

%
Owned

 

Company Name

  

HFM
Entity Code

  

Link

Code

  

Auditor

  

Trading/
Dormant

  

Activity

If Trading

  

Country of
Registration

 

WILLIS FABER UK GROUP LIMITED

   GB101    9075    D&T    T    Holding Company   



--------------------------------------------------------------------------------

SUBSIDIARIES OF WILLIS INVESTMENT HOLDING (BERMUDA) LIMITED    (Subsidiaries are
indented)    APPENDIX 11

 

%
Owned

   

Company Name

     

HFM
Entity Code

 

Link
Code

  Auditor   Trading/
Dormant  

Activity
If Trading

 

Country of
Registration

 

WILLIS INVESTMENT HOLDING (BERMUDA) LIMITED

    BM001     D&T   T   Holding Company   Bermuda   100.0 %   

Lime Street Insurance PCC Limited

  (1 share owned by Willis Corroon Nominees Limited)   MT001       T  
Captive Management   Malta   100.0 %   

Willis (Bermuda) Limited

    BM002   8045   D&T   T   Insurance Broker   Bermuda   100.0 %   

Willis Management (Barbados) Limited

    BB001       T   Captive Management   Barbados   100 %   

Willis Management (Bermuda) Limited

    BM003   9430   D&T   T   Captive Management   Bermuda   100.0 %   

Willis Re Bermuda Limited

    BM004   3970   D&T   T   Reinsurance Broker   Bermuda   100 %   

Willis Management (Cayman) Limited

    KY001   9410   D&T   T   Captive Management   Cayman Islands   100.0 %   

Willis Management (Dublin) Limited

    IE007   7700   D&T   T   Captive Management   Eire   100 %   

Willis Management (Guernsey) Limited

    GB001   7695   D&T   T   Captive Management   Guernsey   100 %   

Willis Management (Isle of Man) Limited

    GB002   7690   D&T   T   Captive Management   Isle of Man   100 %   

Willis Administration (Isle of Man) Limited

    GB114     D&T   T     Isle of Man   100.0 %   

Willis Re Labuan Limited

    MY001   9241   D&T   T   Treaty Reinsurance   Malaysia   100.0 %   

Willis Management (Malta) Limited

    MT002   2980   D&T   T   Captive Management   Malta   100.0 %   

Willis Services (Malta) Limited

    MT003       T   Management Company   Malta

 

SUBSIDIARIES OF HILB ROGAL & HOBBS UK HOLDINGS LIMITED    APPENDIX 12
(Subsidiaries are indented)   

 

%
Owned

   

Company Name

 

HFM
Entity Code

 

Link

Code

  Auditor   Trading/
Dormant  

Activity
If Trading

 

Country of
Registration

 

HILB ROGAL & HOBBS UK HOLDINGS LIMITED

  GB005             100.0 %   

Glencairn Group Limited

  GB006       T   Holding Company   England & Wales

 

SUBSIDIARIES OF WILLIS RISK SERVICES HOLDINGS (IRELAND) LIMITED    (Subsidiaries
are indented)    APPENDIX 13

 

%
Owned

   

Company Name

 

HFM
Entity Code

 

Link
Code

  Auditor   Trading/
Dormant  

Activity
If Trading

 

Country of
Registration

 

WILLIS RISK SERVICES HOLDINGS (IRELAND) LIMITED

              100.0 %   

Willis Risk Services (Ireland) Ltd

  IE900     D&T   T   Holding Company   Ireland   100.0 %   

Attain Consulting Limited

  N/A     D&T   T   Insurance Broking + Employee Benefits consulting   Ireland  
99.9 %   

Hamilton & Hamilton 1972 Limited

  IE900     D&T   T   Holds premises lease   Ireland   100.0 %   

Trustee Principles Limited

  N/A     D&T   T   Pension Trustee services   Ireland   100.0 %   

Willis Risk Management (Ireland) Limited

  IE900     D&T   T   Risk Advisory Services   Ireland   100.0 %   

Willis Trustsure limited

  IE900     D&T   T   Pension Trustee services   Ireland



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING LIENS

 

1. Liens on the land and buildings owned by Willis Limited and located at
(i) Friars Street, Ipswich IPI, 1TA, United Kingdom and (ii) Franciscan Way,
Ipswich, Suffolk, IP1 1TR, United Kingdom in connection with that certain USD
20,000,000 Revolving Facility Agreement, dated as of December 12, 2012, as
amended, restated, amended and restated, or otherwise modified from time to
time, by and among Willis Limited and Lloyds TSB Bank Plc.



--------------------------------------------------------------------------------

SCHEDULE 7.06

SPECIFIED PROPERTIES

None.



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S ADDRESS, CERTAIN ADDRESSES FOR NOTICES

 

I. Borrower:

Trinity Acquisition Limited

c/o Willis North America Inc.

26 Century Boulevard

Nashville, TN 37214

Attention: J. Ammon Smartt

Telephone No.: 615-872-3016

Email Address: Ammon.Smartt@willis.com

with a copy to:

Weil Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, TX 75201

Attention: Courtney Marcus

Telephone No.: 214-746-8100

Fax No.: 214-746-7777

Email Address: Courtney.Marcus@weil.com

 

II. Administrative Agent:

Barclays Bank PLC

Credit Contact:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attention: Mathew Cybul

Facsimile: 212-526-5115

Telephone: 212-526-5851

Email: mathew.cybul@barclays.com

with a copy to:

Post Close Operations/Administrative Contact:

Barclays Bank PLC

1301 Sixth Avenue

New York, NY 10019

Attention: Andre Nelson

Facsimile: 917-522-0569

Telephone: 212-320-6209

Email: xraUSLoanOps5@BarclaysCapital.com



--------------------------------------------------------------------------------

Wire Instructions:

 

Bank Name:    Barclays Bank PLC Address:    70 Hudson Street, Jersey City, NJ
07302 ABA#:    026 002 574 Account Name:    Clad Control Account Account Number:
   050-019104 Ref:    Willis Group

 

III. Lenders

As provided in the applicable Lender’s Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF BORROWING REQUEST]

BORROWING REQUEST

Date:             ,         

 

To: Barclays Bank PLC,

as Administrative Agent

745 Seventh Avenue

New York, NY 10019

Attention: Mathew Cybul

Facsimile: 212-526-5115

Telephone: 212-526-5851

Email: mathew.cybul@barclays.com

 

cc: Barclays Bank PLC

1301 Sixth Avenue

New York, NY 10019

Attention: Andre Nelson

Facsimile: 917-522-0569

Telephone: 212-320-6209

Email: xraUSLoanOps5@BarclaysCapital.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of November
[    ], 2015 (as the same may be amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time in
accordance with its terms, the “Agreement”; the terms defined therein being used
herein as therein defined), among Trinity Acquisition Limited, a company formed
under the laws of England and Wales having company number 03588435 (the
“Borrower”), Willis Group Holdings Public Limited Company, a company
incorporated under the laws of Ireland having company number 475616 (the
“Parent”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Barclays Bank PLC, as Administrative
Agent, and the other parties thereto.

The Borrower hereby requests a:

 

  1. Select one:

¨  Borrowing

¨  Conversion of Loans

¨  Continuation of Eurocurrency Rate Loans

 

  [2. Select One:

¨  If such Borrowing consists of Eurocurrency Rate Loans, such Borrowing shall
continue to consist of Eurocurrency Rate Loans having an Interest Period of
[    ] months.

 

A-1



--------------------------------------------------------------------------------

¨  If such Borrowing consists of Eurocurrency Rate Loans, such Borrowing shall
be converted to Base Rate Loans.

¨  If such Borrowing consists of Base Rate Loans, such Borrowing shall be
converted to Eurocurrency Rate Loans having an Interest Period of [    ]
months.]1

 

  [2. In the aggregate amount of [$] [€]        .

 

  3. Comprised of [Base Rate] [Eurodollar Rate] Loans.

 

  [4. With an Interest Period of      months.]2

 

  [3][6]. On             , 201     (a Business Day).

 

  [4][7]. The account to which funds are to be disbursed is:

[Wiring Information]

 

  [5][8]. The Debt Rating of the Parent on the date hereof is
                    .

This Borrowing Request and the Borrowing requested herein comply with
Sections 2.01, 2.02, [4.02]3 [4.03]4 and 4.04 of the Agreement.

 

TRINITY ACQUISITION LIMITED By:  

 

Name:   Title:  

 

1  To be included if “Conversion of Loans” or “Continuation of Eurocurrency Rate
Loans” is selected.

2  Insert if a Borrowing of Eurocurrency Rate Loans.

3  To be included if borrowing Tranche A Term Loans.

4  To be included if borrowing Tranche B Term Loans.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF NOTE]

NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Loan made by the Lender to the Borrower under that
certain Term Loan Agreement dated as of November [    ], 2015 (as the same may
be amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time in accordance with its terms, the
“Agreement”; the terms defined therein being used herein as therein defined),
between the Borrower, Willis Group Holdings Public Limited Company, a company
incorporated under the laws of Ireland having company number 475616, each lender
from time to time party thereto, Barclays Bank PLC, as Administrative Agent, and
the other parties thereto. The Borrower promises to pay interest on the unpaid
principal amount of each Loan made by the Lender to the Borrower under the
Agreement from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK.

 

TRINITY ACQUISITION LIMITED By:  

 

Name:   Title:  

 

B-1



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan Made   Currency
and
Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By                                                                        
                                                                               
                                                               

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF COMPLIANCE CERTIFICATE]

COMPLIANCE CERTIFICATE

Financial Statement Date:            , 201    

 

To: Barclays Bank PLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of November
[    ], 2015 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), among Trinity Acquisition Limited, a company formed under the
laws of England and Wales having company number 03588435 (the “Borrower”),
Willis Group Holdings Public Limited Company, a company incorporated under the
laws of Ireland having company number 475616 (the “Parent”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and Barclays Bank PLC, as Administrative Agent.

The undersigned, a Financial Officer of the Parent, hereby certifies as of the
date hereof that he/she is the                      of the Parent, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Parent, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Parent has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Parent ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Parent ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Parent and its
consolidated Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Parent
and its Subsidiaries during the accounting period covered by such financial
statements.

3. A review of the activities of the Parent and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether a Default or Event of Default has occurred during such
fiscal period, and to the best knowledge of the undersigned, during such fiscal
period [no Default or Event of Default has occurred]/[the following Default(s)
or Event(s) of Default has/have occurred [or continued] and the following
indicates its/their nature and status:]

4. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .

 

WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

Schedule 1 to the Compliance Certificate

For the Quarter/Year ended                      (“Statement Date”) ($ in 000’s)

 

I.   Section 7.08(a) – Consolidated Cash Interest Coverage Ratio.   A.  
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):   $               B.   Consolidated Cash Interest Expense
for Subject Period:   $               C.   Consolidated Cash Interest Coverage
Ratio (Line I.A ÷ Line I.B):        to 1   Minimum required: 4.00 to 1.00 II.  
Section 7.08(b) – Consolidated Leverage Ratio.   A.   Consolidated Funded
Indebtedness at Statement Date:   $               B.   Consolidated EBITDA for
Subject Period:   $               C.   Consolidated Leverage Ratio (Line II.A ÷
Line II.B):        to 1   Maximum permitted: [3.25][3.50]5 to 1.00

 

5  To be used during a Covenant Reset Period.

 

C-3



--------------------------------------------------------------------------------

Schedule 2 to the Compliance Certificate

For the Quarter/Year ended                      (“Statement Date”) ($ in 000’s)

EBITDA6

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Four Quarter
Period
Ended

Consolidated Net Income

              

+ consolidated interest expense

              

+ consolidated income tax expense

              

+ depreciation and amortization

              

+ extraordinary losses and nonrecurring charges

              

+ non-cash charges (including the non-cash portion of pension expense)

              

+ losses on asset sales outside the ordinary course of business

              

+ restructuring charges or provisions

              

+ acquisition related costs7

              

+ expenses or charges incurred in connection with any issuance of debt or equity
securities

              

+ deduction for minority interest expense for such

              

 

6  Solely for the purpose of determining the Consolidated Leverage Ratio,
includes amounts of Acquired EBITDA for any Acquired Entity or Business for such
period and excludes Acquired EBITDA for any Sold Entity or Business for such
period, in accordance with the Agreement.

7  Any costs incurred in connection with acquisitions (including in connection
with closure and/or consolidation of facilities) shall not exceed an aggregate
amount with respect to any such acquisition equal to 5% of the aggregate
consideration for such acquisition.

 

C-4



--------------------------------------------------------------------------------

period with respect to a Subsidiary that is not wholly owned by the Parent8

              

- extraordinary gains and non-recurring gains

              

- non-cash gains

              

- gains on asset sales outside the ordinary course of business

              

= Consolidated EBITDA

              

 

8  Such addition subject to the conditions that (A) the amount added to
Consolidated Net Income pursuant to this provision for any period shall not
exceed 5% of the amount of Consolidated EBITDA computed in accordance with this
definition for such period, and (B) the Indebtedness and interest expense of
such Subsidiary are included in the calculation of Indebtedness and Consolidated
Cash Interest Expense to the same extent as would be required if such Subsidiary
were wholly owned by the Parent.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF ASSIGNMENT AND ASSUMPTION]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (the “Term
Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Term Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Term Loan Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:    2.   Assignee:                         [and is an
Affiliate/Approved Fund of [identify Lender]] 3.   Borrower:    TRINITY
ACQUISITION LIMITED, a company formed under the laws of England and Wales having
company number 03588435 4.   Parent:    WILLIS GROUP HOLDINGS PUBLIC LIMITED
COMPANY, a company incorporated under the laws of Ireland having company number
475616 4.   Administrative Agent:    BARCLAYS BANK PLC, as the administrative
agent under the Term Loan Agreement 5.   Term Loan Agreement:    Term Loan
Agreement dated as of November [    ], 2015 between the Borrower, the Parent,
the Lenders party thereto, the Administrative Agent, and the other parties
thereto.

 

D-1-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility/ Tranche

   Aggregate
Amount of
Commitments/
Loans for all
Lenders      Aggregate
Amount of
Commitments/
Loans held
by
Assigning
Lender      Amount of
Commitments/
Loans
Assigned      Percentage
Assigned of
Commitments/
Loans     CUSIP
Number

Tranche A Facility

   $                    $                    $                           %   

Tranche B Facility

   $                    $                    $                           %   

 

7. Trade Date:                     

 

8. Effective Date:                  , 201    

[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

D-1-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

D-1-3



--------------------------------------------------------------------------------

[Consented to and Accepted:

BARCLAYS BANK PLC,
as Administrative Agent

By:  

 

  Title:]9 [TRINITY ACQUISITION LIMITED By:  

 

  Title:]10

 

9  To be added only to the extent required under Section 10.06(b).

10  To be added to the extent required under Section 10.06(b).

 

D-1-4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it is not a “Defaulting Lender,” as such term is
defined in the Term Loan Agreement; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Term Loan Agreement or any other Loan Document, (ii) the
execution, legality, validity enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent, the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Parent, the Borrower, any of its Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Term Loan Agreement (subject to
receipt of such consents as may be required under the Term Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Term Loan Agreement as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vi) it has delivered
a true and complete Administrative Questionnaire and (vii) it is not a
“Defaulting Lender,” as such term is defined in the Term Loan Agreement; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. Status of Lender. The Assignee confirms, for the benefit of the
Administrative Agent and without liability to any Loan Party, that it is [not a
UK Qualifying Lender][a UK Qualifying Lender (other than a UK Treaty Lender)][a
UK Treaty Lender].

 

D-1-5



--------------------------------------------------------------------------------

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

[5. UK Tax Confirmation. The Assignee confirms that the person beneficially
entitled to interest payable to the Assignee in respect of an advance under the
Term Loan Agreement or under any other Loan Document is either (a) a company
resident in the United Kingdom for United Kingdom tax purposes, (b) a
partnership each member of which is (i) a company so resident in the United
Kingdom, or (ii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA, or (c) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the CTA) of that company.]11

[6. HMRC DT Treaty Passport scheme. The Assignee confirms (for the benefit of
the Administrative Agent and without liability to any Loan Party) that it is a
UK Treaty Lender that holds a passport under the HMRC DT Treaty Passport scheme
(reference number [            ]) and is tax resident in [            ], so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax and notifies the Borrower that the Borrower must, to the
extent that the Assignee becomes a Lender under a Commitment or Loan which is
made available to the Borrower pursuant to the Term Loan Agreement, make an
application to HMRC under form DTTP2 within 30 days of the Effective Date.]12

7. US Tax Confirmation. The Assignee confirms that it has delivered executed
originals of IRS Form W-9 or the applicable IRS Form W-8 (with any required
attachments), as required by Section 3.01(e)(iv) of the Term Loan Agreement.

 

11  Include only if the Assignee is a UK Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of UK Qualifying Lender.

12  To be included only if the Assignee holds a passport under the HMRC DT
Treaty Passport scheme and wishes that scheme to apply to the Term Loan
Agreement.

 

D-1-6



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF ADMINISTRATIVE QUESTIONNAIRE]

[See Attached]

 

D-2-1



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE

Please complete the attached administrative questionnaire and submit to the
following Administrative Agent contact at Barclays Bank PLC.

 

Loan Administrator:    Mathew Cybul (email: mathew.cybul@barclays.com)   
Borrower:    Trinity Acquisition Limited    Lender/Investor:    (as lender of
record):   

W8/W9 Tax Form:

 

  

Please provide an original, executed tax form prior to closing.

 

  

 

Operations/Administrative Contacts (for draw downs, repayments, rate setting,
etc.):    Name:    Name:    c/o:    c/o:    Address:    Address:    City, St,
Zip:    City, St, Zip:    Attn:    Attn:    Phone:    Phone:    Email:    Email:
  

 

   Wire Instructions:       Bank Name:       ABA #       BNF Name:       BNF
Address:       A/C:       FFC:       Ref:      

 

   Credit Contact:    Closing and Clear Par Contacts:    Name:    Name:   
Address:    Address:    Suite/Floor:    Suite/Floor:    City, State, Zip:   
City, State, Zip:    Attn:    Attn:    Phone:    Phone:    Fax:    Fax:   
E-mail    E-mail:   

 

   SyndTrak Contacts:    Name:    Legal Name:    Address:    Address:   
Suite/Floor:    Suite/Floor:    City, State, Zip:    City, State, Zip:    Attn:
   Attn:    Phone:    Phone:    Fax:    Fax:    E-mail:    E-mail:   

 

   Please forward Amendments, Waivers, Closing Documentation and Compliance to:
   Name:    Legal Name:    Address:    Address:    Suite/Floor:    Suite/Floor:
   City, State, Zip:    City, State, Zip:    Attn:    Attn:    Phone:    Phone:
   Fax:    Fax:    E-mail:    E-mail:             

 

1



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF GUARANTY AGREEMENT]

[See Attached]

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

GUARANTY AGREEMENT

dated as of

November 17, 2015

among

TRINITY ACQUISITION LIMITED,

WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY,

THE OTHER GUARANTORS

IDENTIFIED HEREIN

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1  

SECTION 1.01.

 

Term Loan Agreement

     1  

SECTION 1.02.

 

Other Defined Terms

     1  

ARTICLE II The Guaranty

     3  

SECTION 2.01.

 

Guaranty

     3  

SECTION 2.02.

 

Guarantee of Payment

     3  

SECTION 2.03.

 

No Limitations

     3  

SECTION 2.04.

 

Reinstatement

     4  

SECTION 2.05.

 

Agreement To Pay; Subrogation

     4  

SECTION 2.06.

 

Information

     5  

SECTION 2.07.

 

Payments Free and Clear

     5  

SECTION 2.08.

 

Keepwell

     5  

ARTICLE III Indemnity, Subrogation and Subordination

     5  

SECTION 3.01.

 

Indemnity and Subrogation

     5  

SECTION 3.02.

 

Contribution and Subrogation

     5  

SECTION 3.03.

 

Subordination

     6  

ARTICLE IV Miscellaneous

     6  

SECTION 4.01.

 

Notices

     6  

SECTION 4.02.

 

Waivers; Amendment

     6  

SECTION 4.03.

 

Administrative Agent’s Fees and Expenses; Indemnification

     7  

SECTION 4.04.

 

Successors and Assigns

     7  

SECTION 4.05.

 

Survival of Agreement

     7  

SECTION 4.06.

 

Counterparts; Effectiveness; Several Agreement

     8  

SECTION 4.07.

 

Severability

     8  

SECTION 4.08.

 

Right of Set-Off

     8  

SECTION 4.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     8  

SECTION 4.10.

 

WAIVER OF JURY TRIAL

     9  

SECTION 4.11.

 

Headings

     9  

SECTION 4.12.

 

Termination

     10  

SECTION 4.13.

 

Additional Guarantors

     10  

 

Exhibits    Exhibit A    Form of Supplement



--------------------------------------------------------------------------------

GUARANTY AGREEMENT (this “Guaranty Agreement”) dated as of November 17, 2015,
among TRINITY ACQUISITION LIMITED, a company formed under the laws of England
and Wales having company number 03588435 (the “Borrower”), WILLIS GROUP HOLDINGS
PUBLIC LIMITED COMPANY, a company incorporated under the laws of Ireland having
company number 475616 (the “Parent”), the other Guarantors (as defined below),
and BARCLAYS BANK PLC, as Administrative Agent (the “Administrative Agent”).

Reference is made to the Term Loan Agreement dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among the Borrower, the Parent, the Lenders party thereto and the
Administrative Agent. The Lenders have agreed to make loans to the Borrower
subject to the terms and conditions set forth in the Term Loan Agreement. The
obligations of the Lenders to make such loans are conditioned upon, among other
things, the execution and delivery of this Guaranty Agreement. The Parent and
the other Guarantors are affiliates of the Borrower, will derive substantial
benefits from the loans to the Borrower pursuant to the Term Loan Agreement and
are willing to execute and deliver this Guaranty Agreement in order to induce
the Lenders to make such loans. Accordingly, the parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Term Loan Agreement. (a) Capitalized terms used in this Guaranty
Agreement and not otherwise defined herein have the meanings specified in the
Term Loan Agreement.

(b) The rules of construction specified in Section 1.02 of the Term Loan
Agreement also apply to this Guaranty Agreement.

SECTION 1.02. Other Defined Terms. As used in this Guaranty Agreement, the
following terms have the meanings specified below:

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Guaranty Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, as it relates
to all or a portion of the Guarantee of such Guarantor, any Swap Obligation if,
and to the extent that, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).



--------------------------------------------------------------------------------

“Guaranty Agreement” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.

“Guaranteed Parties” means (a) the Lenders, (b) the Administrative Agent,
(c) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (d) the successors and assigns of each of the
foregoing.

“Guarantors” means the Parent, each of its Subsidiaries identified on Schedule
1.01(b) of the Term Loan Agreement and each Subsidiary that, at the Parent’s
election, becomes a party to this Guaranty Agreement as a Guarantor after the
Effective Date in accordance with Section 4.13.

“Non-Parent Guarantors” means each Guarantor that does not wholly-own (directly
or indirectly) the Borrower.

“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of the Borrower
to any of the Guaranteed Parties under the Term Loan Agreement and each of the
other Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(b) the due and punctual payment of all the obligations of each other Loan Party
under or pursuant to this Guaranty Agreement and each of the other Loan
Documents; provided that the Obligations of any Guarantor shall not include any
Excluded Swap Obligations.

“Parent” has the meaning assigned to such term in the preliminary statement of
this Guaranty Agreement.

“Parent Guarantors” means each Guarantor that wholly-owns (directly or
indirectly) the Borrower.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Term Loan Agreement” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

The Guaranty

SECTION 2.01. Guaranty. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations. Each of the Guarantors further agrees that the Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee notwithstanding
any extension or renewal of any Obligation. Each of the Guarantors waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Guaranteed Parties to any balance of any deposit account or credit on the books
of any Guaranteed Party in favor of the Borrower or any other Person.

SECTION 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.12, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of any Guaranteed Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Guaranty Agreement; (iii) the release of any security held by any Guaranteed
Party for any of the Obligations; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Obligations; (v) any incapacity or lack of
power, authority or legal personality of or dissolution or change in the members
or status of any other Loan Party; (vi) any insolvency or similar proceeding of
any other Loan Party; or (vii) any other act or omission that may or might in
any manner or to any extent vary the risk of any Guarantor or otherwise operate
as a discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations). Without limiting
the generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Obligations and would be owed by any other
Loan Party to any Guaranteed Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization, insolvency, liquidation, administration or
similar proceeding involving such other Loan Party. Each Guarantor expressly
authorizes the Guaranteed Parties to take and hold security for the payment and
performance of the Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in their sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives
(a) any right to require any Guaranteed Party, as a condition of payment or
performance by such Guarantor, to proceed against the Borrower, any other
guarantor (including any other Guarantor) of the Obligations or any other
Person, (b) any defense based on or arising out of any defense of the Borrower
or any other Loan Party or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower or any other Loan Party, other than the indefeasible

 

3



--------------------------------------------------------------------------------

payment in full in cash of all the Obligations and (c) any law or regulation of
any jurisdiction or any other event affecting any term of any Obligation. The
Guaranteed Parties may, at their election, foreclose on any security held by one
or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Parent, the
Borrower or any other Loan Party or exercise any other right or remedy available
to them against the Parent, the Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully and indefeasibly paid in
full in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Parent, the Borrower or any other Loan Party, as the case may be, or any
security.

(c) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Guaranteed Party, hereby confirms that it is the intention
of all such Persons that this Guaranty and the Guarantee of the Obligations by
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to this Guaranty and the Guarantee of the Obligations by
each Guarantor hereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Guaranteed Parties and the Guarantors hereby
irrevocably agree that the Guarantee of the Obligations by each Guarantor (other
than the Parent) under this Guaranty at any time shall be limited to the maximum
amount as will result in the Guarantee of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance after giving full effect to the
liability under this Guaranty and any contribution rights set forth in
Section 3.02 but before taking into account any liabilities under any other
Guarantee.

(d) To the extent that any Guarantor shall be required hereunder to pay any
portion of any Obligations exceeding the greater of (a) the amount of the value
actually received by such Guarantor and its Subsidiaries (other than the
Borrower) from the Facilities and (b) the amount such Guarantor would otherwise
have paid if such Guarantor had paid the aggregate amount of the Obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date.
For purposes of determining the net worth of any Guarantor in connection with
the foregoing, all Guarantees of such Guarantor other than the Guaranty will be
deemed to be enforceable and payable after the Guaranty.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by any Guaranteed Party upon the bankruptcy,
reorganization, insolvency, liquidation, administration or otherwise of the
Borrower, any other Loan Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Guaranteed Parties in cash the amount of such
unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.

 

4



--------------------------------------------------------------------------------

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Guaranteed Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

SECTION 2.07. Payments Free and Clear. All sums payable by each Guarantor
hereunder shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including, subject to Section 3.01 of the
Term Loan Agreement, any Taxes), and if any such deduction or withholding is
required, the sum payable by such Guarantor shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including withholdings or deductions applicable to additional sums payable
under this Section) the recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made, in accordance with
the terms and subject to the limitations and exceptions set forth in
Section 3.01 of the Term Loan Agreement.

SECTION 2.08. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.08 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.08, or otherwise under this Guaranty Agreement, as it relates to such
Guarantor, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 2.08 shall remain in full force and
effect until the Obligations under the Loan Documents are paid in full and the
Commitments are terminated. Each Qualified ECP Guarantor intends that this
Section 2.08 constitute, and this Section 2.08 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Borrower agrees that in the event a payment of an
Obligation shall be made by any Guarantor under this Guaranty Agreement, the
Borrower shall indemnify such Guarantor for the full amount of such payment and
such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment.

SECTION 3.02. Contribution and Subrogation. (a) Each Non-Parent Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Non-Parent Guarantor hereunder in respect of
any Obligation and such other Guarantor (the “Claiming Party”) shall not have
been fully indemnified by the Borrower as provided in Section 3.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment, multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Party on the date hereof and the denominator
shall be the aggregate net worth of all the Non-Parent Guarantors on the

 

5



--------------------------------------------------------------------------------

date hereof (or, in the case of any Non-Parent Guarantor becoming a party hereto
pursuant to Section 4.13, the date of the supplement hereto executed and
delivered by such Non-Parent Guarantor). Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party under Section 3.01 to the extent of such
payment.

(b) Notwithstanding anything to the contrary contained herein, the parties
hereto acknowledge and agree that each Non-Parent Guarantor shall have a right
of reimbursement and indemnity from each Parent Guarantor (to the extent such
Non-Parent Guarantor is a wholly-owned Subsidiary of such Parent Guarantor) for
any amount paid by such Non-Parent Guarantor in lieu of a right of contribution
between such Non-Parent Guarantor and such Parent Guarantor.

SECTION 3.03. Subordination. (a) Notwithstanding any provision of this Guaranty
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 3.01 and
3.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any other Subsidiary shall be
fully subordinated to the indefeasible payment in full in cash of the
Obligations.

ARTICLE IV

Miscellaneous

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Term Loan Agreement. All communications and notices
hereunder to any Guarantor shall be given to it in care of the Borrower as
provided in Section 10.02 of the Term Loan Agreement.

SECTION 4.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Guaranteed Party in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Guaranteed Parties hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Guaranty Agreement or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 4.02, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Guaranteed Party may have had notice or knowledge of such Default
at the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Guaranty Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Term Loan
Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Term Loan Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.04(b)
of the Term Loan Agreement) against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses incurred by or
asserted against any Indemnitee (including the fees, charges and disbursements
of one counsel to the Indemnitees, taken as a whole and, solely in the case of a
conflict of interest, one additional counsel to each group of similarly affected
Indemnitees, taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant material jurisdiction or one special counsel in any
relevant area of expertise to each group of similarly affected Indemnitees,
taken as a whole) and settlement costs) arising out of, in connection with, or
as a result of, the execution, delivery or performance of this Guaranty
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from a dispute solely amongst the
Indemnitees (other than claims against an Indemnitee in its capacity as
Administrative Agent) not arising out of any act or omission of the Parent, the
Borrower, or any Subsidiary.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereunder. The provisions of this Section 4.03 shall
remain operative and in full force and effect regardless of the termination of
this Guaranty Agreement or any other Loan Document, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Guaranty
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Guaranteed Party. All amounts due under this Section 4.03 shall be
payable on written demand therefor.

SECTION 4.04. Successors and Assigns. Whenever in this Guaranty Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Guaranty Agreement shall bind and inure to the benefit of
their respective successors and assigns.

SECTION 4.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Guaranty Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit

 

7



--------------------------------------------------------------------------------

is extended under the Term Loan Agreement, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under any Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated.

SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This Guaranty
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Guaranty Agreement by telecopy
or other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Guaranty Agreement. This Guaranty Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Guaranty Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto and thereafter shall be binding upon each party hereto,
the Administrative Agent and their respective permitted successors and assigns,
and shall inure to the benefit of such parties, the Administrative Agent and the
other Guaranteed Parties and their respective successors and assigns, except
that no party hereto shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Guaranty
Agreement or the Term Loan Agreement. This Guaranty Agreement shall be construed
as a separate agreement with respect to each Loan Party and may be amended,
modified, supplemented, waived or released with respect to any Loan Party
without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.

SECTION 4.07. Severability. If any provision of this Guaranty Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty Agreement and the other Loan Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 4.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Person or Affiliate to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor then due and
owing under this Guaranty Agreement to such Person, irrespective of whether or
not such Person shall have made any demand under this Guaranty Agreement. The
rights of each Lender under this Section 4.08 are in addition to other rights
and remedies (including other rights of set-off) which such Person may have.

SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Guaranty Agreement shall be governed by, and construed in accordance
with, the law of the State of New York without regard to principles of conflicts
of law that would result in the application of any law other than the law of the
State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and

 

8



--------------------------------------------------------------------------------

any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Guaranty Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 4.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) The Parent hereby irrevocably appoints J. Ammon Smartt (c/o Willis North
America Inc., One World Financial Center, 200 Liberty Street, 7th floor, New
York, New York 10281), and the Borrower hereby irrevocably appoints CT
Corporation System, 111 Eighth Avenue, New York, New York 10011), in each case,
as its authorized agent in the Borough of Manhattan of the City of New York upon
which process may be served in any suit or proceeding relating to the Term Loan
Agreement, this Guaranty Agreement or any other Loan Document, and agrees that
service of process upon such agent, and written notice of said service to the
Parent or the Borrower, as applicable, by the person serving the same in the
manner provided for notices in Section 4.01, shall be deemed in every respect
effective service of process upon such party in any such suit or proceeding. The
Parent and the Borrower further agree to take any and all action as may be
necessary to maintain such designation and appointment of such agents in full
force and effect from the date hereof until the Commitments have expired or been
terminated and all Obligations shall have been indefeasibly paid in full. Each
other Guarantor irrevocably consents to service of process delivered by hand or
overnight courier service, mailed by certified or registered mail, to Willis
North America Inc., 26 Century Blvd., Nashville, TN 37214 (Attention: J. Ammon
Smartt), and the Administrative Agent irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Guaranty
Agreement or any other Loan Document will affect the right of any party to this
Guaranty Agreement to serve process in any other manner permitted by law.

SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
4.10.

SECTION 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Guaranty
Agreement and shall not affect the construction or interpretation of this
Guaranty Agreement or any other Loan Document.

 

9



--------------------------------------------------------------------------------

SECTION 4.12. Termination. (a) Subject to Section 2.04, this Guaranty Agreement
and the Guarantees made herein shall terminate when all the outstanding
Obligations have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Term Loan Agreement.

(b) A Non-Parent Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Term Loan
Agreement as a result of which such Non-Parent Guarantor ceases to be a
Subsidiary of the Parent; provided that the Required Lenders shall have
consented to such transaction (to the extent required by the Term Loan
Agreement) and the terms of such consent did not provide otherwise.

SECTION 4.13. Additional Guarantors. If the Parent at its option at any time
elects that additional Subsidiaries become Guarantors hereunder after the date
hereof, then such Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein upon (a) execution
and delivery by the Administrative Agent and such Subsidiary of an instrument in
the form of Exhibit A hereto and (b) delivery to the Administrative Agent of
such Organization Documents, resolutions and favorable opinions of counsel or
may be requested by the Administrative Agent in its reasonable discretion, all
in form, content and scope reasonably satisfactory to the Administrative Agent.
The execution and delivery of any such instrument shall not require the consent
of any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Guaranty Agreement.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty
Agreement as of the day and year first above written.

BORROWER:

 

TRINITY ACQUISITION LIMITED By:  

/s/ Stephen Wood

  Name:   Stephen Wood   Title:   Director

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

PARENT GUARANTOR:      

SIGNED AND DELIVERED for and on

behalf of and as the deed of

      WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, as Parent,       by its
lawfully appointed attorney in the presence of:    

/s/ John T. Greene

    Name:   John T. Greene     Title:   Chief Financial Officer

/s/ Alistair C. Peel

      (Witness’ Signature)      

51 Lime Street

     

London E23M 7DQ

      (Witness’ Address)      

Company Secretary

      (Witness’ Occupation)      

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

NON-PARENT GUARANTORS: TA I LIMITED By:  

/s/ Stephen Wood

  Name:   Stephen Wood   Title:   Director WILLIS GROUP LIMITED By:  

/s/ John T. Greene

  Name:   John T. Greene   Title:   Director WILLIS INVESTMENT UK HOLDINGS
LIMITED By:  

/s/ Stephen Wood

  Name:   Stephen Wood   Title:   Director

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

WILLIS NORTH AMERICA INC. By:  

/s/ Andrew M. Wasserman

  Name:   Andrew M. Wasserman   Title:   Secretary

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

WILLIS NETHERLANDS HOLDINGS B.V. By:  

/s/ Carlo de Moel

  Name:   Carlo de Moel   Title:   Managing Director A

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

GIVEN under the common seal of WILLIS TOWERS WATSON SUB HOLDINGS LIMITED, AND
DELIVERED AS A DEED By:  

/s/ James Campbell

  Name:   James Campbell   Title:   Sole Director

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

WTW BERMUDA HOLDINGS LTD., DELIVERED AS A DEED By:  

/s/ Stephen Wood

  Name:   Stephen Wood   Title:   Director

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Samuel Coward

  Name:   Samuel Coward   Title:   Vice President Executed in London, United
Kingdom

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

Exhibit A to the

Guaranty Agreement

SUPPLEMENT NO.     dated as of             , 20    , to the Guaranty Agreement
dated as of November [●], 2015 among TRINITY ACQUISITION LIMITED, a company
formed under the laws of England and Wales having company number 03588435 (the
“Borrower”), WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company
incorporated under the laws of Ireland having company number 475616 (the
“Parent”), each Subsidiary constituting a “Guarantor” thereunder as of date
hereof (each of the Parent and each such Subsidiary, individually, a “Guarantor”
and collectively, the “Guarantors”) and BARCLAYS BANK PLC, as Administrative
Agent.

A. Reference is made to the Term Loan Agreement dated as of November [●], 2015
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among the Borrower, the Parent, the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Term Loan Agreement and the Guaranty
Agreement referred to therein.

C. The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Loans. Section 4.13 of the Guaranty Agreement provides that
additional Subsidiaries of the Parent may become Guarantors under the Guaranty
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Guarantor”) is executing this
Supplement to become a Guarantor under the Guaranty Agreement as consideration
for Loans previously made.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 4.13 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guaranty Agreement shall be deemed to
include the New Guarantor. The Guaranty Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Guaranteed Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received (a) a counterpart of this Supplement that bears the
signature of the New Guarantor and the Administrative Agent has executed a
counterpart hereof and (b) such other documents and opinions as the
Administrative Agent may have requested in accordance with Section 4.13 of the
Guaranty Agreement. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic imaging means shall be as effective
as delivery of a manually signed counterpart of this Supplement.

 

A-1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 10.02 of the Term Loan Agreement.

SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

[Remainder of page intentionally left blank]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

[NAME OF NEW GUARANTOR] By  

 

  Name:   Title:

BARCLAYS BANK PLC,

as Administrative Agent

By  

 

  Name:   Title: Executed in [New York][London, United Kingdom]

 

[Signature Page to Guaranty Supplement]



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF PREPAYMENT NOTICE]

PREPAYMENT NOTICE

Date:             ,         

 

To: Barclays Bank PLC,

as Administrative Agent

745 Seventh Avenue

New York, NY 10019

Attention: Mathew Cybul

Facsimile: 212-526-5115

Telephone: 212-526-5851

Email: mathew.cybul@barclays.com

 

cc: Barclays Bank PLC

1301 Sixth Avenue

New York, NY 10019

Attention: Andre Nelson

Facsimile: 917-522-0569

Telephone: 212-320-6209

Email: xraUSLoanOps5@BarclaysCapital.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of November [ ],
2015 (as the same may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), among Trinity Acquisition Limited, a company formed under the
laws of England and Wales having company number 03588435 (the “Borrower”),
Willis Group Holdings Public Limited Company, a company incorporated under the
laws of Ireland having company number 475616 (the “Parent”), each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), Barclays Bank PLC, as Administrative Agent, and the other parties
thereto.

This Prepayment Notice is delivered to you pursuant to Section 2.05 of the
Agreement. The Borrower hereby gives notice of a prepayment of Loans as follows:

 

  1. Select Facility:

 

  ¨ Tranche A                                ¨      Tranche B

 

  3. Select Type(s) of Loans:

 

  ¨ Base Rate Loans in the aggregate principal amount of $        .

 

  ¨ Eurocurrency Rate Loans with an Interest Period ending             , 201    
in the aggregate principal amount of [$] [€]        .

 

  4. On             , 201     (a Business Day).

 

1



--------------------------------------------------------------------------------

This Prepayment Notice and prepayment contemplated hereby comply with
Section 2.05 of the Agreement.

 

TRINITY ACQUISITION LIMITED By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF GRAS SAVOYE ACQUISITION CERTIFICATE]

GRAS SAVOYE ACQUISITION CERTIFICATE

[            ], 201[    ]

Reference is made to that certain Term Loan Agreement, dated as of November 20,
2015 (the “Term Loan Agreement”), among, inter alios, Trinity Acquisition
Limited, a company formed under the laws of England and Wales having company
number 03588435 (the “Borrower”), Willis Group Holdings Public Limited Company,
a company organized and existing under the laws of the Republic of Ireland and
having company number 475616 (the “Parent”), each Lender party thereto and
Barclays Bank PLC, as the Administrative Agent. Capitalized terms used herein
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Term Loan Agreement.

The undersigned, in his or her capacity as a duly authorized officer of the
Parent, and not individually, hereby certifies that:

1. The operations of the Sudan branch of Gras Savoye Egypt SAE SA (the “Sudan
Branch”) have been completely shut down or divested from the operations of Gras
Savoye and its Subsidiaries prior to the consummation of the Gras Savoye
Acquisition such that upon and after such consummation, no legal or beneficial
ownership of the Sudan Branch will be held directly or indirectly by the Parent
or any of its Subsidiaries.

2. None of the Parent or any of its Subsidiaries will, directly or indirectly,
use the proceeds of the Loans or otherwise make available such proceeds for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country.

3. To the extent applicable, each Loan Party is in compliance, in all material
respects, with the USA PATRIOT Act.

4. No part of the proceeds of any Loan, will be used, directly or, to the
knowledge of the Parent or the Borrower, indirectly either for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or for payments which would, if any relevant
act or omission took place in the United Kingdom, constitute an offense under
the UK Bribery Act.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Gras Savoye Acquisition
Certificate as of the date first written above.

 

WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY By:  

 

Name:   Title:  

[SIGNATURE PAGE TO GRAS SAVOYE ACQUISITION CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF NEW YORK OPINION OF WEIL, GOTSHAL & MANGES LLP]

[See Attached]



--------------------------------------------------------------------------------

200 Crescent Court, Suite 300

Dallas, Texas 75201

+1 214 746 7700 tel

+1 214 746 7777 fax

November 20, 2015

To the Lenders party to the

Term Loan Agreement referred to below and

Barclays Bank PLC, as Administrative Agent

Ladies and Gentlemen:

We have acted as special New York and Delaware corporate counsel to Trinity
Acquisition Limited, a company organized and existing under the laws of England
and Wales and having company number 3588435 (the “Company”), Willis North
America Inc., a Delaware corporation (the “US Guarantor”), Willis Group Holdings
Public Limited Company, a company organized and existing under the laws of the
Republic of Ireland and having company number 475616 (the “Parent”) and the
Guarantors listed on Schedule A hereto (together with the Parent, the “Non-US
Guarantors”), in connection with the preparation, authorization, execution and
delivery of, and the consummation of, the transactions contemplated by, that
certain Term Loan Agreement, dated as of the date hereof (the “Term Loan
Agreement”), among, inter alios, the Company, the Parent, each lender party
thereto and Barclays Bank PLC, as the Administrative Agent. Capitalized terms
defined in the Term Loan Agreement, and used (but not otherwise defined) herein
are used herein as so defined. For the purposes of this opinion, “Opinion
Parties” means the Company, the US Guarantor and the Non-US Guarantors.

In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of (a) (i) the Term Loan Agreement, (ii) the
Guaranty Agreement, dated as of the date hereof (the “Guaranty Agreement”) among
the Opinion Parties and the Administrative Agent, (iii) each Note, dated as of
the date hereof (the documents specified in this clause (a) are collectively
referred to as the “Loan Documents”) and (b) such corporate records, agreements,
documents and other instruments, and such certificates or comparable documents
of public officials and of officers and representatives of the Opinion Parties,
and have made such inquiries of such officers and representatives, as we have
deemed relevant and necessary as a basis for the opinions hereinafter set forth.

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of all natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents. As to all questions of
fact material to these opinions that have not been independently established, we
have relied upon certificates or comparable documents of officers and
representatives of the Opinion Parties and upon the representations and
warranties of the Opinion Parties contained in the Loan Documents. We have also
assumed (i) the valid existence of the Company and the Non-US Guarantors,
(ii) that the Company and each Non-US Guarantor have the requisite corporate
power and authority to enter into and perform the Loan Documents to which it is
a party and (iii) the due authorization, execution and delivery of the Loan
Documents by each party thereto other than the US Guarantor. As used herein, “to
our knowledge” and “of which we are aware” mean the conscious awareness of facts
or other information by any lawyer in our firm actively involved in the
transactions contemplated by the Term Loan Agreement. We have assumed the
validity and enforceability of the Opinion Parties’ obligations under the Loan
Documents under the laws of England and Wales, the Republic of Ireland, the
Netherlands and Bermuda, as applicable.



--------------------------------------------------------------------------------

Page 2    LOGO [g84080ex10_1pg171.jpg]

 

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

1. The US Guarantor is a corporation validly existing and in good standing under
the laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.

2. The US Guarantor has all requisite corporate power and authority to execute
and deliver the Guaranty Agreement and to perform its obligations thereunder.
The execution, delivery and performance by the US Guarantor of the Guaranty
Agreement have been duly authorized by all necessary corporate action on the
part of the US Guarantor and the US Guarantor has duly and validly executed and
delivered the Guaranty Agreement.

3. Each Loan Document constitutes the legal, valid and binding obligation of
each Opinion Party that is a party thereto, enforceable against such Opinion
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution thereunder may be limited by federal
or state securities laws or public policy relating thereto and no opinion is
expressed with respect to Section 10.08 of the Term Loan Agreement with respect
to rights of set-off.

4. The execution and delivery by the US Guarantor of the Guaranty Agreement and
the performance by the US Guarantor of its obligations thereunder will not
conflict with, constitute a default under or violate any of the terms,
conditions or provisions of the certificate of incorporation or the by-laws of
the US Guarantor.

5. The execution and delivery by each Opinion Party of the Loan Documents to
which it is a party and the performance by each Opinion Party of its obligations
thereunder will not conflict with, constitute a default under or violate (i) in
the case of the US Guarantor, any Delaware corporate law, and (ii) in the case
of each of the Opinion Parties, any New York or federal law (other than
(a) federal and state securities or blue sky laws or (b) federal, state or local
laws and regulations applicable to the regulation of the insurance industry
(collectively, the “Insurance Laws”), in each case, as to which we express no
opinion).

6. No consent, approval, waiver, license or authorization or other action by or
filing with any New York, Delaware corporate or federal governmental authority
is required in connection with the execution and delivery by the Opinion Parties
of the Loan Documents to which they are a party, the consummation by the Opinion
Parties of the transactions contemplated thereby or the performance by the
Opinion Parties of their respective obligations thereunder, except for
compliance with the applicable requirements of any Insurance Laws or federal and
state securities or blue sky laws, in each case, as to which we express no
opinion. The execution and delivery by the Opinion Parties of the Loan Documents
to which they are a party, the consummation by the Opinion Parties of the
transactions contemplated thereby or the performance by the Opinion Parties of
their respective obligations thereunder will not result in the creation or
imposition of any Lien on any asset of any Opinion Party pursuant to the terms
of any material indenture, material debt agreement or other material instrument,
in each case, listed on Schedule B hereto.

7. None of the Opinion Parties is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

Page 3    LOGO [g84080ex10_1pg171.jpg]

 

The opinions expressed herein are limited to the laws of the State of New York,
the corporate laws of the State of Delaware, and the federal laws of the United
States of America, and we express no opinion as to the effect on the matters
covered by this letter of the laws of any other jurisdiction.

The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein. Those opinions may not be used or relied
upon by any other person, nor may this letter or any copies hereof be furnished
to a third party, filed with a governmental agency, quoted, cited or otherwise
referred to without our prior written consent; provided, however, that this
letter may be relied upon by (a) any assignee who becomes a Lender and (b) any
successor Administrative Agent, in each case, in compliance with the provisions
of the Term Loan Agreement.

Very truly yours,



--------------------------------------------------------------------------------

Schedule A

Non-US Guarantors

 

1. Willis Netherlands Holdings B.V., a company organized and existing under the
laws of The Netherlands.

 

2. Willis Investment UK Holdings Limited, a company organized and existing under
the laws of England and Wales.

 

3. TA I Limited, a company organized and existing under the laws of England and
Wales

 

4. Willis Group Limited, a company organized and existing under the laws of
England and Wales

 

5. Willis Towers Watson Sub Holdings Limited, a company organized and existing
under the laws of the Republic of Ireland

 

6. WTW Bermuda Holdings Ltd., a company organized and existing under the laws of
Bermuda



--------------------------------------------------------------------------------

Schedule B

Material Indebtedness

 

1. WSI Credit Agreement (as defined in the Term Loan Agreement)

 

2. Existing Credit Agreement (as defined in the Term Loan Agreement)

 

3. 4.125% senior notes due 2016

 

4. 6.200% senior notes due 2017

 

5. 7.000% senior notes due 2019

 

6. 5.750% senior notes due 2021

 

7. 4.625% senior notes due 2023

 

8. 6.125% senior notes due 2043



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF OPINION OF MATHESON]

[See Attached]



--------------------------------------------------------------------------------

Barclays Bank PLC, as Administrative Agent (the “Agent”)

and each of the Lenders to the Credit Agreement

described below as of the date hereof

20 November 2015

ALCA/661076/26

Dear Sirs

Willis Group Holdings Public Limited Company, a company incorporated under the
laws of Ireland having company number 475616 (the “Parent”) and Willis Towers
Watson Sub Holdings Limited, a company incorporated under the laws of Ireland
having company number 567171 (the “IrishSub” and together with the Parent, the
“Companies” and each a “Company”)

We have acted as Irish solicitors to the Companies in connection with (i) a
credit agreement (the “Credit Agreement”) dated 20 November 2015 entered into
between, amongst others, Trinity Acquisition Limited, (the “Borrower”), the
Parent, certain persons party thereto as lenders (collectively, the “Lenders”
and individually, a “Lender”), and Barclays Bank PLC, as Administrative Agent
(the “Agent”) and (ii) a guaranty agreement (the “Guaranty Agreement”) dated
20 November 2015 entered into between, amongst others, the Companies, the other
Guarantors (as defined therein) and the Agent.

The Credit Agreement and the Guaranty Agreement are together known as the
“Agreements” and each an “Agreement”.

In this opinion, we refer to the Companies as the “Irish Obligors” and each an
“Irish Obligor”. Unless otherwise stated or the context otherwise requires,
terms defined in the Agreements have the same meanings in this opinion.

 

1 BASIS OF OPINION

 

1.1 For the purposes of giving this opinion we have examined:

 

  1.1.1 scanned copies sent to us by email in pdf or other electronic format of
the Agreements;

 

  1.1.2 a scanned copy sent to us by email in pdf or other electronic format,
certified by the secretary of each Irish Obligor as being a true, complete and
up-to-date copy, of the certificate of incorporation and constitutional
documents of such Irish Obligor;

 

  1.1.3 a scanned copy sent to us by email in pdf or other electronic format, of
(i) an extract of the written resolution of the directors of the Parent
certified by the assistant secretary of the Parent as being a true and complete
copy and (ii) the written resolution of the sole director of the IrishSub
certified by the secretary of the IrishSub, in each case approving the
Agreements to which it is a party and authorising a person or persons to execute
the same on behalf of such Irish Obligor;

 

  1.1.4 a scanned copy sent to us by email in pdf or other electronic format,
certified by the secretary of the Parent as being a true and complete copy, of a
power of attorney duly executed by the Parent authorising any one of the persons
specified therein to execute the Agreements on behalf of the Parent;

 

  1.1.5 searches (the “Searches”) made on 20 November 2015 at the Companies
Registration Office in the Register of Winding Up Petitions at the Central
Office of the High Court and at the Judgements Office in the Central Office of
the High Court against the Irish Obligors.

 

1



--------------------------------------------------------------------------------

1.2 We have made no searches or enquiries concerning, and we have not examined
any contracts, instruments or documents entered into by or affecting the Irish
Obligors or any other person, or any corporate records of the aforesaid, save
for those searches, enquiries, contracts, instruments, documents or corporate
records specified as being made or examined in this opinion.

 

1.3 We express no opinion and make no representation or warranty as to any
matter of fact. Furthermore, we have not been responsible for the investigation
or verification of the facts or the reasonableness of any assumption or
statements of opinion contained or represented by any Irish Obligor in the
Agreements nor have we attempted to determine whether any material facts have
been omitted therefrom.

 

1.4 We have not investigated the laws of any country other than Ireland and this
opinion is given only with respect to the laws of Ireland in effect at the date
of this opinion. We have assumed, without enquiry, that there is nothing in the
laws of any other jurisdiction which would or might affect the opinions as
stated herein.

 

1.5 This opinion is to be construed in accordance with and governed by the laws
of Ireland.

 

1.6 This opinion is delivered in connection with the Agreements and is strictly
limited to the matters stated herein and does not extend to, and is not to be
read as extending by implication to, any other matter. It is only for the use of
the Agent on its own behalf and for and on behalf of the Lenders and their legal
advisors and it may not be relied upon by any other person, firm or corporation
whatsoever, or used for any other purpose, or quoted or referred to in any
public document, or filed with any government agency or other person, nor may
its existence or contents be disclosed to any other person, firm or corporation
without, in any such case, our written consent.

 

1.7 This opinion speaks only as of its date. We assume no obligation to update
the opinions set forth in this letter at any time in the future or to advise you
of any change in law, change in interpretation of law or change in the practices
of the Irish Revenue Commissioners which may occur after the date of this
opinion.

 

1.8 In basing the opinions and other matters set forth in this letter on our
knowledge, the words “our knowledge” or “known to us”, or other words to that
effect, signify that, in the course of our representation of the Irish Obligors
in matters with respect to which we have been engaged by the Irish Obligors as
solicitors, no information has come to our attention that would give us actual
knowledge that any such opinions or other matters are not accurate and complete.
We have not undertaken to communicate the details of the proposed transactions
to all members or employees of this firm. The words “our knowledge” or “known to
us” or other words to that effect used herein, are intended to be limited to the
current, actual knowledge of those lawyers in our firm who are familiar with the
substance of this opinion and with the proposed transactions contemplated by the
documents referred to in paragraph 1.1 above.

 

2 ASSUMPTIONS

For the purposes of giving this opinion we have assumed:

 

2.1 the genuineness of all signatures and seals;

 

2.2 the authenticity and completeness of all documents submitted to us as
originals;

 

2.3 the completeness and conformity to originals of all documents supplied to us
as certified, conformed or photostatic copies or received by us by facsimile or
pdf transmission and the authenticity of the originals of such documents;

 

2.4 that, where incomplete documents have been submitted to us or signature
pages only have been supplied to us for the purposes of issuing this Opinion,
the original of any such document corresponds in all respects with the last
draft of the complete document submitted to us;



--------------------------------------------------------------------------------

2.5 that the Agreements have been delivered by the parties thereto and are not
subject to any escrow arrangements and the terms thereof will be observed and
performed by the parties thereto;

 

2.6 that the copy of the constitutional documents of each Irish Obligor produced
to us is correct and up to date and that the business carried out by the Parent
is within the principal objects clause of its constitutional document;

 

2.7 that the parties to the Agreements other than the Irish Obligors are not
incorporated in Ireland, that the parties are not “consumers” for the purposes
of Irish law or the Irish Consumer Protection Code and that the Agreements and
all deeds, instruments, assignments, agreements and other documents in relation
to the matters contemplated by the Agreements and/or this opinion (“Ancillary
Documents”) are:

 

  2.7.1 within the capacity and powers of, have been validly authorised,
executed and delivered by and are valid, legal, binding and enforceable
obligations of the parties thereto; and

 

  2.7.2 are not subject to avoidance by any person,

under all applicable laws and in all applicable jurisdictions other than (in the
case of the Irish Obligors) the laws of Ireland and the jurisdiction of Ireland;

 

2.8 all relevant authorisations, approvals, consents and licences required in
any jurisdiction and all formalities and requirements of the laws of any
relevant jurisdiction and of any regulatory authority therein applicable to the
execution, performance, delivery, enforceability and admissibility in evidence
of the Agreements (i) have been made, done or obtained, as the case may be
(other than in Ireland) and (ii) have been and will be duly complied with (and
in each case (where applicable) (a) they are in full force and effect and
(b) were made, done, obtained or complied with within any applicable time
period);

 

2.9 that each Agreement which is governed by the laws of the State of New York
is in the proper form under such law and that each Agreement, constitutes legal,
valid and binding obligations of the parties thereto enforceable in accordance
with its respective terms under the laws of the State of New York;

 

2.10 that the choice of the law of the State of New York governing law of the
Agreements was freely made by the parties thereto for bona fide reasons and not
to evade the requirement of the law of any other jurisdiction;

 

2.11 that, upon the opening of any insolvency proceedings pursuant to Council
Regulation (EC) No. 1346/2000 (the “EU Insolvency Regulation”), each Irish
Obligor will have its “centre of main interests” (as that term is used in
Article 3(1) of the EU Insolvency Regulation) in Ireland being the jurisdiction
in which such Irish Obligor has its registered office and will not have an
“establishment” (being any place of operations where a company carried out a
non-transitory economic activity with human means and goods) as defined in
Article 2(h) of the EU Insolvency Regulation) outside Ireland. In this regard we
refer you to our qualification at paragraph 4.28;

 

2.12 that insofar as the Agreements or any of the Ancillary Documents fall to be
performed in any jurisdiction other than Ireland its performance will not be
illegal or ineffective by virtue of the laws of that jurisdiction;

 

2.13 that the written resolution referred to at paragraph 1.1.3 was duly
executed by all the directors of the Company and that the resolutions referred
to therein were duly adopted, have not been amended or rescinded and are and
will remain in full force and effect;

 

2.14 that the Irish Obligors, the other Guarantors and the Borrower together
comprise a “group” for the purposes of Section 243 of the Companies Act 2014 and
that any person that subsequently becomes a Borrower or a Guarantor under the
Agreements will also be a member of such group;

 

2.15

the information disclosed by the Searches was accurate as of the date the
Searches were made and has not been altered and that the Searches did not fail
to disclose any information which had



--------------------------------------------------------------------------------

  been delivered for registration but did not appear from the information
available at the time they were made or which ought to have been delivered for
registration at that time but had not been so delivered and that no additional
matters would have been disclosed by searches being carried out since that time;

 

2.16 that each Irish Obligor will derive a commercial benefit from entering into
the Agreements to which it is a party and that the Agreements to which it is a
party have been entered into, and each of the transactions referred to herein
and therein is and will be carried out by each of the parties thereto in good
faith, for the purpose of carrying on their respective businesses, for the
benefit of each of them respectively and on arms’ length commercial terms;

 

2.17 the absence of fraud and the presence of good faith on the part of all
parties to the Agreements and their respective officers, employees, agents and
advisers;

 

2.18 that (a) each Irish Obligor was fully solvent at the time of and
immediately after the execution and delivery of the Agreements to which it is a
party; (b) each Irish Obligor would not as a consequence of doing any act or
thing which the Agreements to which it is a party contemplates, permits or
requires such Irish Obligor to do, be insolvent; (c) no resolution or petition
for the appointment of a liquidator or examiner has been passed or presented in
relation to any Irish Obligor; and (d) no receiver has been appointed in
relation to any of the assets or undertaking of any Irish Obligor;

 

2.19 the truth of all representations and information given to us in reply to
any queries we have made which we have considered necessary for the purpose of
giving this opinion;

 

2.20 that there are no agreements or arrangements in existence which in any way
amend or vary the terms of the Agreements or in any way bear upon or are
inconsistent with the contents of this opinion;

 

2.21 that the representations and warranties by all parties (including the Irish
Obligors) to the Agreements contained therein are at all times true and correct
in all respects (excluding the representations and warranties as to matters of
Irish law on which we have specifically and expressly given our opinion);

 

2.22 that the Guaranty Agreement is not a contract of insurance under the laws
of the State of New York;

 

2.23 that payments made by any Guarantor to any Lender pursuant to the Guaranty
Agreement, which are not capital in nature, would form part of such Lender’s
ordinary business revenues from which such Lender would deduct its revenue
expenses to arrive at its profits (if any);

 

2.24 the Agent is a resident of a country with which Ireland has a tax treaty
and does not carry on a business in Ireland through a permanent establishment
with which the Agreements are effectively connected and the Agent fulfils any
conditions of the tax treaty which must be fulfilled for residents of that
country to benefit from the article in that treaty dealing with business profits
and any amounts paid to the Agent pursuant to the Agreements would be treated as
part of its business profits; and

 

2.25 that neither Irish Obligor has by virtue of the Agreements to which it is a
party given financial assistance (whether directly or indirectly) for the
purpose of an acquisition (whether by way of subscription, purchase, exchange or
otherwise) made or to be made of shares in itself or any company which is its
holding company (if any).

 

3 OPINION

Based upon and subject to the foregoing and subject to the qualifications set
out in this letter and to any matter not disclosed to us we are of the opinion
that so far as the laws of Ireland are concerned:

 

3.1

the Parent is a public company duly incorporated with limited liability under
the laws of Ireland. The IrishSub is a private company duly incorporated with
limited liability under the laws of Ireland.



--------------------------------------------------------------------------------

  Each Irish Obligor is incorporated for an indefinite period as a separate
legal entity and is subject to suit in its own name. Based upon the Searches, no
steps have been taken to appoint a receiver or examiner to or to wind up any
Irish Obligor;

 

3.2 each Irish Obligor has full power to enter into the Agreements to which it
is a party and to exercise its rights and perform its obligations thereunder and
all corporate action required to authorise the execution and delivery of the
Agreements to which it is a party and its performance of its obligations
thereunder has been duly taken;

 

3.3 the execution and delivery by each Irish Obligor of the Agreements to which
it is a party and its exercise of its rights and performance of its obligations
thereunder will not violate (i) any existing law or regulation of Ireland
applicable to companies generally or (ii) any provision of its constitutional
documents;

 

3.4 payments by any Irish Obligor to the Lender pursuant to the Guaranty
Agreement may be made without deduction for (or on account of) Irish tax,
provided the Lender is and will continue to be a person who, by virtue of the
law of a relevant territory, is resident in the relevant territory for the
purposes of tax and that relevant territory imposes a tax that generally applies
to interest receivable in that territory by companies from sources outside that
territory and such interest is not paid to that Lender in connection with a
trade or business which is carried on in Ireland by that Lender through a branch
or agency and, for this purpose, a ‘relevant territory’ means a Member State of
the European Communities (other than Ireland) or a territory with which Ireland
has entered into a double taxation treaty having an article dealing with
interest which has the force of law or a territory with which Ireland has signed
such a double taxation treaty which has yet to come into force;

 

3.5 the indebtedness of each Irish Obligor under the Agreements to which it is a
party will rank at least pari passu in point of priority with the claims of its
other unsecured creditors, subject to any statutory priorities or contractual
subordination of its other creditors and subject to limitations imposed by
bankruptcy, reorganisation, insolvency or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights;

 

3.6 it is not necessary under the laws of Ireland in order to ensure the
legality, validity, enforceability or admissibility in evidence of the
Agreements in Ireland that any approval, consent, licence, authorisation or
exemption be obtained from any court or governmental or regulatory authority in
Ireland or that the Agreements or any particulars of it be filed, registered,
recorded, enrolled or notarised with, in or by any such court or authority;

 

3.7 no stamp duty or similar tax is payable on the execution of the Agreements;

 

3.8 the choice of the law of the State of New York to govern the Agreements will
be upheld as a valid choice of law in any action in the Irish courts;

 

3.9 the submission to the jurisdiction to the courts of the State of New York by
each Irish Obligor contained in the Agreements to which it is a party is valid
and binding on such Irish Obligor;

 

3.10 the waivers of immunity from suit, execution, attachment or other legal
process contained in the Agreements are proper and effective waivers under the
laws of Ireland and accordingly neither Irish Obligor is entitled to any form of
immunity from legal proceedings, jurisdiction or execution of judgments;

 

3.11 in the event that a judgment for a definite sum of the courts of the State
of New York is obtained in relation to the Agreements to which it is a party
against an Irish Obligor, the same would be enforced by the Irish courts without
retrial or examination of the merits of the case;

 

3.12 the Agreements are in proper form for its enforcement in the courts of
Ireland;



--------------------------------------------------------------------------------

3.13 it is not necessary under the laws of Ireland (a) in order to enable any of
the Agent or any of the Lenders to enforce its rights under the Agreements or
(b) by reason of the execution of the Agreements or the performance by any of
them of its obligations thereunder, that it should be licensed, qualified or
otherwise entitled to carry on business in Ireland save that in the case of:

 

  (i) a Lender who is also carrying on banking business (as defined in the
Central Bank Act 1971) (as amended), such Lender would be obliged to hold a
licence from the Central Bank of Ireland issued under the Central Bank Act 1971
(as amended) or to have passported an appropriate authorisation under applicable
EU legislation;

 

  (ii) a Lender who is a “credit servicing firm” as set out in the Central Bank
Act 1997 (as amended) and is not a regulated financial service provider
authorised by the Central Bank of Ireland (or an authority that performs
functions in an EEA country that are comparable to the functions performed by
the Central Bank of Ireland) to provide credit in Ireland, such entity would be
obliged to seek an appropriate authorisation from the Central Bank of Ireland;
and

 

3.14 under the laws of Ireland the Agent will not be deemed to be resident or
domiciled in Ireland or subject to tax in Ireland by reason only of the
execution or performance of the Agreements or production of the Agreements as
evidence in any Irish court.

 

4 QUALIFICATIONS

This opinion is subject to the following qualifications:

 

4.1 our opinion at paragraph 3.1 above should be read subject to the
qualifications that:

 

  (i) a search at the Companies Registration Office is not capable of revealing
whether or not a winding up petition or a petition for the appointment of an
examiner has been presented; and

 

  (ii) a search at the Registry of Winding up Petitions at the Central Office of
the High Court is not capable of revealing whether or not a receiver has been
appointed.

Whilst each of the making of a winding up order, the making of an order for the
appointment of an examiner and the appointment of a receiver may be revealed by
a search at the Companies Registration Office it may not be filed at the
Companies Registration Office immediately and, therefore, our searches at the
Companies Registration Office may not have revealed such matters;

 

4.2 obligations under the agreements will not necessarily be enforced in all
circumstances in accordance with their terms. In particular:

 

  (i) enforcement of obligations of a party to be performed after the date
hereof may be limited by bankruptcy, insolvency, liquidation, court protection,
reorganisation and other laws of general application relating to or affecting
the rights of creditors as such laws may be applied in the event of bankruptcy,
insolvency, liquidation, court protection, reorganisation or other similar
proceedings with respect to such party;

 

  (ii) enforcement will be subject to, netting, claims and attachment and any
other rights of another party to a contract;

 

  (iii) an Irish court may stay proceedings if concurrent proceedings are being
brought elsewhere and may decline to accept jurisdiction in certain cases;

 

  (iv) equitable remedies (such as specific performance or injunctive relief)
may not be available to persons seeking to enforce provisions of the relevant
Agreements;

 

  (v) claims may become barred under the Statute of Limitations of 1957 (as
amended from time to time) or under other statutes or may be or become subject
to defences of set-off or counterclaim (except to the extent that any right of
set-off has been waived and is not required by the provisions of the rules
applicable in a liquidation to be exercised);



--------------------------------------------------------------------------------

  (vi) where obligations are to be performed in a jurisdiction outside Ireland,
they may not be enforceable in Ireland to the extent that performance would be
illegal or contrary to the public policy under the laws of the other
jurisdiction; and

 

  (vii) enforcement of obligations may be invalidated by reason of fraud,
misrepresentation, mistake or duress or by the provisions of Irish law
applicable to contracts held to have been frustrated by events happening after
their execution;

 

4.3 where a judgment creditor seeks to enforce his judgment, he can only do so
in accordance with the applicable rules of Irish courts. The making of an
execution order against particular assets, such as a charging order over land or
a beneficial interest therein or most types of investment or a third party debt
order over a bank account or certain other debts, is a matter for the court’s
discretion;

 

4.4 a determination or a certificate as to any matter provided for in the
Agreements may be held by an Irish court not to be final, conclusive or binding
if such determination or certificate could be shown to have an unreasonable,
incorrect or arbitrary basis or not to have been given or made in good faith;

 

4.5 a particular course of dealing among the parties or an oral amendment,
variation or waiver may result in an Irish court finding that the terms of the
Agreements have been amended, varied or waived even if such course of dealing or
oral amendment, variation or waiver is not reflected in writing among the
parties;

 

4.6 no opinion is expressed on the irrevocability of, or on the enforceability
of the delegation of, any power of attorney under the Agreements;

 

4.7 no opinion is expressed on any deed of assignment, transfer, accession or
similar documents executed after the date of this opinion in relation to any of
the rights and obligations contained in the Agreements;

 

4.8 no opinion is expressed on any deed or agreement envisaged by the Agreements
to be entered at a future date or any future action taken by a party under the
Agreements;

 

4.9 we express no opinion as to any obligation which any of the Agreements may
purport to establish in favour of any person who is not a party to the
Agreements;

 

4.10 the governing law provisions of the Agreements are unlikely to extend to
claims connected with the contract but which are not claims on the contract,
such as a claim in tort;

 

4.11 any provision of any agreement which constitutes, or purports to
constitute, a restriction on the exercise of any statutory power by any party to
any agreement or any other person may be ineffective;

 

4.12 to the extent that any matter is expressed to be determined by future
agreement or negotiation, the relevant provision may be unenforceable or void
for uncertainty;

 

4.13 we express no opinion as to the circumstances in which a party may transfer
a contract or any obligation in or under a contract without an agreement by way
of novation entered into between the transferor, the transferee and the other
party to the contract;

 

4.14 where a party to an agreement is a party to that agreement in more than one
capacity, that party will not be able to enforce obligations owed by it to
itself by reason of the doctrine of merger;

 

4.15 any provision of the Agreements which provides for interest to be paid on
overdue amounts at a rate higher than the predefault rate may amount to a
penalty under the laws of Ireland and may therefore not be recoverable;

 

4.16 no opinion is expressed as to whether the courts of Ireland would give
effect to any currency indemnity contained in the Agreements;



--------------------------------------------------------------------------------

4.17 an Irish court may refuse to give effect to a purported contractual
obligation to pay costs imposed upon a party in respect of the costs of any
unsuccessful litigation brought against that party and such a court may not
award by way of costs all of the expenditure incurred by a successful litigant
in proceedings brought before that court;

 

4.18 where any party to the Agreements is vested with a discretion or may
determine a matter in its opinion, Irish law may require that such discretion is
exercised reasonably or that such opinion is based on reasonable grounds;

 

4.19 any provision in the Agreements providing that any calculation or
certification is to be conclusive and binding will not be effective if such
calculation or certification is fraudulent and will not necessarily prevent
judicial enquiry into the merits of any claim by any party thereto;

 

4.20 provisions as to severability may not be binding under the laws of Ireland
as the question of whether or not any provision of the Agreements which may be
invalid on account of illegality or otherwise may be severed from the other
provisions thereof in order to save such other provisions would be determined by
an Irish court at its discretion;

 

4.21 an agreement may be varied, amended or discharged by a further agreement or
affected by a collateral agreement which may be effected by an oral agreement or
a course of dealing;

 

4.22 Our opinion at paragraph 3.8 above should be read subject to the
qualification that Regulation (EC) 593/2008 (Rome I) (“Rome I”) has force of law
in Ireland and that therefore the choice of the law of the State of New York as
the governing law of the Agreements is subject to the provisions of Rome I.

For example, under Rome I, the courts of Ireland may apply the overriding
mandatory provisions of Irish law and the application of a provision of the law
of any country specified by Rome I may be refused if such application is
manifestly incompatible with the public policy (ordre public) of Ireland. Please
note that it is the courts of Ireland which determine on a case by case basis
what the public policy of Ireland is. At the date hereof, we are not aware of
any circumstances concerning the choice of the law of the State of New York
which would give rise to an Irish court holding that such choice violates Irish
public policy. In addition, where all other elements relevant to the situation
at the time of the choice are located in a country other than the country whose
law has been chosen, the choice of the parties shall not prejudice the
application of provisions of the law of that other country which cannot be
derogated from by agreement;

 

4.23 as regards jurisdiction, the courts of Ireland may stay proceedings if
concurrent proceedings are being brought elsewhere;

 

4.24 our opinion at paragraph 3.11 above should be read subject to the
qualification that a judgement of the courts of the State of New York will not
be directly enforceable in Ireland but, if the relevant judgement:

 

  (i) is based on a personal action;

 

  (ii) is for a debt for a definite sum of money;

 

  (iii) is final and conclusive;

 

  (iv) is not impeachable on the grounds of jurisdiction, fraud, public policy
or natural or constitutional justice;

 

  (v) is not inconsistent with a judgement of the courts of Ireland in relation
to the same matter; and

 

  (vi) enforcement proceedings are instituted in Ireland within six years of the
date of the judgement;

the plaintiff will be able to obtain summary judgement in a new action in
Ireland on the grounds that the defendant has no defence to the claim;



--------------------------------------------------------------------------------

4.25 whilst in the event of any proceedings being brought in the Irish courts in
respect of a monetary obligation expressed to be payable in a currency other
than euro, an Irish court would have power to give a judgement expressed as an
order to pay a currency other than euro, it may decline to do so in its
discretion and an Irish court might not enforce the benefit of any currency or
conversion clause and, with respect to a bankruptcy, liquidation, insolvency,
reorganisation or similar proceeding, Irish law may require that all clauses or
debts are converted into euro at an exchange rate determined by the court as at
a date related thereto, such as the date of commencement of a winding up;

 

4.26 there is a possibility that an Irish court would hold that a judgment on
any Agreement, whether given in an Irish court or elsewhere, would supersede the
relevant agreement or instrument to all intents and purposes, so that any
obligation thereunder which by its terms would survive such judgement might not
be held to do so;

 

4.27 pursuant to the EU Insolvency Regulation, main insolvency proceedings (as
set out in Annex A to the EU Insolvency Regulation) may only be opened in the
territory where the debtor has its centre of main interests (which we have
assumed to be in Ireland in respect of the Irish Obligors). The courts of any
other Member State (other than Denmark) may open “territorial insolvency
proceedings”, (or, after the opening of main insolvency proceedings, secondary
insolvency proceedings) in the event that such debtor possesses an establishment
in such Member State. The place of a company’s centre of main interests and
whether it has an establishment outside Ireland, is a matter of fact and we
express no opinion on this. To the extent that any Irish Obligor has its centre
of main interests or an establishment outside Ireland, it is possible that main
insolvency proceedings, territorial insolvency proceedings or secondary
insolvency proceedings may be commenced in a Member State other than Ireland and
be subject to the jurisdiction of the courts of such Member State;

 

4.28 if a party to any Agreement or to any transfer of, or payment in respect
of, any Agreement is controlled by or otherwise connected with a person (or is
itself) resident in, incorporated in or constituted under the laws of a country
which is the subject of United Nations, European Community or Irish sanctions or
sanctions under the Treaty establishing the European Community, as amended, or
is otherwise the target of any such sanctions, then obligations to that party
under the relevant Agreement or in respect of the relevant transfer or payment
may be unenforceable or void;

 

4.29 the effectiveness of terms exculpating any party to the Agreements from a
liability or duty otherwise owed are limited by law;

 

4.30 in the English case of R (on the application of Mercury Tax Ltd) v Revenue
and Customs Commissioners [2008] EWHC 2721, Underhill J. made certain obiter
dicta to the effect that the practice of signing a signature page taken from a
draft version of a document, and subsequently attaching the signature page to
the final version of that document, might cause the document to be invalidly
executed, notwithstanding that the attaching of the signature page to the final
version of the document was authorised by the signatory. An Irish court is not
bound to follow English judgments, and dicta of the English courts do not have
persuasive authority in Ireland. Nevertheless, if the signature page to any
Agreements signed by any Irish Obligor was taken from a draft version of the
relevant Agreement and was attached to the final version of such Agreement after
being signed by the relevant Irish Obligor, it is possible that an Irish court
might hold that such Agreement was invalidly executed by such Irish Obligor;

 

4.31 the guarantees given by the Company in the Agreements are subject to all
applicable principles of Irish law which may operate to exonerate, discharge,
reduce or extinguish the liabilities of guarantors notwithstanding the express
terms of such guarantees. The guarantees contain various provisions intended to
prevent the liabilities of the guarantors under the guarantees being exonerated,
discharged, reduced or extinguished by reason of the occurrence of events or the
conduct or action of any of the parties. The Irish courts construe guarantees
strictly and the ability to rely on the protective language in any particular
situation will depend on the facts and circumstances applicable to such
situation;



--------------------------------------------------------------------------------

4.32 Under the provisions of the Companies Act 2014, an examiner can be
appointed on a petition to the Circuit Court, if two or more of the following
criteria are met:

 

  (i) if the company has a turnover which does not exceed EUR 8.8 million in the
year in which the petition is made;

 

  (ii) the balance sheet total for the company for that year does not exceed EUR
4.4 million; and

 

  (iii) the average number of employees in the company for that year does not
exceed 50 employees;

and the court is satisfied that the requirements for the appointment of an
examiner as set out in the Companies Act 2014 have been met. It is not possible
for anyone other than a party to the relevant proceedings or the solicitors on
record for such parties to inspect the Circuit Court files to ascertain whether
a petition for the appointment of an examiner has been made in the Circuit
Court, and we have made no searches or enquiries in this regard in respect of
any Irish Obligor;

 

4.33 The Companies Act 2014 prohibits certain steps being taken except with the
leave of the court against a company after the presentation of a petition for
the appointment of an examiner. This prohibition continues if an examiner is
appointed for so long as the examiner remains appointed (maximum period of one
hundred days or such period as the High Court may determine). Prohibited steps
include steps taken to enforce any security over the company’s property, the
commencement or continuation of proceedings or execution or other legal process
or the levying of distress against the company or its property and the
appointment of a receiver.

Yours faithfully

MATHESON



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF UK OPINION OF WEIL, GOTSHAL & MANGES]

[See Attached]



--------------------------------------------------------------------------------

LOGO [g84080ex10_1pg186.jpg]

110 Fetter Lane

London EC4A 1AY

+44 20 7903 1000 tel

+44 20 7903 0990 fax

20 November 2015

 

To: Barclays Bank PLC (“Barclays Bank”), as Administrative Agent under the Term
Loan Agreement (as defined below), and each of the Lenders party thereto as of
the date hereof

Dear Sirs

 

1 Introduction

 

1.1 We have acted as legal advisers to Trinity Acquisition Limited (“Trinity”),
TA I Limited (“TA”), Willis Group Limited (“Willis Group”) and Willis Investment
UK Holdings Limited (“Willis Investment” and, together with Trinity, TA and
Willis Group each an “Opinion Party” and together, the “Opinion Parties”) on
matters of English law in connection with:

 

  1.1.1 a term loan agreement dated as of 20 November 2015 between, amongst
others, Trinity, as Borrower, Willis Group Holdings Public Limited Company
(“Holdings”), as Parent, the lenders party thereto (the “Lenders”) and Barclays
Bank, as Administrative Agent (the “Term Loan Agreement”);

 

  1.1.2 a guaranty agreement dated as of 20 November 2015 between, amongst
others, Trinity, as Borrower, Holdings, Willis North America Inc., TA, Willis
Group and Willis Investment, each as Guarantor and Barclays Bank, as
Administrative Agent (the “Guaranty Agreement”),

(together the “Agreements”).

 

1.2 We have been asked by the Opinion Parties to provide an opinion to you
pursuant to Section 4.01(a)(v) (Conditions to Effectiveness) of the Term Loan
Agreement.

 

1.3 We have agreed to provide this letter to you on the understanding and the
conditions set out in this letter. In this matter we have taken instructions
solely from the Opinion Parties.

 

1.4 We have not advised or assisted you on the content of, the negotiation of or
the commercial and financial implications of the Agreements or any part or
component of them or any other documents referred to in the Agreements whether
currently existing or that may be entered into after the date of this letter. In
relation to the negotiation of the Agreements and the related transactions, you
have been represented by Latham & Watkins LLP.

 

1.5 You may rely on the opinions stated in this letter, subject to the
assumptions, reservations and observations set out below. Without prejudice to
the foregoing sentence, nothing in this letter is to be taken as implying that
we owe any duty of care to anyone other than the Opinion Parties in relation to
the negotiation of the Agreements, and we disclaim any and all liability that
may be implied, by the provision of this letter to you, that we owed any duty of
care to you to advise you as to the content of, the negotiation of or the
commercial and financial implications of the Agreements or any part or component
of the Agreements or any other documents referred to in the Agreements, whether
currently existing or that may be entered into after the date of this letter.

Weil, Gotshal & Manges is a partnership of solicitors, exempt European lawyers
and registered foreign lawyers. A list of the partners is open to inspection at
the above address. Authorised and regulated by the Solicitors Regulation
Authority with registration number 192479.



--------------------------------------------------------------------------------

20 November 2015

Page 2

   LOGO [g84080ex10_1pg187.jpg]

 

1.6 Notwithstanding the provision of this letter to you, we expressly reserve
the right to represent the Opinion Parties in relation to any matters affecting
the Agreements or any other document relating to the transactions described in
the Agreements at any time in the future.

 

1.7 In this opinion “Insolvency Act” means the Insolvency Act 1986 (as amended).

 

2 Documents examined

 

2.1 In order to give this opinion we have only examined originals or copies
(certified or otherwise identified to our satisfaction) of the Agreements, and
the documents and certificates listed in the Schedule to this letter (together
the “Documents”) and have relied upon the statements as to factual matters
contained in or made pursuant to each of the Documents. We express no opinion as
to any agreement, instrument or other document other than as specified in this
letter.

 

2.2 Except as stated above, for the purposes of giving this opinion we have not
examined any other contract, instrument, charter or document entered into by or
affecting any of the parties to the Agreements. In addition, we have not
examined any corporate or other records of any of the parties to the Agreements
(other than in respect of the Opinion Parties) nor made any enquiries concerning
any of the parties to the Agreements (other than in respect of the Opinion
Parties) for the purposes of this opinion.

 

2.3 We carried out an on-line company search through the Companies House Direct
service in respect of each Opinion Party at approximately 09.59 a.m. (London
time) on 20 November 2015 (the “Company Search”). We confirm that at
approximately 10:11 a.m. (London time) on 20 November 2015 we also made an in
person search of the computer register of winding-up petitions in the London
area in relation to each Opinion Party (the “Winding-up Enquiry”). In each case,
it was confirmed that there were no entries against any Opinion Party at that
time. These searches and enquiries do not necessarily reveal the up to date
position.

 

2.4 We have not been responsible for investigating or verifying the accuracy of
any facts including statements of foreign law, or the reasonableness of any
statement of opinion or intention, contained in or relevant to any document
referred to in this letter, or that no material facts have been omitted from any
such document.

 

3 Scope of opinion

 

3.1 This opinion is given only with respect to English law in force at the date
of this opinion as applied by the English courts. We have made no investigation
of and therefore express or imply no opinion as to the laws of any other
jurisdiction or as to the application of English or any other law by any other
courts or on the enforceability of judgments of any other courts.

 

3.2 We express no opinion on European Union law as it affects any jurisdiction
other than England. We also express no opinion as to whether or not a foreign
court or arbitration tribunal (applying its own conflict of laws rules) will act
in accordance with the parties’ agreement as to jurisdiction and/or choice of
law in the Agreements. To the extent that the laws of any jurisdiction other
than England may be relevant, we have made no independent investigation thereof
and our opinion is subject to the effect of such laws.



--------------------------------------------------------------------------------

20 November 2015

Page 3

   LOGO [g84080ex10_1pg187.jpg]

 

3.3 We express no opinion as to the effect that any future event or future act
of the parties to the Agreements or any third parties may have on the matters
referred to in this letter.

 

3.4 This opinion is given on the basis that it is governed by and shall be
construed in accordance with English law. We do not undertake any responsibility
to advise you of any change to this opinion after the date of this letter.

 

4 Assumptions

 

4.1 In considering the Documents and in giving this opinion, we have with your
consent and without further investigation or enquiry assumed:

 

  4.1.1 the genuineness of all signatures, stamps and seals on all documents and
that all signatures, stamps and seals were applied to a complete and final
version of the document on which they appear;

 

  4.1.2 the legal capacity of all natural persons;

 

  4.1.3 the authenticity, accuracy and completeness of those of the Documents
submitted to us as originals, the conformity to the original documents of those
of the Documents submitted to us as certified, conformed or photostatic copies
or received by facsimile transmission or by electronic mail (including those
obtained on a website) and the authenticity, accuracy and completeness of those
original documents;

 

  4.1.4 that no amendments (whether oral, in writing or by conduct of the
parties) have been made to any of the Documents;

 

  4.1.5 that, where a Document has been examined by us in draft or specimen
form, it will be, or has been, duly executed in the form of that draft or
specimen (without amendment) and those transactions contemplated by the
Documents which are not yet completed will be carried out strictly in the manner
described;

 

  4.1.6 that the Agreements have been duly authorised, executed and delivered by
each of the parties in accordance with all applicable laws (other than, in the
case of the Opinion Parties, the laws of England) and are not subject to any
escrow or other similar arrangement;

 

  4.1.7 that the entry into, exercise of its rights under, and/or performance
of, or compliance with, the Agreements by each party to the Agreements (other
than the Opinion Parties) and/or each party’s (other than the Opinion Parties’)
performance of and compliance with the terms of the Agreements, do not and will
not violate any of the documents constituting such party or the Agreements;

 

  4.1.8 that each party to the Agreements (other than each of the Opinion
Parties) is duly organised, validly existing and in good standing (where such
concept is legally relevant) under the laws of its jurisdiction of
incorporation;



--------------------------------------------------------------------------------

20 November 2015

Page 4

   LOGO [g84080ex10_1pg187.jpg]

 

  4.1.9 the legal and corporate capacity, power and authority of each of the
parties to the Agreements (other than each of the Opinion Parties) to execute,
deliver, perform and comply with their respective obligations and exercise their
rights under the Agreements;

 

  4.1.10 that the Agreements constitute legal, valid and binding obligations of
each of the parties thereto enforceable under all applicable laws and that all
appropriate filings and registrations in connection with the Agreements have
been or will be duly effected in all relevant jurisdictions (other than, in the
case of the Opinion Parties, the laws of England) within all applicable time
periods;

 

  4.1.11 to the extent that the laws of the State of New York or any other
jurisdiction are relevant, there are no provisions of such laws which would
affect this opinion;

 

  4.1.12 that the Agreements have been entered into for bona fide commercial
reasons and on arms’ length terms by each of the parties to the Agreements;

 

  4.1.13 the absence of mutual mistake of fact, or any arrangement, document,
agreement or course of conduct or prior dealing between any of the parties to
the Agreements that modifies or supersedes any of the terms of the Agreements or
that would result in the inclusion of any additional terms in the Agreements;

 

  4.1.14 that the directors of each Opinion Party in authorising execution of
the Agreements have exercised their powers in accordance with their duties under
all applicable laws and the articles of association of such Opinion Party;

 

  4.1.15 that each of the statements contained in the Officer’s certificate of
each Opinion Party dated 20 November 2015 and listed in the Schedule to this
letter, are true, accurate and complete at the date of this letter;

 

  4.1.16 that the information revealed by the Company Search was accurate in all
respects and that nothing has occurred since those searches to make that
information inaccurate in any respect;

 

  4.1.17 that the information revealed by the Winding-up Enquiry was accurate in
all respects and that nothing has occurred since our enquiry to make any such
information inaccurate in any respect;

 

  4.1.18 that the resolutions of the board of directors of each Opinion Party
referred to in the Schedule to this letter were (or, as the case may be, will
be) duly approved by written consent and that such resolutions have not been,
and will not be, amended or rescinded;

 

  4.1.19 that the board of directors of Holdings approved the terms and
conditions of each of (i) the Term Loan Agreement and (ii) the Guaranty
Agreement, in each case as well as the transactions contemplated thereby;

 

  4.1.20

that no party to the Agreements is or was at the time of execution and delivery
of the Agreements or at the time of any transaction of which the Agreements form
part is or was, or immediately after execution and delivery of the Agreements
will be; or in consequence of



--------------------------------------------------------------------------------

20 November 2015

Page 5

   LOGO [g84080ex10_1pg187.jpg]

 

  execution and delivery of the Agreements has become, insolvent, or deemed to
be insolvent under any applicable law and nor has any party to the Agreements
entered any winding-up, dissolution, receivership, administrative receivership,
administration, voluntary arrangement, insolvency, bankruptcy or other similar
proceedings under any applicable law and that no liquidator, receiver,
administrative receiver, administrator, supervisor or similar officer has been
appointed in respect of any party to the Agreements in any jurisdiction or any
of its respective assets and no notice has been given or filed in relation to
the appointment of such an officer;

 

  4.1.21 no fraud, coercion, undue influence or duress exists or was exerted
which resulted in any party to the Agreement entering into the Agreements;

 

  4.1.22 to the extent that any obligation falls to be performed in a
jurisdiction outside England, its performance will not be illegal or ineffective
by virtue of the laws of that jurisdiction;

 

  4.1.23 that the choice of law provisions relating to the Agreements were made
in good faith and for bona fide purposes;

 

  4.1.24 other than those contained in the Agreements, there is no agreement,
undertaking, representation or warranty (oral or written) and no other
arrangement (whether legally binding or not) between all or any of the parties
or any other matter which renders the relevant information in the Agreements
inaccurate, incomplete or misleading or which affects the conclusions stated in
this opinion letter;

 

  4.1.25 that each Opinion Party has and will continue to have, its centre of
main interests within the meaning of the EC Regulation on Insolvency Proceedings
2000 Council Regulation (EC) No. 1346/2000 in England and Wales;

 

  4.1.26 that no foreign main insolvency proceeding has been recognised in Great
Britain under the Cross Border Insolvency Regulations 2006 (and it is not
possible to conduct a central search in Great Britain in relation to any such
proceedings) which would entitle actions in respect of any assets of the Opinion
Parties which are the subject of those foreign proceedings to be taken in Great
Britain; and

 

  4.1.27 that the execution and delivery of the Agreements by each Opinion Party
and the exercise of its rights and the performance of its obligations thereunder
will materially benefit such Opinion Party.

 

5 Opinion

 

5.1 Based on the above assumptions and subject to the qualifications set out
below in paragraph 6, and any matters not disclosed to us, and having regard to
such considerations of English law in force as at the date of this letter as we
consider relevant, we are of the opinion that:

 

  5.1.1 each Opinion Party is a company duly incorporated under the laws of
England and Wales;



--------------------------------------------------------------------------------

20 November 2015

Page 6

   LOGO [g84080ex10_1pg187.jpg]

 

  5.1.2 the Company Search revealed no order or resolutions to wind-up any
Opinion Party and no notice of appointment in respect of any Opinion Party of a
liquidator, receiver or administrative receiver at the date and time of the
Company Search;

 

  5.1.3 the response to the Winding-up Enquiry indicated that no petition for
the winding-up of any Opinion Party had been presented at the date and time of
the Winding-up Enquiry;

 

  5.1.4 each Opinion Party has the requisite corporate capacity to enter into
the Agreements and to perform its obligations thereunder;

 

  5.1.5 the execution of the Agreements has been duly authorised by all
necessary corporate action on the part of each Opinion Party and the Agreements
have been duly executed by each Opinion Party;

 

  5.1.6 the execution of the Agreements does not and will not result in any
violation by any Opinion Party of any term of its articles of association or of
any law or regulation having the force of law in England and applicable to
English companies generally;

 

  5.1.7 there are no registrations or filings required by any Opinion Party in
England, and no consents, approvals, authorisations or orders required by any
Opinion Party from any governmental or other regulatory agency in England, in
connection with the execution of the Agreements; and

 

  5.1.8 a final and conclusive judgment, properly obtained in a New York State
court or U.S. federal court located in the State of New York of competent
jurisdiction under the Agreements against any Opinion Party, ought to be
recognised, and given effect to, in England at common law by the commencement of
a debt action for the amount due under such judgment and obtaining a judgment of
the English court in respect of the same.

 

6 Qualifications

 

6.1 The opinions expressed in paragraph 5 above are subject to the following
qualifications:

 

  6.1.1 the Company Search and the Winding-up Enquiry are not conclusively
capable of revealing whether or not a winding-up petition in respect of a
compulsory winding-up has been presented or made or a receiver, administrative
receiver, administrator or liquidator appointed;

 

  6.1.2 English courts will not apply the laws of the State of New York if such
laws are not pleaded and proved;

 

  6.1.3

enforcement of the Agreements may be limited by bankruptcy, insolvency,
liquidation, administration, reorganisation, fraudulent conveyance and the laws
of England and/or other jurisdictions and any other laws of general application
relating to or affecting the rights of creditors. For example in a winding-up
under the Insolvency Act, any agreement or transaction may be released or
discharged by an order made under and in the circumstances described in sections
238 and 239 of the Insolvency Act if it represents a “transaction at an
undervalue” or a “preference” and the relevant company becomes “insolvent” (as
such



--------------------------------------------------------------------------------

20 November 2015

Page 7

   LOGO [g84080ex10_1pg187.jpg]

 

  expressions are used or defined in the Insolvency Act) within six months of
the granting of the preference, or within two years of entering into the
transaction at an undervalue or the granting of the preference where the person
benefiting from it is connected with the relevant company, provided that at the
time the relevant company enters into the transaction at an undervalue or gives
the preference the company is unable to pay its debts within the meaning of
section 123 of the Insolvency Act or becomes unable to pay its debts within such
meaning as a consequence of the transaction or preference;

 

  6.1.4 under the applicable rules of procedure, an English court may, at its
discretion, order a claimant in an action, being a party who is not ordinarily
resident in some part of the United Kingdom, to provide security for costs;

 

  6.1.5 English courts are prepared to give judgments for a monetary amount in
foreign currencies if, subject to the terms of the contract, it is the currency
which most fairly expresses the claimant’s loss, but the judgment may be
required to be converted into sterling for enforcement purposes;

 

  6.1.6 the enforcement of the Agreements will be subject to English public
policy principles;

 

  6.1.7 if a party to the Agreements is controlled by or otherwise connected
with a person (or is itself) resident in, incorporated in or constituted under
the laws of a country which is the subject of United Nations, European Community
or United Kingdom sanctions implemented or effective in the United Kingdom under
the United Nations Act 1946 or the Emergency Laws (Re-enactments and Repeals)
Act 1964 or the Anti-terrorism, Crime and Security Act 2001 or under the Treaty
establishing the European Community, as amended, or is otherwise the target of
any such sanctions, then obligations to that party under the Agreements or in
respect of the relevant transfer or payment may be unenforceable or void;

 

  6.1.8 we express no opinion as to any provision of the Agreements to the
extent it purports to declare or impose a trust in respect of any payments or
assets received by any person;

 

  6.1.9

a judgment obtained in any court in the United States of America will not be
directly enforceable in England but may be enforced at common law by bringing
fresh proceedings to enforce the judgment as a debt, provided that: (i) the
court from which such judgment was obtained was duly invested with jurisdiction
under all applicable foreign laws and had jurisdiction under English rules of
private international law; (ii) the judgment is final and conclusive in the
court that pronounced it and is for a definite sum of money (not being a sum
payable in respect of taxes or other charges of a like nature or in respect of a
fine or other penalty or otherwise based on a U.S. law that an English court
considers to be a penal, revenue or other public law); (iii) the recognition or
enforcement thereof is not contrary to public policy in England; (iv) the
recognition or enforcement thereof is not prohibited by statute ; (v) the
judgment is not for multiple damages; (vi) the claim is not barred under the
relevant limitation period applicable under English law (or any applicable rules
or conflicts of law); (vii) the matter had not, before the date on which the
U.S. court gave judgment, previously been the subject of a final judgment of an
English court or of a court of another jurisdiction (including a different U.S.
court) whose judgment is enforceable in England; (viii) the judgment had not
been obtained by fraud or in a manner opposed to natural justice; (ix) the
bringing of proceedings in the relevant U.S. court was not contrary to an
agreement



--------------------------------------------------------------------------------

20 November 2015

Page 8

   LOGO [g84080ex10_1pg187.jpg]

 

  under which the dispute in question was to be settled otherwise than by
proceedings in that court (to whose jurisdiction the judgment debtor did not
submit, or which agreement the U.S. court breached in passing judgment); or
(x) no order has been made that remains effective under section 9 of the UK
Foreign Judgments (Reciprocal Enforcement) Act 1933 applying that section to
U.S. courts including the relevant U.S. court;

 

  6.1.10 an English court may be obliged to decline jurisdiction or stay
proceedings pursuant to the Convention on Jurisdiction and the Enforcement of
Judgements in Civil and Commercial Matters of 1968 (as amended), the Brussels
Regulation (EC Council Regulation No. 44/2001), the Recast Brussels Regulation
(EU Regulation No. 1215/2012), the Civil Jurisdiction and Judgments Act 1982 (as
amended) and subordinate legislation made thereunder or pursuant to the Lugano
Convention on Jurisdiction and the Enforcement of Judgments in Civil and
Commercial Matters of 2007, the Lugano Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters of 1988 as applied by
virtue of the Civil Jurisdiction and Judgments Act 1991 (as amended) or the EC
Regulation on Insolvency Proceedings No. 1346/2000;

 

  6.1.11 if a party to the Agreements fails to maintain an agent for service of
process in England, it may be necessary to initiate the legal proceedings in
England by serving the claim outside the jurisdiction and for this purpose the
leave of the court (as to which the court has a discretion) may have to be
obtained; and

 

  6.1.12 to the extent that the Agreements have been drafted by reference to the
law of the State of New York, rather than English law, certain of the terms
employed may be unfamiliar to an English court, and their interpretation
therefore open to question in matters of detail.

This opinion is given for your sole benefit for the purposes of the transaction
described in the Term Loan Agreement and may not be relied upon by any other
person nor quoted or referred to in any public document nor filed with any
governmental agency without our prior written consent, and except with our prior
written permission, is not to be transmitted or disclosed in whole or in part to
or used or relied upon by any other person or relied upon by you for any other
purpose; provided, however, that this letter may be relied upon by (a) any
assignee who becomes a Lender as defined in the Term Loan Agreement within six
months from the date of this letter and (b) any successor Administrative Agent
who becomes a successor Administrative Agent within six months from the date of
this letter, in each case, in compliance with the provisions of the Term Loan
Agreement.

Yours faithfully

Weil, Gotshal & Manges



--------------------------------------------------------------------------------

20 November 2015

Page 9

   LOGO [g84080ex10_1pg187.jpg]

 

SCHEDULE

 

1 A copy of the Officer’s certificates given by Stephen Wood (a director of
Trinity, TA and Willis Investment) for and on behalf of Trinity, TA and Willis
Investment and a copy of the Officer’s certificate given by John Greene (a
director of Willis Group) for and on behalf of Willis Group and each dated
20 November 2015, attaching:

 

1.1 a copy of the certificate of incorporation of:

 

  1.1.1 Trinity dated 25 June 1998;

 

  1.1.2 TA dated 25 June 1998;

 

  1.1.3 Willis Group dated 25 February 1959; and

 

  1.1.4 Willis Investment dated 20 August 2008;

 

1.2 a copy of the certificate of incorporation on change of name of:

 

  1.2.1 Trinity dated 17 July 1998;

 

  1.2.2 TA dated 17 July 1998; and

 

  1.2.3 Willis Group dated 1 April 1959, 28 December 1966, 27 October 1976,
6 July 1981, 8 October 1990, 11 October 1991, 10 November 1998 and 1 October
1999;

 

1.3 a copy of the certificate of incorporation on re-registration of a public
company as a private company of:

 

  1.3.1 Trinity dated 8 December 1999 and 11 August 2014; and

 

  1.3.2 Willis Group dated 10 November 1998;

 

1.4 a copy of the certificate of incorporation on re-registration of a private
company as a public company of Trinity dated 3 April 2009;

 

1.5 a copy of the articles of association of each of the Opinion Parties;

 

1.6 a copy of each unanimous written consent of the board of directors of each
of the Opinion Parties, dated 17 November 2015, approving, amongst other things,
the execution of the Agreements;

 

1.7 a copy of the register of directors and secretaries of each of the Opinion
Parties;

 

1.8 a copy of the incumbency certificate of each of the Opinion Parties; and

 

1.9 a copy of the executed Agreements.



--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF OPINION OF BAKER & MCKENZIE AMSTERDAM N.V.]

[See Attached]

 





--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Asia

Pacific

Bangkok

Beijing

Hanoi

Ho Chi Minh City

Hong Kong

Jakarta

Kuala Lumpur

Manila

Melbourne

Shanghai

Singapore

Sydney

Taipei

Tokyo

Europe &

Middle East

Abu Dhabi

Almaty

Amsterdam

Antwerp

Bahrain

Baku

Barcelona

Berlin

Brussels

Budapest

Cairo

Doha

Dusseldorf

Frankfurt / Main

Geneva

Istanbul

Kyiv

London

Luxembourg

Madrid

Milan

Moscow

Munich

Paris

Prague

Riyadh

Rome

St. Petersburg

Stockholm

Vienna

Warsaw

Zurich

North & South

America

Bogota

Brasilia*

Buenos Aires

Caracas

Chicago

Dallas

Guadalajara

Houston

Juarez

Mexico City

Miami

Monterrey

New York

Palo Alto

Porto Alegre*

Rio de Janeiro*

San Diego

San Francisco

Santiago

Sao Paulo*

Tijuana

Toronto

Valencia

Washington, DC

 

* Associated Firm



  

Baker & McKenzie Amsterdam N.V.

Attorneys at law, Tax advisors

and Civil-law notaries

 

P.O. Box 2720

1000 CS Amsterdam

The Netherlands

 

Tel: +31 20 551 7555

www.bakermckenzie.nl

Barclays Bank PLC

745 7th Avenue,

New York, NY 10019,

United States of America

as administrative agent (the “Administrative Agent”)

and each of the Lenders to the Term Loan Agreement (as defined below) as of the
date hereof

20 November 2015

10001063/50132926/3181649-v3\AMSDMS/PHS/FXO

Re: Willis Netherlands Holdings B.V.

Dear Sirs,

We are acting as Dutch legal counsel (advocaten) to Willis Netherlands Holdings
B.V., a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid) incorporated under the laws of The Netherlands,
having its corporate seat (statutaire zetel) at Amsterdam, The Netherlands, with
its principal offices at Hoogoorddreef 60, 1101 BE Amsterdam, The Netherlands
and registered with the trade register of the Chamber of Commerce
(handelsregister van de Kamer van Koophandel) (the “Chamber of Commerce”) under
number 34367289 (the “Company”) for the sole purpose of rendering a legal
opinion as to certain matters of Dutch law in connection with the Guaranty (as
defined below).

For the purposes of this opinion, we have examined, and relied with your consent
solely upon, originals or electronic copies of the documents as listed below,
but not any documents or agreements cross-referred to in any such document:

 

a) a scanned copy, received by e-mail, of the executed State of New York law
governed term loan agreement dated 20 November 2015, between, inter alios,
Trinity Acquisition Limited as borrower, Willis Group Holdings Public Limited
Company as parent, the Administrative Agent and Suntrust Bank as syndication
agent (the “Term Loan Agreement”);

 

 

 

 

 

 

 

Baker & McKenzie Amsterdam N.V. has its registered office in Amsterdam, the
Netherlands, and is registered with the Trade Register under number 34208804.

Baker & McKenzie Amsterdam N.V. is a member of Baker & McKenzie International, a
Swiss Verein.

 



--------------------------------------------------------------------------------



b) a scanned copy, received by e-mail, of the executed State of New York law
governed guaranty agreement dated 20 November 2015, between, inter alios,
Trinity Acquisition Limited as borrower, the Administrative Agent and the
Company as guarantor in connection with the Term Loan Agreement (the
“Guaranty”);

 

c) a scanned copy, received by e-mail, of the executed written resolutions of
the board of managing directors (bestuur) of the Company, dated 17 November
2015, inter alia, authorising the execution by the Company of the Guaranty (the
“Board Resolution”);

 

d) a scanned copy, received by e-mail, of the executed written resolutions of
the of the general meeting (algemene vergadering) of the Company, dated
17 November 2015, inter alia, authorising the execution by the Company of the
Guaranty (the “General Meeting Resolution”);

 

e) a fax copy of the excerpt, dated 10 November 2015, from the Chamber of
Commerce regarding the registration of the Company with the Chamber of Commerce
under number 34367289, (the “Company Excerpt”);

 

f) a scanned copy, received by e-mail, of the deed of incorporation (akte van
oprichting) of the Company dated 27 November 2009 (the “Deed of Incorporation”);

 

g) a scanned copy, received by e-mail, of the articles of association (statuten)
of the Company, dated 2 October 2013, as deposited with the Chamber of Commerce
and which, according to the Company Excerpt, are the current articles of
association of the Company being in force on the date hereof (the “Articles of
Association”); and

 

h) the power of attorney granted by the Company and incorporated in the Board
Resolution authorising Carlo de Moel (the “Attorney”), acting individually, to
execute and deliver the Guaranty on behalf of the Company (the “Power of
Attorney”).

The documents under c) through h) (inclusive) are hereinafter collectively
referred to as the “Corporate Documents”. The documents under a) through h)
(inclusive) are hereinafter collectively referred to as the “Documents”. The
Board Resolution and the General Meeting Resolution are hereinafter collectively
referred to as the “Resolutions”.



 

 

2



--------------------------------------------------------------------------------



Words importing the plural include the singular and vice versa. Where reference
is made to the laws of The Netherlands, reference is made to the laws as in
effect in the part of the Kingdom of The Netherlands that is located in
Continental Europe (Europese deel van Nederland).

Except as stated herein, we have not examined any documents entered into by or
affecting the Company or any corporate records of the Company and have not made
any other enquiries concerning the Company.

In examining and describing the Documents and in giving the opinions stated
below, we have, to the extent necessary to form the opinions given below, with
your permission, assumed the following:

 

(i) the genuineness of all signatures on all documents or on the originals
thereof and that the signature placed on the Guaranty on behalf of the Company,
is the signature of the Attorney acting pursuant to the Power of Attorney;

 

(ii) the authenticity and completeness of all documents submitted to us as
originals and the conformity to originals of all conformed, copied, faxed or
specimen documents and that all documents examined by us as draft or execution
copy conform to the final and executed documents and each of the Documents
accurately records all terms agreed between the parties thereto;

 

(iii) that each party to any Document (other than the Company) has been duly
incorporated and organised and is validly existing and in good standing (where
such concept is legally relevant) under the laws of its jurisdiction of
incorporation and of the jurisdiction of its principal place of business;

 

(iv) the power, capacity (corporate, regulatory and other) and authority of all
parties (other than the Company) to enter into and perform their obligations
under the Guaranty and the legal capacity (handelingsbekwaamheid) of all
individuals acting on behalf of any of the parties;

 

(v) that under any applicable law, other than the laws of The Netherlands, the
Documents have been duly authorised and validly executed and delivered by all
parties thereto (including the Company);

 

(vi)

the due compliance with all matters (including without limitation the obtaining
of the necessary consents, licenses, approvals and authorisations, the making of
the necessary filings, lodgements, registrations and notifications and the
payment of stamp duties, if any, and other taxes) under any law other than the
laws of The Netherlands as may relate to or be required

 

 

3



--------------------------------------------------------------------------------



  in respect of (a) the Documents, (b) the lawful execution, (c) the parties to
the Documents (including the Company) or other persons affected thereby, (d) the
performance or enforcement by or against the parties (including the Company) or
such other persons, (e) the borrowing of monies and the vesting or perfection of
any security interest contemplated by the Documents or (f) the creation of valid
and legally binding obligations of all parties to the Documents (including the
Company) and (g) that such obligations are enforceable against such parties in
accordance with its terms;

 

(vii) that the obligations under the Guaranty which are to be performed in any
jurisdiction outside The Netherlands will not be illegal or contrary to public
policy under the laws of that jurisdiction;

 

(viii) the accuracy and completeness of the Corporate Documents and the factual
matters stated, certified or evidenced thereby at the date hereof and that the
Resolutions and the Power of Attorney and any other powers of attorney used in
relation to the Documents have not been and will not be amended, superseded,
repealed, rescinded or annulled;

 

(ix) that nothing in this opinion is affected by the provisions of the laws of
any jurisdiction other than The Netherlands;

 

(x) that the Documents and the transactions contemplated thereby or connected
therewith (whether individually or seen as a whole) do not and will not result
in a breach of the laws of any relevant jurisdiction other than that of The
Netherlands (including for the avoidance of doubt the tax laws) or are intended
to avoid the applicability or the consequences of such laws in a manner that is
not permitted thereunder;

 

(xi) under the law of the State of New York to which the Guaranty is expressed
to be subject and under all other relevant laws (other than those of The
Netherlands):

 

  (a) the choice of the law of the State of New York as the governing law of the
Guaranty is a valid and legally binding selection; and

 

  (b) the obligations of the Company under the Guaranty shall at least rank pari
passu with all other present or future unsecured and unsubordinated obligations
of the Company except as provided by mandatory law;

 

 

 

4



--------------------------------------------------------------------------------



(xii) that (1) the Company has not passed a resolution to voluntarily dissolve
(ontbinden), merge (fuseren) or de-merge (splitsen) the Company, (2) no petition
has been presented nor order made by a court for the bankruptcy (faillissement)
or moratorium of payment (surseance van betaling) of the Company and that the
Company has not been made subject to comparable insolvency proceedings in other
jurisdictions, (3) no receiver, trustee, administrator (bewindvoerder) or
similar officer has been appointed in respect of the Company or its assets,
(4) the Company has not been subjected to emergency regulations (noodregeling)
on the basis of the Financial Supervision Act (Wet op het financieel toezicht),
(5) the Company has not been subjected to measures on the basis of the Financial
Institutions (Special Measures) Act (Wet bijzondere maatregelen financiële
ondernemingen), (6) no decision has been taken to dissolve (ontbinden) the
Company by (a) the competent Chamber of Commerce under article 19a book 2 of the
Dutch Civil Code or (b) the competent Court (rechtbank) under article 21 book 2
of the Dutch Civil Code.

 

     Although not constituting conclusive evidence thereof, our assumption is
supported by information obtained today from (a) the Bankruptcy Clerk Office
(faillissementsgriffie) of the competent court of Amsterdam (being the competent
court in view of the Company’s corporate seat being at Amsterdam), (b) the
competent Chamber of Commerce and (c) an online search performed with the EU
Insolvency Register (EU Insolventieregister) referred to in article 19b of the
Dutch Bankruptcy Act maintained with the Court of first instance (Rechtbank) of
The Hague which showed that no insolvency procedure as referred to in article 2a
of Council Regulation (EC) No. 1346/2000 (and as listed in Annex A) attached
thereto is registered in respect of the Company;

 

(xiii) that the execution of the Documents to which the Company is a party and
the performance of the transactions contemplated thereby are in the best
corporate interest of the Company and are not prejudicial to its creditors
(present and future);

 

(xiv) that to the extent that the Documents were executed by an attorney-in-fact
acting pursuant to a power of attorney issued by the Company, under the laws
governing the existence and extent of the powers of such attorney-in-fact as
determined pursuant to the Hague Convention on the Law Applicable to Agency,
such power of attorney authorizes such attorney-in-fact to bind the Company
towards the other party or parties thereto;



 

 

5



--------------------------------------------------------------------------------



(xv) that none of the managing directors of the Company has a conflict of
interest (in private or otherwise) which would preclude any of the managing
directors of the Company from participating in the deliberations and the
decision-making process concerned in accordance with Article 2:239(6) of the
Dutch Civil Code;

 

(xvi) that all parties have entered or will enter into the Guaranty for bona
fide commercial reasons and at arm’s length terms;

 

(xvii) that there are no supplemental terms and conditions agreed by the parties
to the Documents inter se or with third parties that could affect or qualify our
opinion as set out herein;

 

(xviii) the Company has and will have its “centre of main interests” (as that
term is used in Article 3(1) of the EU Regulation on Insolvency Proceedings (EC
No. 1346/2000) (the “EU Insolvency Regulation”) in The Netherlands; and

 

(xix) that the Company has not nor will have an “establishment” (as defined in
Article 2(h) of the EU Insolvency Regulation) outside of The Netherlands.

We have not investigated or verified and we do not express an opinion on the
accuracy of the facts, representations and warranties as to facts set out in the
Documents and in any other document on which we have relied in giving this
opinion and for the purpose of this opinion, we have assumed that such facts are
correct.

We do not express an opinion on matters of fact, matters of law of any
jurisdiction other than The Netherlands, nor on tax and anti-trust law, insider
dealing, data protection, unfair trade practices, market abuse laws, sanctions
or international law, including, without limitation, the laws of the European
Union, except to the extent the laws of the European Union (other than
anti-trust and tax law) have direct force and effect in The Netherlands. No
opinion is being given on commercial, accounting, tax or non-legal matters or on
the ability of the parties to meet their financial or other obligations under
the Documents.

 

 

6



--------------------------------------------------------------------------------



Based upon and subject to the foregoing and subject to any matters, documents or
events not disclosed to us by the parties concerned and having regard to such
legal considerations as we deem relevant, and subject to the qualifications
listed below, we are of the opinion that:

Corporate Status of the Company

 

1. The Company is a corporation duly incorporated, organised and validly
existing and in good standing under the laws of The Netherlands as a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) and has the corporate power and capacity to enter into, to
execute and to deliver the Guaranty and to undertake and perform the obligations
expressed to be assumed by it thereunder.

 

     By “good standing” (a phrase which has no recognised meaning under the laws
of The Netherlands) we mean that according to the Company Excerpt, the Company
has been in continuous existence since the date of its incorporation, has not
been dissolved (ontbinden), is not in liquidation (vereffening), has not merged
(fuseren) nor demerged (splitsen) as a result of which the Company ceased to
exist, has not been declared bankrupt (failliet) and has not been granted
suspension of payments (surseance van betaling).

Due authorisation / Non-conflict or violation

 

2. The execution, delivery and performance by the Company of the Guaranty
(i) has been duly authorised by all requisite corporate action required by the
Articles of Association and by Dutch corporate law and (ii) does not violate or
contravene (a) any existing provision of, or regulation under, the laws of The
Netherlands, applicable to companies generally, or (b) any provision of the
Articles of Association.

Due execution / Validity

 

3. The Guaranty has been duly executed on behalf of the Company.

 

4. In accordance with article 19.1 of the Articles of Association, the board of
managing directors of the Company shall represent the Company. The authority to
represent the Company shall also be vested in a managing director A and a
managing director B acting jointly.

 

     According to the Company Excerpt, the board of managing directors of the
Company consists of Adriaan Cornelis Konijnendijk (managing director A), Dennis
Beets (managing director A), Paulus Cornelis Gerhardus van Duuren (managing
director A), Charles William Mooney (managing director B), Carlo Hermanus Petrus
de Moel (managing director A) and Stephen Wood (managing director B) (jointly
referred to as the “Board Members”).

 

 

7



--------------------------------------------------------------------------------



     Since the Board Resolution, which contains the Power of Attorney, is
expressed to have been executed by the Board Members, the Power of Attorney has
been validly issued on behalf of the Company.

 

     Thus, the execution of the Guaranty on behalf of the Company by means of
the signature of Carlo de Moel or any combination of one managing director A of
the Company and one managing director B of the Company, acting jointly, (which
is expressed to have taken place in The Netherlands) constitutes a due execution
of the Guaranty on behalf of the Company.

No filings or consents

 

5. No consent, approval, authorisation of or registration, declaration or filing
with, any governmental authority, including currency exchange control
authorities, if any, in The Netherlands is required in connection with the
execution and delivery by the Company of the Guaranty or its performance of or
compliance with the terms, provisions and conditions thereof.

 

     It is not necessary under the laws of The Netherlands to file, register or
otherwise record in any public office or elsewhere in The Netherlands the
Guaranty in order to ensure the legality, validity, enforceability or
admissibility in evidence of the Guaranty.

Choice of Law

 

6. The choice of the law of the State of New York to govern the Guaranty is a
valid and legally binding selection and would be upheld by Dutch courts.

Pari Passu

 

7. The obligations of the Company under the Guaranty will rank at least pari
passu with all other present or future unsecured and unsubordinated obligations
of the Company except for those obligations which have been accorded
preferential rights by law and those obligations which are subject to rights of
set-off or counterclaim.

The opinions expressed above are subject to the following qualifications:

 

(i)

The choice of the law of the State of New York as the law governing the Guaranty
will generally be recognised and applied by the courts in The Netherlands,
provided however, that Dutch courts may give effect to provisions which cannot
be derogated from by agreement and to the

 

 

8



--------------------------------------------------------------------------------



  overriding mandatory provisions of the laws of another country if and insofar
as, under the law of the latter country, those rules must be applied regardless
of the law applicable to the contract. In considering whether to give effect to
these overriding mandatory provisions of such third country, regard shall be had
to their nature and purpose and the consequences of their application or
non-application. Moreover, a Dutch court may give effect to the rules of the
laws of The Netherlands in a situation where they are overriding mandatory
provisions of the laws of The Netherlands irrespective of the law otherwise
applicable to the documents in question.

 

(ii) The application of a rule of the law of any country that otherwise would
govern an obligation may be refused by the courts in the Netherlands if such
application is manifestly incompatible with the public policy (openbare orde) of
the Netherlands.

 

(iii) Our opinion is subject to and limited by the provisions of any applicable
bankruptcy, insolvency, moratorium, the Financial Transactions Emergency Act
(Noodwet financieel verkeer), the emergency regulations (noodregeling) on the
basis of the Dutch Financial Supervision Act (Wet op het financieel toezicht),
on the basis of the Financial Institutions (Special Measures) Act (Wet
bijzondere maatregelen financiële ondernemingen) and other laws of general
application relating to or affecting generally the enforcement of creditors’
rights and remedies (including the doctrine of creditors’ prejudice (actio
Pauliana) within the meaning of Article 3:45 of the Dutch Civil Code and/or
Article 42 et. sec. of the Dutch Bankruptcy Act (faillissementswet)).

 

(iv) The concept of “delivery” of a document is not known or required under the
laws of The Netherlands to render a document valid, binding and enforceable.

 

(v) Powers of attorney terminate (1) by revocation (herroeping) by the person
issuing any such power of attorney (the “Principal”), (2) notice of termination
(opzegging) given by the attorney appointed under such power of attorney (the
“Attorney”), or (3) upon the death of, the commencement of legal guardianship
over (ondercuratelestelling), the bankruptcy (faillissement) of, or the
declaration that a debt settlement arrangement (schuldsaneringsregeling) shall
apply to (a) the Attorney unless otherwise provided or (b) the Principal.

 

     Notwithstanding the generality of the previous paragraph, an Attorney
maintains his powers in certain urgent cases during one year after the death of,
or the commencement of legal guardianship over the Principal or a notice of
termination by the Attorney.

 

 

9



--------------------------------------------------------------------------------



     Powers of attorney, which are expressed to be irrevocable, are not capable
of being revoked and (unless the power of attorney provides otherwise) will not
terminate upon the death of or the commencement of legal guardianship of the
Principal insofar as they extend to the performance of legal acts
(rechtshandelingen) which are in the interest of the Attorney or a third party.
However, at the request of the Principal, an heir or a trustee of such person,
the court may amend or cancel an irrevocable power of attorney for significant
reasons.

 

     In the event the Principal is granted a moratorium of payments (surseance
van betaling), a power of attorney can only be exercised with the cooperation of
the court-appointed administrator (bewindvoerder).

 

     Any appointment of a process agent is subject to the rules set forth in the
qualifications set forth above and to the requirement that there should be a
reasonable and balanced interest for each party to the appointment.

 

(vi) Article 2:7 of the Dutch Civil Code entitles companies to invoke the
nullity of a legal act (ultra vires) if such legal act (rechtshandeling) cannot
serve to realise the objects of such company and the other parties thereto knew,
or should have known without an investigation of their own (wist of zonder eigen
onderzoek moest weten), that such objects have been exceeded. The nullity can
only be invoked by the company itself (or the trustee (curator) in bankruptcy)
if the aforementioned requirements are met, not by the other parties involved.

 

     The Supreme Court of The Netherlands (Hoge Raad der Nederlanden) has ruled
that in determining whether the objects of a company have been exceeded, the
description of the object clause in the articles of association of the company
alone is not decisive, but that all circumstances have to be taken into account,
in particular whether the interests of the company were served by the
transaction.

 

     Most authoritative legal writers agree that acts of a company which are
(a) within the objects clause as contained in the articles of association of the
company and (b) in the actual interest of the company in the sense that such
acts are conducive to the realisation of the objects of the company as laid down
in its articles of association, do not exceed the objects of the company and
therefore are not subject to nullification pursuant to Article 2:7 of the Dutch
Civil Code, which view is supported by the Dutch Supreme Court.

 

 

10



--------------------------------------------------------------------------------



     In practice, the concept of ultra vires has rarely been applied in court
decisions in The Netherlands. Only under exceptional circumstances have
transactions been considered to be ultra vires and consequently have been
annulled. Nullification of a transaction can result of (internal) liability of
the managing directors toward the legal entity.

 

     The issuing of the Guaranty, is reflected in paragraph d) of article 3 of
the objects clause (doelomschrijving) of the Articles of Association. However,
the management of the Company must consider whether the issuing of the Guaranty
actually fulfils the material interests of the Company.

 

(vii) In connection with payments by or to a resident of the Netherlands to or
from a non-resident of The Netherlands, the Dutch Central Bank (De Nederlandsche
Bank N.V., the “DNB”) may require any Netherlands resident company to comply
with certain notification and registration requirements in accordance with the
Reporting Instructions Balance of Payments Reports 2003 (Rapportagevoorschriften
Betalingsbalansrapportages 2003) issued by DNB pursuant to the External
Financial Relations Act 1994 (Wet Financiële Betrekkingen Buitenland 1994). A
failure to perform any of these formalities will not adversely affect the
validity, effectiveness, enforceability or admissibility in evidence of the
Documents or any payment made or to be made thereunder. Any Netherlands resident
company will have to notify DNB if it falls within the scope of the External
Financial Relations Act 1994. Such notification to DNB may result in a request
from DNB to the Company to comply with the notification and registration
requirements in the first sentence.

This opinion letter

 

  a) expresses and describes Dutch legal concepts in English and not in their
original Dutch terms; these concepts may not be identical to the concepts
described by the English translations; this opinion may therefore be relied upon
only on the express condition that any issues of interpretation or liability
issues arising under this opinion letter will be governed by the laws of The
Netherlands and be brought before a Dutch court;

 

  b) speaks as of the date stated above;

 

 

 

11



--------------------------------------------------------------------------------



  c) is addressed to you and is solely for your benefit; and

 

  d) may not be disclosed to or be relied upon by any other person, company,
enterprise or institution other than you, save that it may be disclosed without
our prior written consent on a non-reliance basis to your legal advisors.

The foregoing opinions are limited in all respects to and are to be construed
and interpreted in accordance with the laws of The Netherlands as they stand at
today’s date and as they are presently interpreted under published authoritative
case law as at present in effect.

This opinion is solely rendered by Baker & McKenzie Amsterdam N.V., and Baker &
McKenzie Amsterdam N.V., with the exclusion of any of its officers, employees,
legal professionals and affiliates, is the sole entity responsible for this
opinion. Any liability of Baker & McKenzie Amsterdam N.V. pursuant to this
opinion shall be limited to the amount covered by its liability insurance.

In issuing this opinion we do not assume any obligations to notify or to inform
you of any developments subsequent to its date might render its contents untrue
or inaccurate in whole or in part of such time.

This opinion is strictly limited to the matters stated herein and may not read
as extending by implication to any matters not specifically referred to. Nothing
in this opinion should be taken as expressing an opinion in respect of any
document examined in connection with this opinion except as expressly confirmed
herein.

 

Yours sincerely,     Ph. J. G. Steffens     M. Janssen

 

 

12



--------------------------------------------------------------------------------

EXHIBIT H-5

[FORM OF OPINION OF APPLEBY (BERMUDA) LIMITED]

[See Attached]



--------------------------------------------------------------------------------

 

 

Bermuda Office

Appleby (Bermuda)

Limited

Canon’s Court

22 Victoria Street

PO Box HM 1179

Hamilton HM EX

Bermuda

Tel +1 441 295 2244

Fax +1 441 292 8666

applebyglobal.com

Appleby (Bermuda) Limited (the Legal Practice) is a limited liability company
incorporated in Bermuda and approved and recognised under the Bermuda Bar
(Professional Companies) Rules 2009. “Partner” is a title referring to a
director, shareholder or an employee of the Legal Practice. A list of such
persons can be obtained from your relationship partner.

The Addressees listed in Schedule 2   Email  abossin@applebyglobal.com   Direct
Dial +441 298 3536   Tel  +1 441 295 2244   Fax  +1 441 292 8666   Your Ref  
Appleby Ref  AB/432921.0004   20 November 2015

Dear Sirs

WTW Bermuda Holdings Ltd. (Company)

This opinion as to Bermuda law is addressed to you in connection with the term
loan credit facility pursuant to a Term Loan Agreement dated 20 November 2015
among Trinity Acquisition Limited, as borrower, Willis Group Holdings Public
Limited Company, as parent, the Lenders (as defined therein), and Barclays Bank
PLC, as administrative agent (Loan Agreement). The Company has requested that we
provide this opinion which is required pursuant to Article IV,
Section 4.01(a),(v) of the Loan Agreement in connection with the Guaranty
Agreement.

For the purposes of this opinion we have examined and relied upon the documents
listed, and in some cases defined, in Schedule 1 to this opinion (Documents)
together with such other documentation as we have considered requisite to this
opinion. Unless otherwise defined herein, capitalised terms have the meanings
assigned to them in the Loan Agreement.

ASSUMPTIONS

In stating our opinion we have assumed:

 

1. the authenticity, accuracy and completeness of all Documents and other
documentation examined by us submitted to us as originals and the conformity to
authentic original documents of all Documents and other such documentation
submitted to us as certified, conformed, notarised, faxed or photostatic copies;

 

2. that each of the Documents and other such documentation which was received by
electronic means is complete, intact and in conformity with the transmission as
sent;

 



--------------------------------------------------------------------------------

    

3. the genuineness of all signatures on the Documents;

 

4. the authority, capacity and power of each of the persons signing the
Documents (other than the Company in respect of the Guaranty Agreement);

 

5. that any representation, warranty or statement of fact or law, other than as
to the laws of Bermuda, made in any of the Documents is true, accurate and
complete;

 

6. that the Guaranty Agreement constitutes the legal, valid and binding
obligations of each of the parties thereto, other than the Company, under the
laws of its jurisdiction of incorporation or its jurisdiction of formation;

 

7. that the Guaranty Agreement has been validly authorised, executed and
delivered by each of the parties thereto, other than the Company, and the
performance thereof is within the capacity and powers of each such party
thereto, and that each such party to which the Company purportedly delivered the
Guaranty Agreement has actually received and accepted delivery of such Guaranty
Agreement;

 

8. that the Guaranty Agreement will effect, and will constitute legal, valid and
binding obligations of each of the parties thereto, enforceable in accordance
with their terms, under the laws of New York by which they are governed;

 

9. that the Guaranty Agreement is in the proper legal form to be admissible in
evidence and enforced in the courts of New York and in accordance with the laws
of New York;

 

10. that there are no provisions of the laws or regulations of any jurisdiction
other than Bermuda which would be contravened by the execution or delivery of
the Guaranty Agreement or which would have any implication in relation to the
opinion expressed herein and that, in so far as any obligation under, or action
to be taken under, the Guaranty Agreement is required to be performed or taken
in any jurisdiction outside Bermuda, the performance of such obligation or the
taking of such action will constitute a valid and binding obligation of each of
the parties thereto under the laws of that jurisdiction and will not be illegal
by virtue of the laws of that jurisdiction;

 

11. that the records which were the subject of the Company Search were complete
and accurate at the time of such search and disclosed all information which is
material for the purposes of this opinion and such information has not since the
date of the Company Search been materially altered;

 

 

2



--------------------------------------------------------------------------------

    

12. that the records which were the subject of the Litigation Search were
complete and accurate at the time of such search and disclosed all information
which is material for the purposes of this opinion and such information has not
since the date of the Litigation Search been materially altered; and

 

13. that the Resolutions are in full force and effect, have not been rescinded,
either in whole or in part, and accurately record the resolutions adopted by the
sole Director of the Company as written resolutions of the Board and that there
is no matter affecting the authority of the Director to effect entry by the
Company into the Guaranty Agreement, not disclosed by the Constitutional
Documents or the Resolutions, which would have any adverse implication in
relation to the opinions expressed herein.

OPINION

Based upon and subject to the foregoing and subject to the reservations set out
below and to any matters not disclosed to us, we are of the opinion that:

 

1. The Company is an exempted company incorporated with limited liability and
existing under the laws of Bermuda. The Company possesses the capacity to sue
and be sued in its own name and is in good standing under the laws of Bermuda.

 

2. The Company has all requisite corporate power and authority to enter into,
execute, deliver, and perform its obligations under the Guaranty Agreement and
to take all action as may be necessary to complete the transactions contemplated
thereby.

 

3. The execution, delivery and performance by the Company of the Guaranty
Agreement and the transactions contemplated thereby have been duly authorised by
all necessary corporate action on the part of the Company.

 

4. The Guaranty Agreement has been duly executed by the Company and constitutes
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its terms.

 

5. Subject as otherwise provided in this opinion, no consent, licence or
authorisation of, filing with, or other act by or in respect of, any
governmental authority or court of Bermuda is required to be obtained by the
Company in connection with the execution, delivery or performance by the Company
of the Guaranty Agreement or to ensure the legality, validity, admissibility
into evidence or enforceability as to the Company, of the Guaranty Agreement.

 

 

3



--------------------------------------------------------------------------------

    

6. The execution, delivery and performance by the Company of the Guaranty
Agreement and the transactions contemplated thereby do not and will not violate,
conflict with or constitute a default under (i) any requirement of any law or
any regulation of Bermuda or (ii) the Constitutional Documents.

 

7. The transactions contemplated by the Guaranty Agreement are not subject to
any currency deposit or reserve requirements in Bermuda. The Company has been
designated as “non-resident” for the purposes of the Exchange Control Act 1972
and regulations made thereunder and there is no restriction or requirement of
Bermuda binding on the Company which limits the availability or transfer of
foreign exchange (i.e. monies denominated in currencies other than Bermuda
dollars) for the purposes of the performance by the Company of its obligations
under the Guaranty Agreement.

 

8. The financial obligations of the Company under the Guaranty Agreement rank at
least pari passu in priority of payment with all other unsecured and
unsubordinated indebtedness (whether actual or contingent) issued, created or
assumed by the Company other than indebtedness which is preferred by virtue of
any provision of Bermuda law of general application.

 

9. The choice of the laws of New York as the proper law to govern the Guaranty
Agreement is a valid choice of law under Bermuda law and such choice of law
would be recognised, upheld and applied by the courts of Bermuda as the proper
law of the Guaranty Agreement in proceedings brought before them in relation to
the Guaranty Agreement, provided that (i) the point is specifically pleaded;
(ii) such choice of law is valid and binding under the laws of New York; and
(iii) recognition would not be contrary to public policy as that term is
understood under Bermuda law.

 

10. The submission by the Company to the jurisdiction of the courts of New York
pursuant to the Guaranty Agreement is not contrary to Bermuda law and would be
recognised by the courts of Bermuda as a legal, valid and binding submission to
the jurisdiction of the courts of New York, if such submission is accepted by
such courts and is legal, valid and binding under the laws of New York.

 

11.

A final and conclusive judgment of a competent foreign court against the Company
based upon the Guaranty Agreement (other than a court of jurisdiction to which
The Judgments (Reciprocal Enforcement) Act 1958 applies, and it does not apply
to the courts of the New York) under which a sum of money is payable (not being
a sum payable in respect of taxes or other charges of a like nature, in respect
of a fine or other penalty, or in respect of multiple damages as defined in The
Protection of

 

 

4



--------------------------------------------------------------------------------

    

  Trading Interests Act 1981) may be the subject of enforcement proceedings in
the Supreme Court of Bermuda under the common law doctrine of obligation by
action on the debt evidenced by the judgment of such competent foreign court. A
final opinion as to the availability of this remedy should be sought when the
facts surrounding the foreign court’s judgment are known, but, on general
principles, we would expect such proceedings to be successful provided that:

 

11.1 the court which gave the judgment was competent to hear the action in
accordance with private international law principles as applied in Bermuda; and

 

11.2 the judgment is not contrary to public policy in Bermuda, has not been
obtained by fraud or in proceedings contrary to natural justice and is not based
on an error in Bermuda law.

Enforcement of such a judgment against assets in Bermuda may involve the
conversion of the judgment debt into Bermuda dollars, but the Bermuda Monetary
Authority has indicated that its present policy is to give the consents
necessary to enable recovery in the currency of the obligation.

 

12. Neither the Company nor any of its assets or property enjoys, under Bermuda
law, immunity on the grounds of sovereignty from any legal or other proceedings
whatsoever or from enforcement, execution or attachment in respect of its
obligations under the Guaranty Agreement.

 

13. Based solely upon the Company Search and the Litigation Search:

 

13.1 no litigation, administrative or other proceeding of or before any
governmental authority of Bermuda is pending against the Company; and

 

13.2 no notice to the Registrar of Companies of the passing of a resolution of
members or creditors to wind up or the appointment of a liquidator or receiver
has been given. No petition to wind up the Company or application to reorganise
its affairs pursuant to a Scheme of Arrangement or application for the
appointment of a receiver has been filed with the Supreme Court.

 

14.

The Company has received an assurance from the Ministry of Finance granting an
exemption, until 31 March 2035, from the imposition of tax under any applicable
Bermuda law computed on profits or income or computed on any capital asset, gain
or appreciation, or any tax in the nature of estate duty or inheritance tax,
provided that such exemption shall not prevent the application of any such tax
or duty to such persons as are ordinarily resident in Bermuda and shall not
prevent the application of any tax payable in accordance with the provisions of
the Land Tax Act

 

 

5



--------------------------------------------------------------------------------

    

  1967 or otherwise payable in relation to land in Bermuda leased to the
Company. There are, subject as otherwise provided in this opinion, no Bermuda
taxes, stamp or documentary taxes, duties or similar charges now due, or which
could in the future become due, in connection with the execution, delivery,
performance or enforcement of the Guaranty Agreement or the transactions
contemplated thereby, or in connection with the admissibility in evidence
thereof and the Company is not required by any Bermuda law or regulation to make
any deductions or withholdings in Bermuda from any payment it may make
thereunder.

RESERVATIONS

We have the following reservations:

 

1. The term enforceable as used in this opinion means that there is a way of
ensuring that each party performs an agreement or that there are remedies
available for breach.

 

2. We express no opinion as to the availability of equitable remedies such as
specific performance or injunctive relief, or as to any matters which are within
the discretion of the courts of Bermuda in respect of any obligations of the
Company as set out in the Guaranty Agreement. In particular, we express no
opinion as to the enforceability of any present or future waiver of any
provision of law (whether substantive or procedural) or of any right or remedy
which might otherwise be available presently or in the future under the Guaranty
Agreement.

 

3. Enforcement of the obligations of the Company under the Guaranty Agreement
may be limited or affected by applicable laws from time to time in effect
relating to bankruptcy, insolvency or liquidation or any other laws or other
legal procedures affecting generally the enforcement of creditors’ rights.

 

4. Enforcement of the obligations of the Company may be the subject of a
statutory limitation of the time within which such proceedings may be brought.

 

5. We express no opinion as to any law other than Bermuda law and none of the
opinions expressed herein relates to compliance with or matters governed by the
laws of any jurisdiction except Bermuda. This opinion is limited to Bermuda law
as applied by the courts of Bermuda at the date hereof.

 

6. Where an obligation is to be performed in a jurisdiction other than Bermuda,
the courts of Bermuda may refuse to enforce it to the extent that such
performance would be illegal under the laws of, or contrary to public policy of,
such other jurisdiction.

 

 

6



--------------------------------------------------------------------------------

    

7. We express no opinion as to the validity, binding effect or enforceability of
any provision incorporated into the Guaranty Agreement by reference to a law
other than that of Bermuda, or as to the availability in Bermuda of remedies
which are available in other jurisdictions.

 

8. Where a person is vested with a discretion or may determine a matter in his
or its opinion, such discretion may have to be exercised reasonably or such an
opinion may have to be based on reasonable grounds.

 

9. Any provision in the Guaranty Agreement that certain calculations or
certificates will be conclusive and binding will not be effective if such
calculations or certificates are fraudulent or erroneous on their face and will
not necessarily prevent juridical enquiries into the merits of any claim by an
aggrieved party.

 

10. We express no opinion as to the validity or binding effect of any provision
in the Guaranty Agreement for the payment of interest at a higher rate on
overdue amounts than on amounts which are current, or that liquidated damages
are or may be payable. Such a provision may not be enforceable if it could be
established that the amount expressed as being payable was in the nature of a
penalty; that is to say a requirement for a stipulated sum to be paid
irrespective of, or necessarily greater than, the loss likely to be sustained.
If it cannot be demonstrated to the Bermuda court that the higher payment was a
reasonable pre-estimate of the loss suffered, the court will determine and award
what it considers to be reasonable damages. Section 9 of The Interest and Credit
Charges (Regulations) Act 1975 provides that the Bermuda courts have discretion
as to the amount of interest, if any, payable on the amount of a judgment after
date of judgment. If the Court does not exercise that discretion, then interest
will accrue at the statutory rate which is currently 7% per annum.

 

11. We express no opinion as to the validity or binding effect of any provision
of the Guaranty Agreement which provides for the severance of illegal, invalid
or unenforceable provisions.

 

12. A Bermuda court may refuse to give effect to any provisions of the Guaranty
Agreement in respect of costs of unsuccessful litigation brought before the
Bermuda court or where that court has itself made an order for costs.

 

13. Searches of the Register of Companies at the office of the Registrar of
Companies and of the Supreme Court Causes Book at the Registry of the Supreme
Court are not conclusive and it should be noted that the Register of Companies
and the Supreme Court Causes Book do not reveal:

 

13.1 details of matters which have been lodged for filing or registration which
as a matter of best practice of the Registrar of Companies or the Registry of
the Supreme Court would have or should have been disclosed on the public file,
the Causes Book or the Judgment Book, as the case may be, but for whatever
reason have not actually been filed or registered or are not disclosed or which,
notwithstanding filing or registration, at the date and time the search is
concluded are for whatever reason not disclosed or do not appear on the public
file, the Causes Book or Judgment Book;

 

 

7



--------------------------------------------------------------------------------

    

13.2 details of matters which should have been lodged for filing or registration
at the Registrar of Companies or the Registry of the Supreme Court but have not
been lodged for filing or registration at the date the search is concluded;

 

13.3 whether an application to the Supreme Court for a winding-up petition or
for the appointment of a receiver or manager has been prepared but not yet been
presented or has been presented but does not appear in the Causes Book at the
date and time the search is concluded;

 

13.4 whether any arbitration or administrative proceedings are pending or
whether any proceedings are threatened, or whether any arbitrator has been
appointed; or

 

13.5 whether a receiver or manager has been appointed privately pursuant to the
provisions of a debenture or other security, unless notice of the fact has been
entered in the Register of Charges in accordance with the provisions of the Act.

Furthermore, in the absence of a statutorily defined system for the registration
of charges created by companies incorporated outside Bermuda (overseas
companies) over their assets located in Bermuda, it is not possible to determine
definitively from searches of the Register of Charges maintained by the
Registrar of Companies in respect of such overseas companies what charges have
been registered over any of their assets located in Bermuda or whether any one
charge has priority over any other charge over such assets.

 

14. In order to issue this opinion we have carried out the Company Search as
referred to in Schedule 1 to this opinion and have not enquired as to whether
there has been any change since the date of such search.

 

15. In order to issue this opinion we have carried out the Litigation Search as
referred to in Schedule 1 to this opinion and have not enquired as to whether
there has been any change since the date of such search.

 

 

8



--------------------------------------------------------------------------------

    

16. In paragraph (1) above, the term good standing means that the Company has
received a Certificate of Compliance from the Registrar of Companies and neither
failed to make any filing with any Bermuda governmental authority nor to pay any
Bermuda government fee or tax, which might make it liable to be struck off the
Register of Companies and thereby cease to exist under the laws of Bermuda.

DISCLOSURE

This opinion is addressed to you solely for your benefit and is neither to be
transmitted to any other person, nor relied upon by any other person or for any
other purpose nor quoted or referred to in any public document nor filed with
any governmental agency or person, without our prior written consent, except as
may be required by law or regulatory authority. Further, this opinion speaks as
of its date and is strictly limited to the matters stated herein and we assume
no obligation to review or update this opinion if applicable law or the existing
facts or circumstances should change.

This opinion is governed by and is to be construed in accordance with Bermuda
law. It is given on the basis that it will not give rise to any legal
proceedings with respect thereto in any jurisdiction other than Bermuda.

 

Yours faithfully Appleby (Bermuda) Limited

 

 

9



--------------------------------------------------------------------------------

    

SCHEDULE 1

 

1. The entries and filings shown in respect of the Company on the file of the
Company maintained in the Register of Companies at the office of the Registrar
of Companies in Hamilton, Bermuda, as revealed by a search conducted on
20 November 2015 (Company Search).

 

2. The entries and filings shown in respect of the Company in the Supreme Court
Causes Book maintained at the Registry of the Supreme Court in Hamilton,
Bermuda, as revealed by a search conducted on 20 November 2015 (Litigation
Search).

 

3. Certified copies of the Certificate of Incorporation, Memorandum of
Association and Bye-Laws adopted 26 August 2015 for the Company (collectively
referred to as the Constitutional Documents).

 

4. Certified copy of the written resolutions of the sole Director effective
17 November 2015 (Resolutions).

 

5. A certified copy of the Bermuda Monetary Authority Consent, dated 21 August
2015 issued by the Bermuda Monetary Authority, Hamilton Bermuda in relation to
the Company.

 

6. A certified copy of the Tax Assurance, dated 26 August 2015, issued by the
Registrar of Companies for the Minister of Finance in relation to the Company.

 

7. A Certificate of Compliance, dated 20 November 2015 issued by the Registrar
of Companies in respect of the Company

 

8. An executed PDF copy of the loan agreement dated 20 November 2015, among
Trinity Acquisition Limited, as borrower, Willis Group Holdings Public Limited
Company, as parent, the Lenders (as described therein) and Barclays Bank PLC
(Loan Agreement).

 

9. An executed PDF copy of the guaranty agreement dated 20 November 2015 among
Trinity Acquisition Limited, the Guarantors (as described therein) and Barclays
Bank PLC (Guaranty Agreement).

 

 

10



--------------------------------------------------------------------------------

    

SCHEDULE 2

Barclays Bank PLC

as set out on Schedule 10.02 of the Loan Agreement

Lenders listed on Schedule 2.01 of the Loan Agreement

 

 

11